Exhibit 10.1

Execution Version

[glahx1glpdc5000001.jpg]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 25, 2019

 

 

among

 

ORTHOFIX MEDICAL INC.,
ORTHOFIX INTERNATIONAL B.V.,
ORTHOFIX III B.V.,

Orthofix Inc.,

and
Orthofix Spinal Implants Inc.,

as Borrowers

 

CERTAIN OF THEIR SUBSIDIARIES PARTY HERETO

as Guarantors

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Bank of America, N.A.,
Bank of the West, and
SunTrust Bank,

as Syndication Agents

 

BBVA USA,

as Documentation Agent

________________________________________

 

JPMORGAN CHASE BANK, N.A.,

Bank of America, N.A.,
Bank of the West, and
SunTrust Bank

 

Joint Lead Arrangers and Joint Bookrunners

________________________________________

 



 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I Definitions1

SECTION 1.01.

Defined Terms1

SECTION 1.02.

Classification of Loans and Borrowings47

SECTION 1.03.

Terms Generally47

SECTION 1.04.

Accounting Terms; GAAP48

SECTION 1.05.

Pro Forma Adjustments for Acquisitions and Dispositions48

SECTION 1.06.

Status of Obligations48

SECTION 1.07.

Interest Rates; LIBOR Notification49

SECTION 1.08.

Limited Condition Acquisitions49

ARTICLE II The Credits50

SECTION 2.01.

Commitments50

SECTION 2.02.

Loans and Borrowings50

SECTION 2.03.

Requests for Borrowings51

SECTION 2.04.

Swingline Loans52

SECTION 2.05.

Letters of Credit53

SECTION 2.06.

Funding of Borrowings59

SECTION 2.07.

Interest Elections59

SECTION 2.08.

Termination and Reduction of Commitments; Increase in Commitments61

SECTION 2.09.

Repayment of Loans; Evidence of Debt64

SECTION 2.10.

Prepayment of Loans64

SECTION 2.11.

Fees65

SECTION 2.12.

Interest66

SECTION 2.13.

Alternate Rate of Interest; Illegality67

SECTION 2.14.

Increased Costs69

SECTION 2.15.

Break Funding Payments70

SECTION 2.16.

Taxes71

SECTION 2.17.

Payments Generally; Allocation of Proceeds; Sharing of Set‑offs76

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders78

SECTION 2.19.

Defaulting Lenders79

SECTION 2.20.

Returned Payments81

SECTION 2.21.

Banking Services and Swap Agreements81

SECTION 2.22.

Determination of Dollar Amounts82

SECTION 2.23.

Judgment Currency82

SECTION 2.24.

Uncommitted Orthofix-Italy Non-Pro Rata Tranche Sub-Facility82

SECTION 2.25.

Extension of Maturity Date83

ARTICLE III Representations and Warranties85

SECTION 3.01.

Organization; Powers85

SECTION 3.02.

Authorization; Enforceability85

SECTION 3.03.

Governmental Approvals; No Conflicts85

SECTION 3.04.

Financial Condition; No Material Adverse Change85

SECTION 3.05.

Properties, etc86

SECTION 3.06.

Litigation, Health Care and Environmental Matters86

SECTION 3.07.

Compliance with Laws and Agreements; No Default87

SECTION 3.08.

Investment Company Status89

i



--------------------------------------------------------------------------------

 

SECTION 3.09.

Taxes89

SECTION 3.10.

ERISA and Foreign Pension Plans90

SECTION 3.11.

Disclosure90

SECTION 3.12.

Other Agreements; Material Agreements91

SECTION 3.13.

Solvency91

SECTION 3.14.

Insurance91

SECTION 3.15.

Capitalization; Subsidiaries; Intercompany Loans92

SECTION 3.16.

Security Interest in Collateral92

SECTION 3.17.

Employment Matters92

SECTION 3.18.

Federal Reserve Regulations92

SECTION 3.19.

Use of Proceeds93

SECTION 3.20.

No Burdensome Restrictions93

SECTION 3.21.

Anti-Corruption Laws and Sanctions93

SECTION 3.22.

Fraud and Abuse93

SECTION 3.23.

Licensing and Accreditation93

SECTION 3.24.

Other Regulatory Protection94

SECTION 3.25.

Reimbursement From Third Party Payors94

SECTION 3.26.

Material Agreements94

SECTION 3.27.

Affiliate Transactions94

SECTION 3.28.

Common Enterprise95

SECTION 3.29.

Foreign Loan Parties95

SECTION 3.30.

Classification as Senior Indebtedness96

SECTION 3.31.

Tax Shelter Regulations96

SECTION 3.32.

EEA Financial Institutions96

SECTION 3.33.

Existing ABN AMRO Credit Documents96

SECTION 3.34.

Plan Assets; Prohibited Transactions97

ARTICLE IV Conditions97

SECTION 4.01.

Effective Date97

SECTION 4.02.

Each Credit Event100

ARTICLE V Affirmative Covenants100

SECTION 5.01.

Financial Statements and Other Information100

SECTION 5.02.

Notices of Material Events103

SECTION 5.03.

Existence; Conduct of Business104

SECTION 5.04.

Payment of Obligations104

SECTION 5.05.

Maintenance of Properties104

SECTION 5.06.

Books and Records; Inspection Rights104

SECTION 5.07.

Compliance with Laws and Material Contractual Obligations105

SECTION 5.08.

Use of Proceeds106

SECTION 5.09.

Accuracy of Information106

SECTION 5.10.

Insurance106

SECTION 5.11.

Appraisals107

SECTION 5.12.

Casualty and Condemnation107

SECTION 5.13.

Additional Collateral; Further Assurances107

SECTION 5.14.

Environmental Covenant108

ARTICLE VI Negative Covenants109

SECTION 6.01.

Indebtedness109

SECTION 6.02.

Liens111

SECTION 6.03.

Fundamental Changes112

ii



--------------------------------------------------------------------------------

 

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions114

SECTION 6.05.

Asset Sales116

SECTION 6.06.

Sale and Leaseback Transactions118

SECTION 6.07.

Swap Agreements118

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness119

SECTION 6.09.

Transactions with Affiliates120

SECTION 6.10.

Restrictive Agreements120

SECTION 6.11.

Amendment of Material Documents121

SECTION 6.12.

Financial Covenants121

SECTION 6.13.

Accounts122

SECTION 6.14.

Transfer of Assets and Properties of Orthofix Entities122

ARTICLE VII Events of Default123

ARTICLE VIII The Administrative Agent126

SECTION 8.01.

Authorization and Action126

SECTION 8.02.

Administrative Agent's Reliance, Indemnification, Etc129

SECTION 8.03.

Posting of Communications130

SECTION 8.04.

The Administrative Agent Individually131

SECTION 8.05.

Successor Administrative Agent132

SECTION 8.06.

Acknowledgements of Lenders and Issuing Banks133

SECTION 8.07.

Collateral Matters134

SECTION 8.08.

Credit Bidding134

SECTION 8.09.

Certain ERISA Matters135

SECTION 8.10.

Flood Laws136

ARTICLE IX Miscellaneous137

SECTION 9.01.

Notices137

SECTION 9.02.

Waivers; Amendments139

SECTION 9.03.

Expenses; Indemnity; Damage Waiver142

SECTION 9.04.

Successors and Assigns145

SECTION 9.05.

Survival149

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution149

SECTION 9.07.

Severability150

SECTION 9.08.

Right of Setoff150

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process150

SECTION 9.10.

WAIVER OF JURY TRIAL151

SECTION 9.11.

Headings151

SECTION 9.12.

Confidentiality152

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law153

SECTION 9.14.

USA PATRIOT Act153

SECTION 9.15.

Disclosure153

SECTION 9.16.

Appointment for Perfection153

SECTION 9.17.

Interest Rate Limitation153

SECTION 9.18.

Marketing Consent154

SECTION 9.19.

No Fiduciary Duty, etc154

SECTION 9.20.

No Other Duties, Etc154

SECTION 9.21.

Protected Health Information155

SECTION 9.22.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions155

SECTION 9.23.

Amendment and Restatement155

SECTION 9.24.

Acknowledgement Regarding Any Supported QFCs156

iii



--------------------------------------------------------------------------------

 

SECTION 9.25.

Release of UK Loan Parties on the Effective Date156

ARTICLE X Loan Guaranty157

SECTION 10.01.

Guaranty157

SECTION 10.02.

Guaranty of Payment157

SECTION 10.03.

No Discharge or Diminishment of Loan Guaranty157

SECTION 10.04.

Defenses Waived158

SECTION 10.05.

Rights of Subrogation158

SECTION 10.06.

Reinstatement; Stay of Acceleration158

SECTION 10.07.

Information159

SECTION 10.08.

Termination159

SECTION 10.09.

Taxes159

SECTION 10.10.

Maximum Liability159

SECTION 10.11.

Contribution160

SECTION 10.12.

Liability Cumulative161

SECTION 10.13.

Keepwell161

ARTICLE XI The Borrower Representative.161

SECTION 11.01.

Appointment; Nature of Relationship161

SECTION 11.02.

Powers161

SECTION 11.03.

Employment of Agents161

SECTION 11.04.

Notices161

SECTION 11.05.

Successor Borrower Representative162

SECTION 11.06.

Execution of Loan Documents162

SECTION 11.07.

Reporting162

 




iv



--------------------------------------------------------------------------------

 

 

SCHEDULES:

Commitment Schedule

Schedule 3.05 – Properties etc.
Schedule 3.06 – Disclosed Matters
Schedule 3.07 – Compliance with Health Care Laws
Schedule 3.12 – Material Agreements
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries

Schedule 3.21 – Anti-Corruption Laws and Sanctions
Schedule 3.27 – Affiliate Transactions
Schedule 6.01(a) – Intercompany Loans
Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions
Schedule 6.13 - Accounts

EXHIBITS:

Exhibit A – Assignment and Assumption
Exhibit B – Compliance Certificate
Exhibit C – Joinder Agreement
Exhibit D-1 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-2 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-3 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)


 

v



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 25, 2019 (as it
may be amended or modified from time to time, this "Agreement"), among ORTHOFIX
MEDICAL INC., a Delaware corporation (the "Company"), Orthofix Inc., a Delaware
corporation ("Orthofix Inc."), Orthofix Spinal Implants Inc., a Delaware
corporation ("Orthofix Spinal" and together with the Company and Orthofix Inc.,
each a "U.S. Borrower" and collectively, the "U.S. Borrowers"), ORTHOFIX
INTERNATIONAL B.V., a company incorporated under the laws of the Netherlands
("Orthofix B.V."), ORTHOFIX III B.V., a company incorporated under the laws of
the Netherlands ("BVIII", and together with Orthofix B.V, each a "Dutch
Borrower" and collectively, the "Dutch Borrowers"), as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, Swingline Lender and an Issuing Bank and
JPMorgan Chase Bank, N.A. and each of Bank of America, N.A., Bank of the West
and SunTrust Bank as a Joint Lead Arranger, Joint Bookrunner and an Issuing
Bank.

The Borrowers, the other loan parties party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent, entered into a First
Amended and Restated Credit Agreement dated as of July 31, 2018 (as amended or
modified, the "Existing Agreement").

The Borrowers and the other parties hereto wish to amend and restate the
Existing Agreement, to, among other things, reflect and accommodate the addition
of each of the Company, Orthofix Inc., Orthofix Spinal and BVIII as a borrower,
and extend the Maturity Date to October 25, 2024, subject to the terms and
conditions set forth herein.

The Borrowers, the other Loan Parties, the Administrative Agent and the Required
Lenders agree to amend and restate the Existing Agreement in its entirety as
follows:

ARTICLE I

Definitions

SECTION 1.01.Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Account" has the meaning assigned to such term in the Security Agreement.

"Account Debtor" means any Person obligated on an Account.

"Acquired Company Representations" means, with respect to any Limited Condition
Acquisition, the representations and warranties made in the acquisition
agreement with respect to such Limited Condition Acquisition that are material
to the interests of the Lenders, but only to the extent that the Company or any
of its Affiliates has the right under such acquisition agreement not to
consummate such Limited Condition Acquisition, or to terminate the obligations
of the Company or any of its Affiliates under such acquisition agreement, as a
result of a breach of such representations and warranties.

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Orthofix Entity
(a) acquires any division, line of business or other business unit of any Person
(including the purchase of products or other intellectual property required to
bring any product to market) or all or substantially all of the assets of any
Person, whether through

 

Second Amended and Restated Credit Agreement (Orthofix), Page 1



--------------------------------------------------------------------------------

 

purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person (such Person or such
division, line of business or other business unit of a Person the subject of the
Acquisition referred to herein as the "Target").

"Additional Commitment Lender" has the meaning specified in Section 2.25(d).

"Adjusted LIBO Rate" means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing that, in each case, accrues interest
based upon the Adjusted LIBO Rate, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means JPMorgan Chase Bank, N.A. (and its subsidiaries and
Affiliates), in its capacity as administrative agent for the Lenders hereunder
and any successor thereto appointed pursuant to Section 8.05.

"Administrative Agent's Office" means, with respect to any Agreed Currency, the
Administrative Agent's address and, as appropriate, account as set forth in
Section 9.01 with respect to such Agreed Currency, or such other address or
account with respect to such Agreed Currency as the Administrative Agent may
from time to time notify to the Company and the Lenders.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

"Agent Indemnitee" has the meaning assigned to it in Section 9.03(c).

"Aggregate Revolving Exposure" means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure and the LC
Exposure of each Lender calculated assuming that that all of the Lenders have
funded their participations in all Swingline Loans and Letters of Credit
outstanding at such time).

"Agreed Currencies" means (a) Dollars and (b) so long as such currency is freely
transferable and convertible into Dollars (i) Euro and (ii) Pounds Sterling.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period for Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate for Dollars shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.13 (for the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 2



--------------------------------------------------------------------------------

 

avoidance of doubt, only until any amendment has become effective pursuant to
Section 2.13(c)), then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c)
above.  For the avoidance of doubt, if the Alternate Base Rate shall be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Orthofix Entity or any of their Affiliates from
time to time concerning or relating to bribery or corruption.

"Applicable Foreign Loan Party Documents" has the meaning assigned to such term
in Section 3.29.

"Applicable Parties" has the meaning assigned to it in Section 8.03(c).

"Applicable Percentage" means, at any time with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender's
Commitment at such time and the denominator of which is the aggregate
Commitments at such time (provided that, if the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender's
share of the Aggregate Revolving Exposure at such time); provided that, in
accordance with Section 2.19, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender's Commitment shall be disregarded in the
calculations above.

"Applicable Rate" means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption "ABR Spread", "Eurocurrency
Spread" or "Commitment Fee Rate", as the case may be, based upon the Company's
Total Net Leverage Ratio as of the most recent determination date, provided that
until the first fiscal quarter ending after the Effective Date, the "Applicable
Rate" shall be the applicable rates per annum set forth below in Category 5:

Total Net Leverage Ratio

 

ABR Spread

Eurocurrency

Spread

Commitment Fee Rate

Category 1

> 3.50 to 1.00

1.25%

2.25%

0.25%

Category 2

> 3.00 to 1.00
but < 3.50 to 1.00

1.00%

2.00%

0.20%

Category 3

> 2.00 to 1.00
but < 3.00 to 1.00

0.75%

1.75%

0.20%

Category 4

> 1.00 to 1.00
but < 2.00 to 1.00

0.50%

1.50%

0.15%

Category 5

< 1.00 to 1.00

0.25%

1.25%

0.15%

Notwithstanding the foregoing, if the Company or the Borrowers fail to deliver
the annual or quarterly consolidated financial statements required to be
delivered by them pursuant to Section 5.01, then the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 3



--------------------------------------------------------------------------------

 

Total Net Leverage Ratio shall be deemed to be in Category 1 during the period
from the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

If at any time the Administrative Agent determines that (i) the financial
statements upon which the Applicable Rate was determined were incorrect (whether
based on a restatement, fraud or otherwise), or the Total Net Leverage Ratio in
a Compliance Certificate or other certification was incorrectly calculated,
relied on incorrect information or was otherwise not accurate, true or correct,
and (ii) the correct information, or a proper calculation of the Total Net
Leverage Ratio would have resulted in a higher percentage Applicable Rate for
any period, then the Borrowers shall be required to retroactively pay any
additional amount that the Borrowers would have been required to pay if such
financial statements, Compliance Certificate or other information had been
accurate and/or computed correctly at the time they were delivered.

"Approved Electronic Platform" has the meaning assigned to it in Section
8.03(a).

"Approved Fund" has the meaning assigned to the term in Section 9.04(b).

"Arrangers" means JPMorgan Chase Bank, N.A., Bank of America, N.A., Bank of the
West and SunTrust Bank.

"Assignment and Assumption" means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
records generated by use of an electronic platform) approved by the
Administrative Agent.

"Availability" means, at any time, an amount equal to (a) the aggregate
Commitments minus (b) the Aggregate Revolving Exposure (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bank Levy" means (a) the UK Bank Levy or (b) any bank levy of any jurisdiction
other than the UK which does not differ materially from the proposals for the
design of levies on financial institutions as set out by the International
Monetary Fund in the paper "A fair and substantial contribution by the financial
sector" published in June 2010 and which is charged wholly or mainly by
reference to the balance sheet (including any consolidated balance sheet of any
group of which the Administrative Agent or a Lender forms part) of the
Administrative Agent or a Lender and/or any member of a group of which the
Administrative Agent or a Lender forms part.

"Banking Services" means each and any of the following bank services provided to
any of the Orthofix Entities by JPMorgan Chase Bank and/or any Lender and/or any
of their Affiliates and/or any Person that at the time of entering into any
agreement in respect of such bank services was a Lender or an

 

Second Amended and Restated Credit Agreement (Orthofix), Page 4



--------------------------------------------------------------------------------

 

Affiliate of a Lender: (a) credit cards for commercial customers (including,
without limitation, "commercial credit cards" and purchasing cards), (b) stored
value cards, (c) merchant processing services, and (d) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services and cash
pooling services).

"Banking Services Obligations" means any and all obligations of the Orthofix
Entities (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with Banking Services.

"Bankruptcy Event" means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver
(including in respect of the Netherlands a curator), conservator, trustee,
administrator (including in respect of the Netherlands a bewindvoerder or a
stille bewindvoerder), custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, or has had
any order for relief in such proceeding entered in respect thereof, or in
respect of the Netherlands, bankruptcy (faillissement), dissolution (ontbinding)
moratorium (surseance van betaling) and emergency regulation (noodregeling),
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person

"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for Dollar-denominated syndicated credit facilities
or any other Eurocurrency Rate for syndicated credit facilities denominated in
any other currency, as applicable, and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.

"Benchmark Replacement Adjustment" means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate or any Eurocurrency Rate, as
applicable, with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (b) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of (x) the LIBO Rate with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities or (y) any Eurocurrency Rate with the applicable Unadjusted
Benchmark Replacement for syndicated credit

 

Second Amended and Restated Credit Agreement (Orthofix), Page 5



--------------------------------------------------------------------------------

 

facilities denominated in any other currency, as applicable, in each case at
such time (for the avoidance of doubt, such Benchmark Replacement Adjustment
shall not be in the form of a reduction to the Applicable Rate).

"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Alternate Base Rate," the definition of "Interest
Period," timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to the LIBO Rate or any Eurocurrency Rate, as applicable,:

(1) in the case of clause (1) or (2) of the definition of "Benchmark Transition
Event," the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of a
Screen Rate permanently or indefinitely ceases to provide such Screen Rate; or

(2) in the case of clause (3) of the definition of "Benchmark Transition Event,"
the date of the public statement or publication of information referenced
therein.

"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to the LIBO Rate or any other Eurocurrency Rate,
as applicable,:

(1) a public statement or publication of information by or on behalf of the
administrator of an applicable Screen Rate announcing that such administrator
has ceased or will cease to provide such Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide such Screen Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
such Screen Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
such Screen Rate is no longer representative.

"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of

 

Second Amended and Restated Credit Agreement (Orthofix), Page 6



--------------------------------------------------------------------------------

 

such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Administrative Agent or the
Required Lenders, as applicable, by notice to the Company, the Administrative
Agent (in the case of such notice by the Required Lenders) and the Lenders.

"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or any other Eurocurrency Rate, as applicable, and solely to the extent that
such rate has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the LIBO Rate or any other
Eurocurrency Rate, as applicable, for all purposes hereunder in accordance with
Section 2.13 and (y) ending at the time that a Benchmark Replacement has
replaced such rate for all purposes hereunder pursuant to Section 2.13.

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such "employee benefit plan" or "plan".

"Board" means the Board of Governors of the Federal Reserve System of the U.S.

"Borrower" or "Borrowers" means, individually or collectively, each U.S.
Borrower and each Dutch Borrower.

"Borrower DTTP Filing" means an HM Revenue & Customs' Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to such Borrower and the Administrative Agent.

"Borrowing" means (a) Revolving Borrowing, and (b) a Swingline Loan.

"Borrowing Request" means a request by the Company for a Borrowing in accordance
with Section 2.03.

"Burdensome Restrictions" means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York; provided that (a) if such day relates to any
Eurocurrency Loan or a Letter of Credit, the term "Business Day" shall also
exclude (i) any day on which banks are not open for dealings in the applicable
Agreed Currency in the London interbank market, (ii) any day in which the
Administrative Agent's Office for the applicable Agreed Currency is closed, or
(iii) (other than in respect of Borrowings denominated in Dollars or Euro) the
principal financial center of such Agreed Currency, and (b) when used in
connection with a Eurocurrency Loan or a Letter of Credit denominated in Euro,
the term "Business Day" shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 7



--------------------------------------------------------------------------------

 

"BVIII" has the meaning assigned to it in the preamble.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

"CFC" means a Subsidiary that is a "controlled foreign corporation" under
Section 957 of the Code.

"CHAMPVA" means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated or approved by the board of directors
of the Company nor (ii) appointed by directors so nominated or approved; or
(c) the Company shall cease to own, directly or indirectly, free and clear of
all Liens or other encumbrances (other than Liens and encumbrances (x) arising
under the Loan Documents or (y) described under clause (a) of the definition of
Permitted Encumbrances), 100% of the outstanding voting Equity Interests of the
Borrowers (other than the Company) on a fully diluted basis; or (d) except as
permitted by Section 6.03 or Section 6.05, the Company shall cease to own,
directly or indirectly, free and clear of all Liens or other encumbrances (other
than Liens and encumbrances (x) arising under the Loan Documents or
(y) described under clause (a) of the definition of Permitted Encumbrances),
100% of the outstanding voting Equity Interests of any of the Loan Parties
(other than the Company).

"Change in Law" means the occurrence after the date of this Agreement (or, with
respect to any Issuing Bank or Lender, such later date on which such Issuing
Bank or Lender becomes a party to this Agreement) of any of the following:
(a) the adoption of or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender's or
the Issuing Bank's holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted, issued or implemented.

"Charges" has the meaning assigned to such term in Section 9.17.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 8



--------------------------------------------------------------------------------

 

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

"CMS" means The Centers for Medicare and Medicaid Services of the U.S.
Department of Health and Human Services, and any Governmental Authority
successor thereto.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means any and all property owned, leased or operated by a Person
subject to a security interest or Lien pursuant to the Collateral Documents and
any and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be, become or be intended to be, subject to a
security interest or Lien to secure all or any portion of the Secured
Obligations, but which in no event will include any Excluded Asset.

"Collateral Access Agreement" has the meaning assigned to such term in the
Security Agreement.

"Collateral Documents" means, collectively, the Security Agreements and any
other agreements, instruments and documents executed in connection with this
Agreement that are intended to either create, perfect or evidence Liens to
secure all or any portion of the Secured Obligations or intended to create or
evidence Guarantees of all or any portion of the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, collateral
assignments, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party or any Subsidiary and
delivered to the Administrative Agent.

"Commitment" means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans in the Agreed Currencies and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted Dollar Amount of such
Lender's Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.08 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial Dollar Amount of each
Lender's Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided in Section 9.04(b)(ii)(C), pursuant to which such Lender shall have
assumed its Commitment, as applicable.  The initial aggregate amount of the
Lenders' Commitments is the Dollar Amount of $300,000,000.

"Commitment Increase" has the meaning assigned to the term in Section 2.08(e).

"Commitment Schedule" means the Schedule attached hereto identified as such.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Communications" has the meaning assigned to such term in Section 8.03(c).

"Company" has the meaning assigned to such term in the preamble.

"Compliance Certificate" means a compliance certificate prepared in accordance
with Section 5.01(c) in substantially the form of Exhibit B or any other form
approved of by the Administrative Agent.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 9



--------------------------------------------------------------------------------

 

"Compounded SOFR" means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

1.the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

2.if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for Dollar-denominated syndicated credit facilities
or syndicated credit facilities denominated in any other currency, as
applicable, at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
"Benchmark Replacement."

"Confidential Healthcare Information" has the meaning specified in Section 9.21.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.

"Corresponding Tenor" with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate or such other Eurocurrency Rate, as
applicable.

"Covered Party" has the meaning assigned to it in Section 9.24.

"Credit Party" means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender; and "Credit Parties" means all or any combination of
the foregoing as appropriate in the context used.

"CRR" means regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012.

"Debtor Relief Laws" means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, debtor assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the U.S. or other applicable jurisdiction from
time to time in effect.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 10



--------------------------------------------------------------------------------

 

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender's good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified any Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender's good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party or the Company, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party's receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(e)) upon delivery of written notice of such determination to the
Company, each Issuing Bank, the Swingline Lender and each Lender.

"Disclosed Matters" means the actions, suits, proceedings and environmental
matters disclosed on Schedule 3.06.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

"Disqualified Equity Interests" means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity that occurs as the result of an
optional redemption or repurchase by the issuer thereof) or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Secured Obligations under the Loan
Documents that are accrued and payable and the termination of the aggregate
Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part (except as a result of a change of control or asset sale, so
long as in each case any and all rights of the holders thereof upon the
occurrence of any such change of control or asset sale event shall be subject to
the Payment in Full of all

 

Second Amended and Restated Credit Agreement (Orthofix), Page 11



--------------------------------------------------------------------------------

 

Obligations), (c) provides for the scheduled payments of dividends in cash
(other than to the extent such dividends are equal to the amount of Taxes
payable that are directly attributable to the operations of the business of such
Person), or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is 91 days after the Maturity
Date.

"Dividing Person" has the meaning assigned to it in the definition of
"Division."

"Division" means the division of the assets, liabilities and/or obligations of a
Person (the "Dividing Person") among two or more Persons (whether pursuant to a
"plan of division" or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

"Division Successor" means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

"Document" has the meaning assigned to such term in the Security Agreement.

"Dollar Amount", of any amount, means, at the time of determination thereof, (a)
if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Foreign Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by the applicable Thompson Reuters Corp. ("Reuters")
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

"Dollars", "USD" or "$" means the lawful money of the U.S.

"Domestic Non-Loan Party" means any Non-Loan Party that is organized under the
laws of the U.S., or any state or commonwealth thereof or under the laws of the
District of Columbia (other than any Subsidiary domiciled in Puerto Rico).

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the U.S., or any state or commonwealth thereof or under the laws of the District
of Columbia (other than any Subsidiary domiciled in Puerto Rico).

"Dutch Borrower" or "Dutch Borrowers" have the meaning assigned to such terms in
the preamble.

"Dutch Subsidiary" means any Subsidiary that is organized under the laws of the
Netherlands.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 12



--------------------------------------------------------------------------------

 

"Dutch Treaty Lender" means a Lender which is entitled under a double taxation
agreement with the Netherlands to claim a reduction of Dutch withholding tax.

"Early Opt-in Election" means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that either (x) Dollar-denominated
syndicated credit facilities being executed at such time or (y) syndicated
credit facilities denominated in any other currency being executed at such time,
as applicable, include language similar to that contained in Section 2.13 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate or such other Eurocurrency
Rate, as applicable, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

"EBITDA" means, for any period, Net Income for such period

plus

(a)

without duplication and to the extent deducted in determining Net Income for
such period, the sum of, in each case, for such period:

(i)Interest Expense,

(ii)the aggregate amount of all income tax expense on the consolidated
statements of income of the Company and its Subsidiaries,

(iii)all amounts attributable to depreciation and amortization expense,

(iv)any extraordinary, unusual or non-recurring non-cash charges, expenses or
losses,

(v)non-cash stock option and other equity-based compensation expenses,

(vi)charges, losses, expenses or lost profits to the extent indemnified, insured
or reimbursed by a third party, including expenses covered by indemnification
provisions in connection with any Acquisition or disposition permitted by this
Agreement and lost profits covered by business interruption insurance, in each
case, in an amount not to exceed such amount actually reimbursed for such
period,

(vii)letter of credit fees (except to the extent such amount is included in
clause (i) above),

(viii)any non-cash non-recurring costs or charges associated with any
modification or termination of pension and post-retirement employee benefit
plans,

(ix)goodwill and other intangible impairment charges,

 

Second Amended and Restated Credit Agreement (Orthofix), Page 13



--------------------------------------------------------------------------------

 

(x)any other non-cash charges, including any non-cash expense relating to the
vesting of warrants, the granting of stock appreciation rights, stock options or
restricted stock, or resulting from the application of purchase accounting
associated with any future acquisitions or dispositions, non-cash losses under
hedging agreements, and non-cash losses in such period due solely to
fluctuations in currency values and any related tax effects (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period),

(xi)amortization or write-off of deferred financing costs,

(xii)non-recurring out-of-pocket transaction fees, costs, charges and expenses
incurred in connection with the Transactions, and, to the extent permitted
hereunder, any acquisition or Disposition consummated by any Orthofix Entity
during such period,

(xiii)

(A)the amount of "run-rate" cost savings, operating expense reductions, other
operating improvements and costs and/or expense reductions and synergies
(collectively, the "Cost Savings") projected by the Company in good faith to be
realized as a result of, to the extent permitted hereunder, any acquisition
consummated by any Orthofix Entity during such period, which Cost Savings shall
be calculated on a Pro Forma Basis, net of the amount of actual benefits
realized from such actions during such period and not otherwise added back to
EBITDA; provided that the benefits resulting from such actions are anticipated
by the Borrowers to be realized within eighteen (18) months of such transaction
or initiative consummated during the applicable period,

(B)internal (I) restructuring costs, integration costs, retention, recruiting,
relocation and signing bonuses and expenses, and (II) severance costs, systems
establishment costs, costs associated with the establishment of new information
technology systems and costs associated with office and facility openings,
closings and consolidations,

(C)out-of-pocket transaction fees, costs and expenses incurred, or amortization
thereof, in connection with any acquisition or Disposition (that would have been
permitted hereunder if consummated) that was not consummated or was otherwise
abandoned by any Orthofix Entity during such period,

(D)any extraordinary, unusual or non-recurring cash charges, expenses or losses,
and

(E)costs and expenses of outside legal counsel, accounting advisors and
consultants and other professionals in each case related to (x) the Company's
remediation of internal control weaknesses and deficiencies, (y) the
investigation of the Division of Enforcement of the Securities and Exchange
Commission into certain Company accounting matters (including the Company's
prior restatement of prior period financial results and a related independent
review by the Audit Committee of the Company's Board of Directors), and (z) the
securities class action litigation currently pending in the United States
District Court for the Southern District of New York arising out of the
foregoing matters,

 

Second Amended and Restated Credit Agreement (Orthofix), Page 14



--------------------------------------------------------------------------------

 

provided that, with respect to this clause (xiii):

(1) in addition to clause (2) below, the aggregate amount of all addbacks
pursuant to all sub-clauses of this clause (xiii) shall not exceed 25.0% of LTM
EBITDA (calculated before giving effect to all such addbacks); and

(2) the aggregate amount of all addbacks added pursuant to sub-clauses (C), (D)
and (E) of clause (xiii) above shall not exceed 10.0% of the 25.0% cap described
in the preceding clause (1) (for the avoidance of doubt, the amount described in
this clause (2) is a sublimit of the 25.0% cap and is not additive thereto),

(xiv)any cash reimbursement payments received during such period in respect of
items described in clause (b)(iii) taken in a prior period,

(xv)any out-of-pocket fees, costs, charges and expenses actually incurred prior
to the Effective Date in connection with initiatives taken prior to the
Effective Date and disclosed to the Administrative Agent; provided that the
aggregate amount of all addbacks pursuant to this clause (xv) shall not exceed
the Dollar Amount of $6,000,000, and

(xvi)cash charges for Settlement Amounts and on-cash reserve or accrual charges
for expected future Settlement Amounts not to exceed $5,000,000 in the aggregate
over the term of this Agreement;

provided that, (x) each of the forgoing clauses shall in each case exclude any
non-cash charge that relates to the write-down or write-off of Inventory and
(y) each of the addbacks in the foregoing clauses are reasonably identifiable,
factually supported and reasonably attributable to the actions specified and
reasonably anticipated to result from such actions,

minus

(b)

without duplication and to the extent included in Net Income, in each case for
such period:

(i)

the aggregate amount of all income tax benefit on the consolidated statements of
income of the Company and its Subsidiaries,

(ii)

any cash payments made during such period in respect of non-cash charges
described in clause (a)(x) taken in a prior period, and

(iii) 

any extraordinary, unusual or non-recurring gains and any non-cash items of
income (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
all calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

Notwithstanding the foregoing or anything else to the contrary in this Agreement
or in any of the other Loan Document, the aggregate amount of EBITDA
attributable to Excluded Subsidiaries and Immaterial Subsidiaries (that are
Non-Loan Parties) that may be included in the calculation of EBITDA shall not
exceed, on any date of determination, an amount equal to 32.5% of LTM EBITDA
(not more than 5.0% of which can be attributable to the LTM EBITDA of Immaterial
Subsidiaries that are Non-Loan Parties) for the period of four consecutive
fiscal quarters ended on or most recently prior to such date.  For the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 15



--------------------------------------------------------------------------------

 

avoidance of doubt, the 32.5% maximum percentage of LTM EBITDA is a cap on
amounts included in the calculation of LTM EBITDA from Excluded Subsidiaries and
Immaterial Subsidiaries (that are Non-Loan Parties) in the aggregate and
includes a sub-cap of 5.0% for the LTM EBITDA of Immaterial Subsidiaries that
are Non-Loan Parties, including pursuant to any addbacks attributable to such
Excluded Subsidiaries and Immaterial Subsidiaries.

"ECP" means an "eligible contract participant" as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

"Electronic Signature" means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

"Electronic System" means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

"Environmental Laws" means all foreign and domestic laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material or to health and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Orthofix Entity directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

"Equipment" has the meaning assigned to such term in the Security Agreement.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 16



--------------------------------------------------------------------------------

 

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Company or any of its direct or indirect Subsidiaries,
is treated as a single employer under Section 414(b) or (c) of the Code or,
Section 4001(14) of ERISA or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the "minimum funding standard" (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Orthofix Entity or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Orthofix Entity or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Orthofix Entity or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Orthofix Entity or any ERISA Affiliate
from any Plan or Multiemployer Plan; or (g) the receipt by any Orthofix Entity
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from any Orthofix Entity or any ERISA Affiliate of any notice, concerning the
imposition upon any Orthofix Entity or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status, or in reorganization, within the meaning of
Title IV of ERISA.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

"EURIBOR Screen Rate" means the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of the Specified Time on the Quotation Day.  If such page or service ceases
to be available, the Administrative Agent may specify another page or service
displaying the relevant rate after consultation with the Company.  If the
EURIBOR Screen Rate shall be less than zero, the EURIBOR Screen Rate shall be
deemed to be zero for purposes of this Agreement.

"Euro", "euro" or "€" means the single currency of the participating member
states of the European Union.

"Eurocurrency", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Eurocurrency Rate.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 17



--------------------------------------------------------------------------------

 

"Eurocurrency Rate" means, with respect to any Eurocurrency Borrowing in
(a) Dollars for any applicable Interest Period or for any ABR Borrowing, the
Adjusted LIBO Rate or (b) any Foreign Currency for any applicable Interest
Period, the EURIBOR Screen Rate (for Borrowings in Euros) or the Adjusted LIBO
Rate (for Borrowings in Sterling).

"Event of Default" has the meaning assigned to such term in Article VII.

"Excluded Assets" means, collectively:

(a)

assets as to which the Administrative Agent and the Company agree in writing
that the cost of creating or perfecting a pledge of, or a security interest in,
such assets is excessive in relation to the value of the security to be afforded
thereby;

(b)

any fee owned real property and any leasehold rights and interests in real
property (other than interests resulting from Collateral Access Agreements);

(c)

any motor vehicles and other assets subject to certificates of title to the
extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement or equivalent;

(d)

any rights or interest in any lease, contract, license or license agreement
covering personal property or real property and/or such assets subject thereto,
so long as under the terms of such lease, contract, license or license
agreement, or requirement of law with respect thereto, the grant of a security
interest or Lien therein for the benefit of the Secured Parties (1) is
prohibited, (2) would give any other party to such lease, contract, license or
license agreement, instrument or indenture the right to terminate its
obligations thereunder, or (3) is permitted only with the consent of another
party (including, without limitation, any Governmental Authority) (or would
render such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided, that, this exclusion shall in no
way be construed to apply if any such prohibition is unenforceable under the UCC
or any other requirement of law (including any Debtor Relief Law) or so as to
limit, impair or otherwise affect the unconditional continuing security
interests in and Liens for the benefit of the Secured Parties upon any rights or
interests in or to monies due or to become due under any such lease, contract,
license or license agreement (including any receivables) and provided further
that, with respect to any lease, contract, license or license agreement entered
into after the Effective Date (except in each case, any such lease, contract,
license or license agreement that is a financing permitted by Section 6.01), the
Loan Parties shall use commercially reasonable efforts to permit Liens for the
benefit of the Secured Parties on each such lease, contract, license or license
agreement and avoid prohibitions of the types described in clauses (1) through
(3) above;

(e)

any application for registration of a trademark filed in the United States
Patent and Trademark Office on an intent to use basis to the extent that the
grant of a security interest in any such trademark application would adversely
affect the validity or enforceability or result in cancellation or voiding of
such trademark application, provided, however, that such trademark applications
shall no longer be considered Excluded Assets upon the filing of a Statement of
Use or an Amendment to Allege Use has been filed and accepted in the United
States Patent and Trademark Office;

(f)

Excluded Deposit Accounts;

(g)

any assets that are subject to a Lien permitted under Section 6.02(d) if the
contract or other agreement in which the Lien is granted (or the documentation
providing for the Indebtedness secured thereby) prohibits the creation of any
other Lien on such assets; provided, that immediately upon

 

Second Amended and Restated Credit Agreement (Orthofix), Page 18



--------------------------------------------------------------------------------

 

the ineffectiveness, lapse or termination of any such Lien permitted under
Section 6.02(d), such assets shall no longer be considered Excluded Assets and
the Collateral shall include all such rights and interest in such assets as if
such Lien permitted under Section 6.02(d) had never been in effect;

(h)

voting Equity Interests in excess of 65% of the total voting Equity Interests in
any Orthofix Entity that is also (i) a Foreign Subsidiary of a U.S. Loan Party,
(ii) a CFC, (iii) a Domestic Subsidiary whose immediate parent is a CFC or
(iv) any Subsidiary where all or substantially all of the assets of that
Subsidiary (directly or through Subsidiaries) consists of Equity Interests of
one or more Foreign Subsidiaries that are CFCs; provided, that the foregoing
exclusions shall, with respect to any Foreign Subsidiary (or Domestic Subsidiary
of a CFC) that is a CFC at the time of grant of such pledge or hypothecation,
automatically cease to apply at any time such Foreign Subsidiary is not a CFC
and provided that, (x) this exclusion will apply in each case only to the extent
that the Company and the Administrative Agent have agreed in good faith that
such pledge of Equity Interests would not result in a material adverse tax
consequence to any Loan Party, and (y) in no case will this exclusion apply to
any Foreign Subsidiary or CFC or other applicable entity described in
clauses (i), (ii), (iii) and (iv) preceding that is Person organized under the
laws of the Netherlands or the United Kingdom;

(i)

any treasury stock of the Company or other margin stock (within the meaning of
Regulation U of the Board), in each case, unless the Lenders have made any
necessary filings with the Board in connection therewith;

(j)

Equity Interests in partnerships, joint ventures and non-Wholly Owned
Subsidiaries if and for so long as the terms of any applicable organizational
document, joint venture agreement, partnership or shareholders' agreement of
such Person existing on the Effective Date prohibit the creation of any other
Lien on such Equity Interests (or with respect to any partnership, joint venture
or non-Wholly Owned Subsidiary acquired after the Effective Date, as of the date
of such acquisition; provided the terms of any such organizational document,
joint venture agreement, partnership or shareholders' agreement was not entered
into in connection with or anticipation of such acquisition); and

(k)

any assets of an Excluded Subsidiary and, if agreed to in writing by the
Administrative Agent, any Equity Interests in any Excluded Subsidiary (except as
otherwise agreed to be provided by the Company and/or the applicable
Subsidiary).

"Excluded Deposit Accounts" means any deposit account (a) held at any banking
institution in a jurisdiction other than the U.S. or Netherlands,
(b) established solely as a payroll account and other zero-balance disbursement
account, (c) (i) held in a fiduciary capacity and established in connection with
employee benefit plans in the ordinary course of business or pursuant to
applicable legal requirements or (ii) established as a Segregated Governmental
Account in compliance with applicable legal requirements, or (d) escrow accounts
established in connection with Permitted Acquisitions or Investments.

"Excluded Sales" has the meaning assigned to such term in Section 6.14.

"Excluded Subsidiary" means (a) Orthofix-Italy and any Subsidiary organized
under the laws of the Republic of Italy, (b) Subsidiaries in
liquidation/dissolution (including, as of the Effective Date, Orthosonics
Limited, Victory Medical Limited and Colgate Medical Limited) and (c) any direct
or indirect Subsidiary of the Company that is (i) prohibited by applicable law,
rule or regulation or by any contractual obligation (with an unaffiliated party)
that is existing on (and not created in contemplation of) the Effective Date (or
on the date such Subsidiary is acquired) from Guaranteeing the Secured
Obligations or that would require governmental (including regulatory) or other
third party consent, approval, license or authorization to provide a Guarantee
unless such consent, approval, license or authorization has been received,
(ii) a captive insurance Subsidiary, (iii) a Subsidiary, to the extent the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 19



--------------------------------------------------------------------------------

 

provision of a Guarantee by such Subsidiary would result in material adverse tax
consequences to the Orthofix Entities, taken as a whole, as reasonably
determined by the Company and the Administrative Agent, each acting in good
faith, (iv) a direct or indirect Subsidiary of an Excluded Subsidiary, and (v) a
Subsidiary with respect to which the Administrative Agent and the Company, each
acting in good faith, reasonably determine the cost and/or burden of obtaining
the Guarantee outweigh the practical benefit to the Lenders afforded
thereby.  On the Effective Date, the Excluded Subsidiaries are Orthofix-Italy,
Orthosonics Limited, Victory Medical Limited, Colgate Medical Limited and
Orthofix do Brasil Ltda.

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on, or calculated by reference to, or measured by
net income (however denominated) received or receivable, franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, if
different, being treated as resident for tax purposes, or in the case of any
Lender, its applicable lending office located in, or having a permanent
establishment and/or permanent representative to which income under this
Agreement is attributed in respect of amounts received or receivable that are
effectively attributable to such permanent establishment and/or permanent
representative (within the meaning of the OECD Model Tax Convention), or under
the laws of the Netherlands to the extent such Taxes becomes payable as a result
of such Recipient having a substantial interest (aanmerkelijk belang) in a Dutch
Subsidiary as laid down in the Netherlands Income Tax Act 2001 (Wet
inkomstenbelasting 2001) or, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal, Dutch and United Kingdom withholding Taxes
(excluding (x) the portion of United Kingdom withholding Taxes with respect to
which the applicable Lender is a UK Treaty Lender, (y) the portion of Dutch
withholding Taxes with respect to which the applicable Lender is a Dutch Treaty
Lender and (z) United Kingdom withholding Taxes on payments made by any
guarantor under any guarantee of the obligations) imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient's failure to comply with
Section 2.16(f) or (g)(i), (d) any U.S. federal withholding Taxes imposed under
FATCA and (e) any Bank Levy.

"Existing Agreement" has the meaning given to it in the preamble of this
Agreement.

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement

 

Second Amended and Restated Credit Agreement (Orthofix), Page 20



--------------------------------------------------------------------------------

 

entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

"FDA" means the Food and Drug Administration.

"Federal Funds Effective Rate" means, for any day, the rate calculated by the
NYFRB based on such day's federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York's Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

"Federal Reserve Bank of New York's Website" means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

"Financial Officer" means the chief financial officer, principal accounting
officer, or treasurer, in each case of the Company or any other U.S. Borrower,
or any other natural person designated and authorized by the Board of Directors
of any U.S. Borrower to act as the representative of the Company, so long as in
each case evidence of such appointment together with a duly completed and
executed incumbency certificate with respect to such person, acceptable to the
Administrative Agent in its reasonable discretion, is delivered to the
Administrative Agent prior to such person's inclusion in this definition of
"Financial Officer".

"Financial Statements" has the meaning assigned to such term in Section 5.01.

"Flood Laws" has the meaning assigned to such term in Section 8.10.

"Foreign Currencies" means Agreed Currencies other than Dollars.

"Foreign Currency Payment Office" of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by it, in
the case of the Administrative Agent by notice to the Company and each Lender.

"Foreign Lender" means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

"Foreign Loan Party" means each Foreign Subsidiary that is a Loan Party.

"Foreign Pension Plan" means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the U.S. by any Orthofix Entity primarily for the benefit of
employees of such Orthofix Entity residing outside the U.S., which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

"Foreign Perfected Subsidiary" means a Foreign Subsidiary which respect to which
each component of both clauses (a) and (b) is true: (a) such Foreign Subsidiary
is a Loan Party that has (i) become a Loan Guarantor, (ii) granted perfected
Liens to the Administrative Agent on substantially all

 

Second Amended and Restated Credit Agreement (Orthofix), Page 21



--------------------------------------------------------------------------------

 

of its assets (other than Excluded Assets) in the jurisdiction of its
incorporation or formation, which such Liens must be first priority Liens except
as permitted by Section 6.02, and (iii) executed all Loan Documents and made
such other filings, registrations, certifications and taken such other
commercially reasonable actions (as determined by the Administrative Agent) to
grant and/or perfect such Liens, or in connection with becoming a Loan
Guarantor, including, but not limited to, Collateral Documents and other
documents and instruments governed by the laws of its jurisdiction of
incorporation or formation, or governed by the laws of the location of any of
its assets and properties, in each case as deemed reasonably necessary or
advisable by the Administrative Agent in order for such Foreign Subsidiary to
grant and/or perfect such Liens, or in connection with becoming a Loan
Guarantor, and other items as the Administrative Agent may reasonably request in
connection therewith and taken all other commercially reasonable actions (as
determined by the Administrative Agent) of the type contemplated by Section 5.13
(including opinions of counsel), and (b) the immediate parent of such Foreign
Subsidiary has (i) pledged the Equity Interests of such Foreign Subsidiaries
pursuant to Collateral Documents and other documents and instruments governed
by, and perfected under the laws of both the U.S. and the jurisdiction of
organization of such Foreign Subsidiary, (ii) executed all Loan Documents and
made such other filings, registrations, certifications and taken such other
commercially reasonable actions (as determined by the Administrative Agent) to
grant/or perfect such Liens, including, but not limited to, Collateral Documents
and other documents and instruments governed by the laws of both the U.S. and
such Foreign Subsidiary's jurisdiction of incorporation or formation, and other
items as the Administrative Agent may reasonably request in connection therewith
and (iii) taken all other commercially reasonable actions (as determined by the
Administrative Agent) of the type contemplated by Section 5.13 (including
opinions of counsel).

"Foreign Subsidiary" means each Subsidiary other than a Domestic Subsidiary.

"Foreign Unperfected Subsidiary" means each Foreign Subsidiary that is not a
Foreign Perfected Subsidiary.

"FTC" means the Federal Trade Commission.

"Funding Account" has the meaning assigned to such term in Section 4.01(h).

"GAAP" means generally accepted accounting principles in the U.S.

"Governmental Authority" means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra national bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision) or any successor or
similar authority to any of the foregoing.

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial

 

Second Amended and Restated Credit Agreement (Orthofix), Page 22



--------------------------------------------------------------------------------

 

statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

"Guaranteed Obligations" has the meaning assigned to such term in Section 10.01.

"Guarantors" means all Loan Guarantors and all other entities and Persons,
including, without limitation, any Orthofix Entity not already a Loan Party, who
have delivered an Obligation Guaranty, and the term "Guarantor" means each or
any one of them individually.

"Hazardous Materials" means:  (a) any substance, material, or waste that is
included within the definitions of "hazardous substances," "hazardous
materials," "hazardous waste," "toxic substances," "toxic materials," "toxic
waste," or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos‑containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

"Health Care Laws" means, collectively, any and all domestic and foreign,
federal, state or local laws, rules, regulations, orders, administrative
manuals, guidelines and requirements relating to any of the following: (a) fraud
and abuse (including the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn and
§1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the federal
health care program exclusion provisions (42 U.S.C. § 1320a-7), and the Civil
Monetary Penalties Act (42 U.S.C. § 1320a-7a)); (b) any Medical Reimbursement
Program; (c) the licensure or regulation of healthcare providers, suppliers,
professionals, facilities or payors (including the DMEPOS Supplier Standards
established by the Health Care Financing Administration, DMEPOS Quality
Standards established by the Medicare Modernization Act of 2003 and all statutes
and regulations administered by the FDA); (d) the provision of, or payment for,
health care services, items or supplies; (e) quality, safety certification and
accreditation standards and requirements administered by a Governmental
Authority; (f) the billing, coding or submission of claims or collection of
accounts receivable or refund of overpayments; (g) HIPAA; and (h) any and all
other applicable domestic or foreign, federal, state or local health care laws,
rules, codes, regulations, manuals, orders, ordinances, professional or ethical
rules, administrative guidance and requirements applicable to any line of
business of any Orthofix Entity, as the same may be amended, modified or
supplemented from time to time.

"Health Care Permits" means any and all permits, licenses, authorizations,
certificates, consents, registrations and accreditations that are (a) necessary
to enable any Orthofix Entity to provide services, participate in and receive
payment under any Medical Reimbursement Program or other Third Party Payor
Arrangement, as applicable, or otherwise continue to conduct its business as it
is conducted on the Effective Date, or (b) required under any Health Care Law.

"HHS" means the U.S. Department of Health and Human Services and any successor
thereof.

"HIPAA" means (a) the Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); (c) the
Omnibus Final Rule, and (d) any foreign or domestic,

 

Second Amended and Restated Credit Agreement (Orthofix), Page 23



--------------------------------------------------------------------------------

 

federal, state and local laws regulating the privacy and/or security of
individually identifiable information, in each case as the same may be amended,
modified or supplemented from time to time, any successor statutes thereto, and
any and all rules or regulations promulgated from time to time thereunder.

"HMRC DT Treaty Passport scheme" means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

"IBA" has the meaning assigned to such term in Section 1.07.

"Immaterial Subsidiary" means, as of any date of determination, any Subsidiary
that, together with its Subsidiaries (calculated by reference to the most
recently delivered set financial statements delivered pursuant to clauses (a) or
(b) of Section 5.01), is both (x) designated by the Company to the
Administrative Agent as an "Immaterial Subsidiary" and (y) has LTM EBITDA that
accounts for less than five percent (5.00%) of the LTM EBITDA for the Company
and its Subsidiaries on a consolidated basis; provided that, if at the end of
any such most recent period of four consecutive fiscal quarters the combined LTM
EBITDA of all Subsidiaries that constitute Immaterial Subsidiaries exceeds five
percent (5.00%) of the consolidated LTM EBITDA of the Company and its
Subsidiaries, then one or more of such Subsidiaries shall (A) for all purposes
of this Agreement be designated by the Company as a Material Subsidiary
(regardless of whether they meet the criteria set forth in clauses (x) and (y)
above) until such excess shall have been eliminated and (B) comply with each of
the terms and conditions set forth in Section 5.13.  Notwithstanding the
foregoing, in the event that any Immaterial Subsidiary shall make any Permitted
Acquisition that would cause it to not meet the requirements set forth in the
foregoing clauses (y) after giving effect to such Permitted Acquisition on a Pro
Forma Basis, such Subsidiary shall cease to be an Immaterial Subsidiary as of
the date of consummation of such Acquisition.

"Impacted Interest Period" means any Interest Period for which a Screen Rate is
not be available at the applicable time for the applicable Interest Period.

"Increase Period" has the meaning assigned to such term in Section 6.12.

"Incremental Amendment" has the meaning assigned to the term in Section 2.08(f).

"Incremental Commitments" has the meaning assigned to the term in Section
2.08(e).

"Incremental Lender" has the meaning assigned to the term in Section 2.08(f).

"Incremental Term A Loan" has the meaning assigned to the term in Section
2.08(e).

"Incremental Term A Loan Commitment" has the meaning assigned to the term in
Section 2.08(e).

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, including without limitation, intercompany advances, (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (e) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding (i) current accounts payable incurred in the ordinary course of
business, (ii) deferred compensation funded into applicable trust arrangements
and (iii) earnouts), (f) all Indebtedness of others secured by (or for which the
holder of

 

Second Amended and Restated Credit Agreement (Orthofix), Page 24



--------------------------------------------------------------------------------

 

such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed (the amount of such Indebtedness
being the lesser of (i) the principal amount of such Indebtedness and (ii) the
book value of all assets subject to such Lien), (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances, (k) obligations under any earn‑out in connection with any
Acquisition or other Investment permitted hereunder, provided such earnout has
been earned and is due to be paid as of the date of determination, (l) any other
Off‑Balance Sheet Liability, and (m) obligations, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement
transaction.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  For the avoidance of doubt, "Indebtedness" of an Orthofix Entity will
include, without duplication, all Intercompany Loans of such Orthofix Entity.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

"Indemnitee" has the meaning assigned to such term in Section 9.03(b).

"Ineligible Institution" has the meaning assigned to such term in Section
9.04(b).

"Information" has the meaning assigned to such term in Section 9.12.

"Intercompany Loans" means those intercompany loans between any Orthofix
Entities and listed on Schedule 6.01(a) existing on the Effective Date and each
subsequent intercompany loan between any Orthofix Entities permitted to be
incurred under the terms of Section 6.01.

"Interest Coverage Ratio" means, for any period, the ratio of (a) LTM EBITDA for
such period to (b) cash Interest Expense for such period.

"Interest Election Request" means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07.

"Interest Expense" means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers' acceptances
and net costs under Swap Agreements in respect of interest rates, to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
for the Company and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP, but excluding (a) deferred financing fees and (b)
amendment fees.

"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each calendar quarter and the Maturity
Date, (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is

 

Second Amended and Restated Credit Agreement (Orthofix), Page 25



--------------------------------------------------------------------------------

 

a part and, in the case of a Eurocurrency Borrowing with an Interest Period of
more than three months' duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months' duration after the
first day of such Interest Period and the Maturity Date, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid and the
Maturity Date.

"Interest Period" means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve (12) months) thereafter, as the
Borrowers may elect; provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

"Interpolated Rate" means, at any time, for any Interest Period and any Agreed
Currency, the rate per annum (rounded to the same number of decimal places as
the applicable Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period (for which the applicable Screen
Rate is available for the applicable Agreed Currency) that is shorter than the
Impacted Interest Period; and (b) the applicable Screen Rate for the shortest
period (for which an applicable Screen Rate is available for the applicable
Agreed Currency) that exceeds the Impacted Interest Period, in each case, as of
the Specified Time on the Quotation Day for such Interest Period; provided that,
if any Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

"Inventory" has the meaning assigned to such term in the Security Agreement.

"Investments" has the meaning assigned to such term in Section 6.04.

"IRS" means the U.S. Internal Revenue Service.

"Issuing Bank" means, individually and collectively, JPMorgan Chase Bank and
each other Arranger, in its capacity as the issuer of Letters of Credit
hereunder, and any other Revolving Lender from time to time designated by the
Company as an Issuing Bank, with the consent of such Revolving Lender and the
Administrative Agent, and their respective successors in such capacity as
provided in Section 2.05(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term "Issuing Bank" shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.05 with respect to such Letters of Credit).  At any time there is more than
one Issuing Bank, all singular references to the Issuing Bank shall mean any
Issuing Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has
issued the applicable Letter of Credit, or both (or all) Issuing Banks, as the
context may require.

"Issuing Bank Sublimit" means, as of the Effective Date, the Dollar Amount of
(a) $12,500,000 in the case of JPMorgan Chase Bank, (b) $12,500,000 in the case
of Bank of America, N.A., (c) $12,500,000 in the case of Bank of the West and
(d) $12,500,000 in the case of SunTrust Bank;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 26



--------------------------------------------------------------------------------

 

provided that any Issuing Bank shall be permitted at any time to increase or
reduce its Issuing Bank Sublimit, subject to the consent of the Company, upon
providing five (5) days' prior written notice thereof to the Administrative
Agent and the Borrowers.

"Italy Sub-Facility Amendment Documentation" has the meaning assigned to such
term in Section 2.24(c).

"Italy Sub-Facility Commitment" means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Italy Sub-Facility Loans in
Euros to Orthofix-Italy, expressed as an amount representing the maximum
aggregate permitted Dollar Amount of such Lender's Revolving Italy Sub-Facility
Loans, as such commitment may be reduced or increased from time to time in
accordance herewith and with the Italy Sub-Facility Amendment Documentation.

"Italy Sub-Facility Lenders" means Lenders with an Italy Sub-Facility
Commitment.

"Italy Uncommitted Sub-Facility" has the meaning assigned to such term in
Section 2.24(a).

"Joinder Agreement" means a Joinder Agreement in substantially the form of
Exhibit C or any other form approved by the Administrative Agent.

"JPMorgan Chase Bank" means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

"LC Collateral Account" has the meaning assigned to such term in
Section 2.05(j).

"LC Disbursement" means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

"LC Exposure" means, at any time, the Dollar Amount of the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of any Borrower.  The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate LC
Exposure at such time.

"Lenders" means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.08 or an
Assignment and Assumption, or an amendment to this Agreement, other than any
such Person that ceases to be a Lender hereunder pursuant to an Assignment and
Assumption or an amendment to this Agreement.  Unless the context otherwise
requires, the term "Lenders" includes the Swingline Lender and the Issuing Bank.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

"Letter of Credit Agreement" has the meaning assigned to such term in
Section 2.05(b).

"Letters of Credit" means standby letters of credit issued pursuant to this
Agreement, and the term "Letter of Credit" means any one of them or each of them
singularly, as the context may require.  Letters of Credit may be issued in any
Agreed Currency, subject to the Maximum Foreign Currency Amount.

"LIBO Rate" means, with respect to any Eurocurrency Borrowing in Dollars or
Sterling for any Interest Period or for any ABR Borrowing, the LIBO Screen Rate
as of the Specified Time on the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 27



--------------------------------------------------------------------------------

 

Quotation Day; provided that, if the LIBO Screen Rate shall not be available for
an Impacted Interest Period, then the LIBO Rate shall be the Interpolated Rate,
subject to Section 2.13 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest
error).  Notwithstanding the above, to the extent that "LIBO Rate" or "Adjusted
LIBO Rate" is used in connection with an ABR Borrowing, such rate shall be
determined as modified by the definition of Alternate Base Rate.

"LIBO Screen Rate" means, for any day and time, with respect to any Eurocurrency
Borrowing in Dollars or Sterling for any Interest Period or for any ABR
Borrowing, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that, if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, retention of title arrangement,
right of retention, right to reclaim goods, and, in general, any right in rem,
created for the purpose of granting security or any security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

"Limited Condition Acquisition" means an Acquisition that is a Permitted
Acquisition, in each case only to the extent that (a) such Permitted
Acquisition is made with the proceeds of an Incremental Term A Loan and (b) the
consummation of such Permitted Acquisition by the Company or any Subsidiary is
not conditioned on the availability of, or on obtaining, third party financing;
provided that in the event the consummation of any such Permitted Acquisition
shall not have occurred on or prior to the date that is 150 days following the
signing of the applicable agreement for such Permitted Acquisition (or such
longer period (x) as is reasonably necessary to obtain regulatory approvals from
any Governmental Authority, or (y) as is agreed to in writing by the
Administrative Agent), then such Permitted Acquisition shall no longer
constitute a Limited Condition Acquisition.

"Loan Documents" means, collectively, (i) this Agreement, each amendment,
consent, waiver and/or other modification to, consent to or waiver of, any of
the terms of this Agreement, (ii) each promissory note issued pursuant to this
Agreement, (iii) each Letter of Credit Agreement and any agreements between any
Borrower and the Issuing Bank regarding the Issuing Bank's Issuing Bank Sublimit
or the respective rights and obligations between such Borrower and the Issuing
Bank in connection with the issuance of Letters of Credit, (iv) each Collateral
Document, (v) each Compliance Certificate, (vi) the Loan Guaranty and each
Obligation Guaranty, (vii) that certain Confidential Side Letter, dated
October 25, 2019, delivered by Orthofix Medical, Inc. to each Lender on the
Effective Date and the Administrative Agent, (viii) each other agreement,
instrument, document and certificate identified in Section 4.01 executed by or
on behalf of any Loan Party or any other Guarantor or any employee of a Loan
Party or any employee of any Guarantor in favor of, the Administrative Agent or
any Lender and including each other pledge, issued in connection with the other
Loan Documents, (ix) any UCC filing, power of attorney, consent, assignment,
contract, notice, letter of credit agreement and (x) each other agreement,
instrument, document, certificate and other written matter whether heretofore,
now or hereafter executed by or on behalf of any Loan Party and/or any Guarantor
(or any employee of any Loan

 

Second Amended and Restated Credit Agreement (Orthofix), Page 28



--------------------------------------------------------------------------------

 

Party and/or any other Guarantor), and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby (other than any Swap Agreement and any agreement entered into in respect
of Banking Services).  Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to this Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.

"Loan Guarantor" means each Loan Party.

"Loan Guaranty" means Article X of this Agreement.

"Loan Parties" means, collectively, the Company, the Borrowers, the Subsidiary
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their respective successors and assigns, and the term
"Loan Party" shall mean any one of them or all of them individually, as the
context may require.

"Loans" means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

"Local Time" means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

"LTM EBITDA" means consolidated EBITDA of the Company and its Subsidiaries as of
the most recent four-quarter period most recently ended for which financial
statements have been delivered in accordance with Section 5.01 or required to
have been delivered by Section 5.01 (or if the context requires, the
consolidated EBITDA of any Person and its Subsidiaries as of the most recent
four-quarter period most recently ended for which financial statements have been
delivered in accordance with Section 5.01 or required to have been delivered by
Section 5.01).

"Material Acquisition" means any Permitted Acquisition or series of related
Permitted Acquisitions having an aggregate cash and non-cash purchase price in
excess of the Dollar Amount of $100,000,000; provided, that, for any such
Acquisition or series of related Acquisitions to qualify as a Material
Acquisition, a Responsible Officer of the Company shall have delivered to the
Administrative Agent a certificate, Compliance Certificate or other written
instrument agreed to in writing by the Administrative Agent (a) certifying that
such Acquisition or series of related Acquisitions meet each of the criteria for
a Material Acquisition and (b) notifying the Administrative Agent that the
Company has elected to treat such Acquisition as a Material Acquisition.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or financial condition of the Orthofix Entities taken as a
whole, (b) the ability of the Loan Parties (taken as a whole) to perform their
material obligations under the Loan Documents, (c) any material portion of the
Collateral, or the Administrative Agent's Liens (on behalf of itself and the
other Secured Parties) on any material portion of the Collateral or the priority
of such Liens, or (d) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent, the Issuing
Bank or the Lenders under any of the Loan Documents (except with respect to
clauses (c) and (d), Liens on Collateral perfected by possession, but only to
the extent that the Administrative Agent has not obtained, or does not maintain,
possession of such collateral).

 

Second Amended and Restated Credit Agreement (Orthofix), Page 29



--------------------------------------------------------------------------------

 

"Material Agreement" means any contract or other arrangement, whether written or
oral, to which any Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $12,500,000 (or the Dollar Amount thereof in any Foreign
Currency).  For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of the Company or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

"Material Intellectual Property" means any trademarks, tradenames, copyrights,
patents and other intellectual property with a book value of the Dollar Amount
of $1,000,000 or more.

"Material Subsidiary" means a Subsidiary of the Company that is not an
Immaterial Subsidiary.  Upon consummation of any Permitted Acquisition, the
Company shall determine whether any Subsidiaries of the Company formed or
acquired in connection with such Permitted Acquisition or the Subsidiary
consummating such Permitted Acquisition (if not already a Material Subsidiary)
would qualify as a Material Subsidiary pursuant to the criteria set forth
above.  If any of such Subsidiaries so qualifies as a Material Subsidiary, it
shall be deemed to be a Material Subsidiary as of the date of consummation of
such Permitted Acquisition.  For the avoidance of doubt, there is no UK
Subsidiary that is a Material Subsidiary on the Effective Date.

"Maturity Date" means October 25, 2024 (if the same is a Business Day, or if not
then the immediately next succeeding Business Day), subject to extension in
accordance with Section 2.25, or any earlier date on which the Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof.

"Maximum Foreign Currency Amount" means at any time of determination the Dollar
Amount equal to $150,000,000 at such time of determination.

"Maximum Rate" has the meaning assigned to such term in Section 9.17.

"Maximum Total Net Leverage Ratio" has the meaning assigned to such term in
Section 6.12(b).

"Medicaid" means that means-tested entitlement program under Title XIX, P.L.
89-87, of the Social Security Act, which provides Federal grants to States for
medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the U.S. Code, as amended, and any statute
succeeding thereto.

"Medicaid Certification" means recognition by a state agency or other such
entity administering a particular state's Medicaid program that a health care
provider or supplier is in compliance with all the conditions of participation
set forth in the appropriate state and federal Medicaid Regulations.

"Medicaid Provider Agreement" means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 30



--------------------------------------------------------------------------------

 

"Medicaid Regulations" means (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (c) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

"Medical Reimbursement Programs" means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq.,
(d) TRICARE, (e) CHAMPVA, (f) any other federal, state or foreign program that
provides reimbursement for Medical Services or (g) if applicable within the
context of this Agreement, any agent, administrator, administrative contractor,
intermediary or carrier for any of the foregoing.

"Medical Services" means medical and health care items, services or supplies
provided to a patient, including medical equipment, physician services, nurse
and therapist services, dental services, hospital services, skilled nursing
facility services, comprehensive outpatient rehabilitation services, home health
care services, residential and out-patient behavioral healthcare services, and
other medicine or health care equipment or items provided by an Orthofix Entity
to a patient, hospital or other medical entity or Person for a valid and proper
medical or health purpose.

"Medicare Certification" means recognition by CMS or an entity under contract
with CMS that the health care provider or supplier is in compliance with all of
the conditions of participation set forth in the Medicare Regulations.

"Medicare Provider Agreement" means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

"Medicare" means that government-sponsored entitlement program under
Title XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the U.S. Code, as amended, and any statute
succeeding thereto.

"Medicare Regulations" means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, HHS, CMS, the OIG,
or any person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
as each may be amended, supplemented or otherwise modified from time to time.

"Moody's" means Moody's Investors Service, Inc.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 31



--------------------------------------------------------------------------------

 

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Income" means, for any period, the consolidated net income (or loss) from
continuing operations determined for the Company and its Subsidiaries, on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) except as provided in Section 1.05, the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Company or any of its Subsidiary, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by the Company or such Subsidiary in the form of dividends
or similar distributions, (c) the undistributed earnings of a Subsidiary, to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary and (d) any purchase accounting effects including, but not
limited to, adjustments to inventory, property and equipment, software and other
intangible assets and deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to any Orthofix Entity), as a result of
any consummated acquisition, or the amortization or write‑off of any amounts
thereof (including any write‑off of in process research and development).

"Non-Consenting Lender" has the meaning assigned to such term in
Section 9.02(h).

"Non-Extending Lender" has the meaning specified in Section 2.25(b).

"Non-Loan Party" means an Orthofix Entity that is not a Loan Party.

"Notice Date" has the meaning specified in Section 2.25(b).

"NYFRB" means the Federal Reserve Bank of New York.

"NYFRB Rate" means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term "NYFRB Rate" means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

"Obligated Party" has the meaning assigned to such term in Section 10.02.

"Obligation Guaranty" means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties, or any of the other Orthofix Entities to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by

 

Second Amended and Restated Credit Agreement (Orthofix), Page 32



--------------------------------------------------------------------------------

 

contract, operation of law or otherwise, in connection with this Agreement or
any of the other Loan Documents or in respect of any of the Loans made or
reimbursement or other obligations incurred thereunder or any of the Letters of
Credit or other instruments at any time evidencing any thereof.

"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Off-Balance Sheet Liability" of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
"synthetic lease" transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

"OIG" means the Office of Inspector General of HHS and any successor thereof.

"Orthofix B.V." has the meaning assigned to such term in the preamble.

"Orthofix Entity" means on any date of determination, the Company and each of
its direct and indirect domestic and foreign Subsidiaries, including, without
limitation, each of the Borrowers and the other Loan Parties.

"Orthofix Inc." has the meaning assigned to such term in the preamble.

"Orthofix Limited" means Orthofix Limited, a company incorporated in England and
Wales.

"Orthofix Spinal" has the meaning assigned to such term in the preamble.

"Orthofix-Italy" means Orthofix S.r.l., a company formed under the laws of
Italy.

"OSHA" means the Occupational Safety and Health Administration.

"Other Available Funds" means, on any date of determination, the greater of
(i) $30,000,000 and (ii) 30% of LTM EBITDA on the date of issuance minus the sum
of (a) the aggregate Dollar Amount of all Investments (including intercompany
Investments, loans, advances and Guarantees by Loan Parties of Indebtedness of
Non-Loan Parties) by any Orthofix Entity made under Section 6.04(m) from the
Effective Date through and including such date of determination, plus (b) the
aggregate Dollar Amount of all sales, transfers and dispositions of assets where
a Loan Party is the transferor and the transferee is a Non-Loan Party made under
the proviso to Section 6.05(b)(iv) from the Effective Date through and including
such date of determination, plus (c) the aggregate amount of all LC Exposure
outstanding on such date of determination as a result of Letters of Credit
issued under Section 2.05 to support the obligations of Non-Loan Parties, if
such Letters of Credit were issued on a date when the Total Net Leverage Ratio
was in excess of 3.00 to 1.00, plus (d) Indebtedness secured by Liens permitted
by Section 6.02(d) on assets or properties of Loan Parties that would otherwise
constitute Collateral.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit,
Commitment or any Loan Document).

 

Second Amended and Restated Credit Agreement (Orthofix), Page 33



--------------------------------------------------------------------------------

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

"Overnight Bank Funding Rate" means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York's
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

"Parent" means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

"Participant" has the meaning assigned to such term in Section 9.04(c).

"Participant Register" has the meaning assigned to such term in Section 9.04(c).

"Payment in Full of all Obligations" means all Commitments shall have expired or
been terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable under any Loan Document shall have been paid
in full (other than contingent obligations with respect to which no claim has
been asserted) and all Letters of Credit shall have expired or terminated (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Administrative Agent and the applicable Issuing Bank in their
sole discretion shall have been made), in each case without any pending draw,
and all LC Disbursements shall have been reimbursed.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permitted Acquisition" means any Acquisition or any series of related
Acquisitions by the Company, any other Loan Party, or any Subsidiary, in a
transaction that satisfies each of the following requirements:

(a)there shall exist no Default both immediately before, and after giving effect
to, such Acquisition; provided that, in the case of a Limited Condition
Acquisition, except with respect to the requirement that there not have occurred
and be continuing any Default under clause (a) or (b) of Article VII or any
Default with respect to any Borrower under clause (h), (i) or (j) of Article VII
(which must be true both immediately prior to and immediately after giving
effect to such Acquisition), this clause (a) may, at the Company's option, be
tested at the signing of the agreement to make such Limited Condition
Acquisition;

(b)such Acquisition is not a hostile or contested acquisition;

(c)the Target is not engaged, directly or indirectly, in any line of business
other than the businesses in which the Company and its Subsidiaries are engaged
on the Effective Date and any business activities that are substantially
similar, related, or incidental thereto;

(d)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects with the same effect as though made on and as of the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 34



--------------------------------------------------------------------------------

 

date of such Acquisition or the making of such Loan (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects); provided that, in the case of a Limited Condition Acquisition,
only the Specified Representations and the Acquired Company Representations
shall be required to be true and correct in all material respects with the same
effect as though made on and as of the date of such Acquisition (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any such
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects);

(e)to the extent the total consideration of any Permitted Acquisition is in
excess of the Dollar Amount of $10,000,000 or the proceeds of a Revolving Loan
will be used to fund such Acquisition, as soon as available, but not less than
ten (10) Business Days prior to such Acquisition (or such shorter period as may
be agreed to by the Administrative Agent in its discretion), the Company has
provided the Administrative Agent (i) notice of such Acquisition together with a
reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Target, (ii) to the extent available,
financial statements of the Target for the previous two years and year-to-date
financial statements of the Target and (iii) a copy of all other business and
financial information reasonably requested by the Administrative Agent including
pro forma financial statements, statements of cash flow, and Availability
projections;

(f)the Borrowers shall be in compliance, on a Pro Forma Basis after giving
effect to such Acquisition and all related borrowings and transactions, with the
covenants contained in Section 6.12; provided that, in the case of a Limited
Condition Acquisition, the condition set forth in this clause (f) may, at the
Company's option, be tested at the signing of the agreement to make such Limited
Condition Acquisition;

(g)if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a Borrower or another Loan Party or a Wholly Owned Subsidiary
that will become a Loan Party upon consummation of the Acquisition shall acquire
such assets, except to the extent such assets are Excluded Assets or are
acquired under the cap in clause (j) below;

(h)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U of the Board;

(i)if such Acquisition involves a merger or a consolidation involving (i) a
Borrower or the Company, such Borrower or the Company, as applicable, shall be
the surviving Person, (ii) a Subsidiary Guarantor, a Wholly Owned Subsidiary
that is a Loan Party domiciled in the same country as such Subsidiary Guarantor
shall be the surviving Person, or (iii) any other Loan Party (other than a
Borrower, the Company or a Subsidiary Guarantor), the surviving Person shall be
a Loan Party or become a Loan Party upon consummation of the Acquisition;

(j)the aggregate total consideration (including without limitation, cash,
assumed Indebtedness, earnout payments and any other deferred payment but
excluding any consideration in the form of Equity Interests of the Company) paid
for all Acquisitions or portions of Acquisitions of a Target involving a Target
or assets that is situated outside the U.S., including, but not limited to,
foreign subsidiaries of such Target, that will not become a Loan Party (or such
assets will not be subject to a perfected Lien in favor of the Administrative
Agent for the benefit of the Secured Parties) upon

 

Second Amended and Restated Credit Agreement (Orthofix), Page 35



--------------------------------------------------------------------------------

 

consummation of any such Acquisition, in each case in accordance with the terms
of Section 5.13 shall not exceed the Dollar Amount of $75,000,000 in the
aggregate over the term of this Agreement.

(k)in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person shall be terminated unless the Administrative
Agent and the Required Lenders in their sole discretion consent otherwise, and
in connection with an Acquisition of the assets of any Person, all Liens on such
assets shall be terminated, except in each case to the extent permitted to exist
under Section 6.02;

(l) all actions required to be taken with respect to any newly acquired or
formed Wholly Owned Subsidiary of a Borrower or a Loan Party, as applicable,
required under Section 5.13 shall have been taken; and

(m)the Company shall have delivered to the Administrative Agent an executed copy
of the acquisition agreement (including all schedules and exhibits thereto) and
all other material agreements (together with a list, prepared in good faith by
the Company, of all other executed agreements among an Orthofix Entity, the
sellers of a Target, the Target, or an Affiliate of the Target) and material
instruments executed by any Orthofix Entity relating to such Acquisition, no
later than five (5) Business Days after such Acquisition is consummated.

"Permitted Encumbrances" means:

(a)

Liens imposed by law for Taxes that are not yet due or as to which the period of
grace, if any, related thereto has not expired or are being contested in
compliance with Section 5.04;

(b)

carriers', warehousemen's, mechanics', materialmen's, repairmen's and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than sixty (60) days or which are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company or any
of its Subsidiaries, as the case may be, in conformity with GAAP;

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers' compensation, unemployment insurance and other social security laws or
regulations;

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e)

judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or Liens securing appeal or other surety
bonds related to such judgments; and

(f)

easements, zoning restrictions, rights-of-way, minor defects or irregularities
in title and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of any Orthofix Entity;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 36



--------------------------------------------------------------------------------

 

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

"Permitted Investments" means:

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the U.S. (or by any agency or instrumentality
thereof to the extent such obligations are backed by the full faith and credit
of the U.S.), in each case maturing within one year from the date of acquisition
thereof;

(b)

readily marketable direct obligations issued by any state of the U.S. or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year from the date of acquisition thereof and
having, at the time of the acquisition thereof, a rating of at least P-1 from
Moody's or at least A-1 from S&P;

(c)

investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least "Prime-1" (or the then equivalent grade) by Moody's or at least "A-1" (or
the then equivalent grade) by S&P;

(d)

investments in certificates of deposit, bankers' acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, a Lender or any domestic office of any commercial bank organized
under the laws of the U.S. or any state thereof which has a combined capital and
surplus and undivided profits of not less than the Dollar Amount of
$500,000,000;

(e)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (d) above;

(f)

money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of at least
the Dollar Amount of $5,000,000,000; and

(g)

with respect to investments made by any Foreign Subsidiary, foreign investments
substantially comparable to any of the foregoing in connection with the managing
of cash of any such Foreign Subsidiary.

"Permitted Lender" means: (i) until an interpretation of the term "public" as
referred to in the CRR is published by the relevant Governmental Authority, an
entity that qualifies as a professional market party as defined in Section 1:1
of the Dutch Act on Financial Supervision (Wet op het financieel toezicht); and
(ii) following the publication of the interpretation of the term "public" as
referred to in the CRR by the relevant Governmental Authority, an entity that
does not qualify as forming part of the "public" as referred to in the CRR and
the rules promulgated thereunder.

"Permitted Leverage Increase" has the meaning assigned to such term in
Section 6.12.

"Permitted Priority Debt Cap" means, on any date of determination, in respect of
the aggregate amount of all Priority Debt existing on such date (including all
Priority Debt that is Refinance

 

Second Amended and Restated Credit Agreement (Orthofix), Page 37



--------------------------------------------------------------------------------

 

Indebtedness), an amount equal to the greater of (i) $80,000,000 and (ii) 100%
of LTM EBITDA on such date of determination.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Plan Asset Regulations" means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

"Pounds Sterling", "GBP" or "£" means the lawful money of the United Kingdom.

"Prime Rate" means the rate of interest last quoted by The Wall Street Journal
as the "Prime Rate" in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the "bank prime loan" rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

"Priority Debt" means any Indebtedness (except Indebtedness only among the
Orthofix Entities) that meets either of the following categories:  (a) all
Indebtedness of Non-Loan Parties (including all Indebtedness of Foreign
Unperfected Subsidiaries), whether secured or unsecured and (b) all Indebtedness
of any Orthofix Entity which is secured by a Lien (except the Secured
Obligations); including, in each case, Refinance Indebtedness that meets either
of the criteria in clause (a) or clause (b) preceding.

"Pro Forma Basis" means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four fiscal quarter
period (or twelve month period, as applicable) ending as of the most recent
quarter end (or month end, as applicable) preceding the date of such transaction
for which financial statement information is available.

"Projections" has the meaning assigned to such term in Section 5.01(e).

"Protected Health Information" means "protected health information" as defined
under 45 C.F.R. 160.103, as amended from time to time.

"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

"QFC Credit Support" has the meaning assigned to it in Section 9.24.

"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding the Dollar Amount of $10,000,000 at the
time the relevant Loan Guaranty or grant of the relevant security interest
becomes or would become effective with respect to such Swap Obligation or such
other person as constitutes an "eligible contract participant" under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an "eligible contract

 

Second Amended and Restated Credit Agreement (Orthofix), Page 38



--------------------------------------------------------------------------------

 

participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Qualified Equity Interests" means any Equity Interests that are not
Disqualified Equity Interests.

"Quotation Day" means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET2 Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period the Business Day, unless, in
each case, market practice differs in the relevant market where the Eurocurrency
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

"RCP" has the meaning assigned to such term in Section 5.07.

"Real Property" means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Orthofix Entity pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Orthofix Entity.

"Recipient" means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

"Refinance Indebtedness" has the meaning assigned to such term in Section
6.01(g).

"Register" has the meaning assigned to such term in Section 9.04.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person's Affiliates.

"Release" means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

"Relevant Governmental Body" means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

"Report" means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Company and its Subsidiaries from information furnished by or
on behalf of the Borrowers and the Company, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.

"Required Lenders" means, subject to Section 2.19, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article VII or the
Commitments terminating or expiring, Lenders having Revolving Exposures and
Unfunded Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure and Unfunded Commitments at such time, provided that, solely
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, the Unfunded Commitment of each Lender shall be deemed to be zero; and (b)
for all purposes after the Loans become

 

Second Amended and Restated Credit Agreement (Orthofix), Page 39



--------------------------------------------------------------------------------

 

due and payable pursuant to Article VII or the Commitments expire or terminate,
Lenders having Revolving Exposures representing more than 50% of the sum of the
Aggregate Revolving Exposure at such time; provided that, in the case of
clauses (a) and (b) above, (x) the Revolving Exposure of any Lender that is a
Swingline Lender shall be deemed to exclude any amount of its Swingline Exposure
in excess of its Applicable Percentage of all outstanding Swingline Loans,
adjusted to give effect to any reallocation under Section 2.19 of the Swingline
Exposures of Defaulting Lenders in effect at such time, and the Unfunded
Commitment of such Lender shall be determined on the basis of its Revolving
Exposure excluding such excess amount and (y) for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent of or
under this Agreement or any other Loan Document, any Lender that is the Borrower
or an Affiliate of the Borrower shall be disregarded.

"Requirement of Law" means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any domestic or foreign statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws and Health Care
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

"Responsible Officer" means any executive officer or director of any Loan Party,
including without limitation, any Financial Officer.

"Restricted Payment" means any of the following:  (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in any of the Orthofix Entities, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests of any of the Orthofix
Entities, (iii) any option, warrant or other right to acquire any Equity
Interests in any of the Orthofix Entities, (iv) any payment with respect to any
earnout obligations or (v) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Indebtedness,
including without limitation, Intercompany Loans owed by any Loan Party.

"Revaluation Date" shall mean (a) with respect to any Loan denominated in any
Foreign Currency, each of the following: (i) the date of the Borrowing of such
Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Agreed Currency, each of the following: (i) the date on
which such Letter of Credit is issued, (ii) the first Business Day of each
calendar month and (iii) the date of any amendment of such Letter of Credit that
has the effect of increasing the face amount thereof; and (c) any additional
date as the Administrative Agent may reasonably determine.

"Revolving Borrowing" means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

"Revolving Exposure" means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal Dollar Amount of the sum of such Lender's
Revolving Loans, its LC Exposure and Swingline Exposure at such time.

"Revolving Italy Sub-Facility Loans" means revolving loans made to
Orthofix-Italy pursuant to the Italy Sub-Facility Amendment Documentation.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 40



--------------------------------------------------------------------------------

 

"Revolving Lender" means, as of any date of determination, a Lender with a
Commitment or, if the aggregate Commitments have terminated or expired, a Lender
with Revolving Exposure.

"Revolving Loan" means a Loan made pursuant to Section 2.01.

"S&P" means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business.

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty's Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating (except
as permissible under Sanctions), organized or resident in a Sanctioned Country,
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.

"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty's Treasury of the United Kingdom, or other relevant
sanctions authority.

"Screen Rate" means the LIBO Screen Rate and the EURIBOR Screen Rate
collectively and individually as the context may require.

"SEC" means the Securities and Exchange Commission of the U.S.

"Secured Obligations" means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations; provided, however, that
the definition of "Secured Obligations" shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

"Secured Parties" means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party or any other Person under any Loan
Document, and (g) the successors and assigns of each of the foregoing.

"Security Agreement" means (a) that certain Second Amended and Restated Pledge
and Security Agreement (including any and all supplements thereto), dated as of
the date hereof, among certain of the Loan Parties and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
(b) that certain Omnibus Pledge Agreement, dated as of December 8, 2017, among
Orthofix B.V. and Orthofix II B.V. and the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, (c) that certain
First Ranking Pledge Over Shares, dated December 8, 2017, by the Company, the
Administrative Agent and Orthofix B.V., (d) that certain Second Ranking Pledge
Over Shares, dated August 1, 2018, by the Company, the Administrative Agent and
Orthofix B.V.,

 

Second Amended and Restated Credit Agreement (Orthofix), Page 41



--------------------------------------------------------------------------------

 

(e) that certain First Ranking Pledge Over Shares, dated August 1, 2018, by the
Company, the Administrative Agent and BVIII, (f) that certain Omnibus Deed of
Pledge, dated July 31, 2018, among Orthofix B.V., Orthofix II B.V. BVIII and the
Administrative Agent, (g) Share Charge, dated as of June 7, 2019 by Orthofix
B.V. and the Administrative Agent, (h) that certain Omnibus Pledge Agreement,
dated on or about the Effective Date, among Orthofix B.V., BVIII and the
Administrative Agent, (i) that certain Third Ranking Pledge Over Shares, dated
on or about the Effective Date, by the Company, the Administrative Agent and
Orthofix B.V., (j) that certain Second Ranking Pledge Over Shares, dated on or
about the Effective Date, by Orthofix B.V., BVIII and the Administrative Agent,
and (k) any other charge, mortgage, security assignment, pledge or security
agreement entered into, after the date of this Agreement by any other Loan Party
(as required by this Agreement or any other Loan Document) or any other Person
for the benefit of the Administrative Agent and the other Secured Parties, in
each case as may be amended, restated, supplemented or otherwise modified from
time to time.

"Segregated Governmental Account" means a deposit account of a Loan Party
maintained in accordance with the requirements of Section 6.13, the only funds
on deposit in which constitute the direct proceeds of Medical Reimbursement
Programs.

"Settlement Amounts" shall mean the amount of any civil or criminal fines,
penalties, judgments, damages, forfeitures or other amounts payable (including
attorney fees and expenses) in connection with the resolution and settlement of
the any legal or regulatory matters by the Borrowers or Guarantors; provided
that the resolution of the such matters shall not cause or result in a Material
Adverse Effect.

"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York's Website.

"SOFR-Based Rate" means SOFR, Compounded SOFR or Term SOFR.

"Specified Representations" means the representations and warranties set forth
in Sections 3.01(a) (solely with respect to each Loan Party), 3.02 (other than
3.02(b)), 3.03(b), 3.03(c) (other than with regard to any agreements governing
Indebtedness being repaid in connection with the Limited Condition Acquisition),
3.08, 3.13, 3.16, 3.18 and 3.19.

"Specified Time" means as of (a) if the currency is Euro, 11:00 a.m. Brussels
time and (b) for any other currency, 11:00 a.m., London time.

"Statement" has the meaning assigned to such term in Section 2.17(f).

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
without limitation those imposed pursuant to Regulation D of the
Board.  Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including without limitation
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate

 

Second Amended and Restated Credit Agreement (Orthofix), Page 42



--------------------------------------------------------------------------------

 

shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset, fee or similar requirement.

"Subordinated Indebtedness" of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written reasonable satisfaction of the Administrative Agent.

"Subordination Provisions" has the meaning assigned to such term in clause (r)
of Article VII.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent, including in respect of any
company or corporation incorporated in the Netherlands a 'dochtermaatschappij'
within the meaning of Section 2:24a of the Dutch Civil Code (regardless of
whether the shares or voting rights in the shares in such company are held
directly or indirectly through another 'dochtermaatschappij').

"Subsidiary" means any direct or indirect subsidiary of the Company, a Borrower
or a Loan Party, as applicable.  In this Agreement and in each Loan Document,
each reference to a Subsidiary that does not specify the applicable parent
company is a reference to a Subsidiary of the Company.

"Subsidiary Guarantors" means each Subsidiary of the Company listed on
Schedule 3.15 and each other Subsidiary of the Company that from time to time
provides a Loan Guaranty or Obligation Guaranty.

"Supported QFC" has the meaning assigned to it in Section 9.24.

"Swap Agreement" means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or its Subsidiaries shall be a Swap Agreement.

"Swap Agreement Obligations" means any and all obligations of the Orthofix
Entities (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (a) any Swap Agreement permitted hereunder with JPMorgan Chase Bank, any
Lender or any Affiliate of JPMorgan Chase Bank or a Lender or any Person that
was a Lender or an Affiliate of a Lender at the time such Swap Agreement was
entered into, and (b) any cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with JPMorgan
Chase Bank, any Lender or any Affiliate of JPMorgan Chase Bank or a Lender or
any Person that was a Lender or an Affiliate of a Lender at the time such Swap
Agreement was entered into.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 43



--------------------------------------------------------------------------------

 

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

"Swingline Commitment" means the obligation of the Swingline Lender to make
Swingline Loans in an aggregate principal amount not to exceed $15,000,000.

"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

"Swingline Lender" means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.  Any consent required of the Administrative Agent or
the Issuing Bank shall be deemed to be required of the Swingline Lender and any
consent given by JPMorgan Chase Bank in its capacity as Administrative Agent or
Issuing Bank shall be deemed given by JPMorgan Chase Bank in its capacity as
Swingline Lender as well.

"Swingline Loan" means a Loan made pursuant to Section 2.04.

"Target" has the meaning assigned to such term in the definition of
"Acquisition".

"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007 (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

"TARGET2 Day" means a day that TARGET2 is open for the settlement of payments in
euro.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes
(including value added tax as provided for in the Dutch Value Added Tax Act 1968
(Wet op de Omzetbelasting 1968)), or any other goods and services, use or sales
taxes, assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

"the Netherlands" means the European part of the Kingdom of the Netherlands.

"Third Party Payor" means (a) a commercial medical insurance company, health
maintenance organization, employer, professional provider organization or other
third party payor that reimburses providers for Medical Services provided to
individual patients, (b) a nonprofit medical insurance company (such as the Blue
Cross, Blue Shield entities), (c) the U.S. government or a political subdivision
thereof (including, without limitation, CMS), or any state, county or
municipality or department, agency or instrumentality thereof, that is
responsible for payment of an Account, chattel paper or general intangible under
any Medical Reimbursement Program, or any agent, administrator, intermediary or

 

Second Amended and Restated Credit Agreement (Orthofix), Page 44



--------------------------------------------------------------------------------

 

carrier for the foregoing, making payments under a Medical Reimbursement Program
and (d) any other domestic or foreign government or Governmental Authority, a
political subdivision thereof or any municipality or department, agency or
instrumentality thereof, that is responsible for payment of an Account, chattel
paper or general intangible under any Medical Reimbursement Program, or any
agent, administrator, intermediary or carrier for the foregoing, making payments
under a Medical Reimbursement Program.

"Third Party Payor Arrangement" shall mean a written agreement or arrangement
with a Third Party Payor pursuant to which the Third Party Payor pays all or a
portion of the charges of any Orthofix Entity for providing Medical Services.

"Total Indebtedness" means, at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness described in clauses (k) and (m) of the
definition thereof unless (i) in the case of Indebtedness described in clause
(k) thereof, the amount of such earnout has been earned, is due to be paid as of
the date of determination and remains due and payable after the applicable date
of payment or (ii) in the case of Indebtedness described in clause (m) thereof,
such Indebtedness is reflected on the balance sheet of the Company as a
liability in accordance with GAAP) determined for the Company and its
Subsidiaries on a consolidated basis at such date, in accordance with GAAP.

"Total Net Leverage Ratio" means, on any date, the ratio of (a) Total
Indebtedness on such date minus the excess, if any, of the amount of domestic
Unrestricted Cash as of such date over the Dollar Amount of $20,000,000 to
(b) LTM EBITDA.

"Transactions" means the execution, delivery and performance by the Borrowers
and the other Loan Parties of this Agreement and the other Loan Documents, as
applicable, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

"TRICARE" means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents
(including TRICARE Prime, TRICARE Extra and TRICARE Standard), financed and
administered by the HHS, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

"UK" and "United Kingdom" mean the United Kingdom of Great Britain and Northern
Ireland.

"UK Bank Levy" means the bank levy provided for in Section 73 and Schedule 19 of
the English law Finance Act 2011.

"UK Borrower" means any Borrower (a) that is organized or formed under the laws
of the United Kingdom or (b) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.  For the avoidance of doubt, there is no UK Borrower on the
Effective Date.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 45



--------------------------------------------------------------------------------

 

"UK Subsidiary" means any Subsidiary that is organized under the laws of the
United Kingdom; provided, that, in this Agreement and in each Loan Document,
each reference to a UK Subsidiary that does not specify the applicable parent
company is a reference to a UK Subsidiary of Orthofix Limited.

"UK Treaty Lender" means a Lender which is entitled under a double taxation
agreement with the United Kingdom to claim a reduction in United Kingdom
withholding tax.

"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

"Unfunded Commitment" means, with respect to each Lender, the Commitment of such
Lender less its Revolving Exposure.

"Unliquidated Obligations" means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

"Unrestricted Cash" means, at any time, cash on hand of the Company and the
other U.S. Loan Parties, that meets each of the following requirements: such
cash on hand is (a) denominated in Dollars, (b) not subject to any restriction
as to its use, (c) located in a deposit account in the U.S. and subject to a
deposit account control agreement in favor of, and in form and substance
acceptable to, the Administrative Agent, (d) included in "cash" and not
"restricted cash" on the consolidated balance sheet of the Company, and (e) not
subject to any Lien, except (i) Permitted Encumbrances under clause (a) of such
definition, (ii) a banker's Lien or right of setoff pursuant to customary
deposit arrangements and (iii) Liens to secure the Secured Obligations (but not
in a LC Collateral Account or otherwise specifically designated as cash
collateral hereunder).

"U.S." means the United States of America.

"U.S. Borrower" or "U.S. Borrowers" have the meaning assigned to such terms in
the preamble.

"U.S. Loan Parties" means the Company, each other U.S. Borrower and each other
Loan Party that is a Domestic Subsidiary.

"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.

"U.S. Security Agreement" means, collectively, the (a) security agreement
described in clause (a) of the definition of "Security Agreement" and (b) any
other charge, mortgage, security assignment, pledge or security agreement
described in clause (k) of the definition of "Security Agreement", including,
but not limited to, any trademark security agreement, patent security agreement
or copyright security agreement that is in each case governed by the laws of the
U.S.

"U.S. Special Resolution Regime" has the meaning assigned to it in Section 9.24.

"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

 

Second Amended and Restated Credit Agreement (Orthofix), Page 46



--------------------------------------------------------------------------------

 

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

"Wholly Owned" means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which are owned by such
Person and/or by one or more wholly owned Subsidiaries of such Person, provided
that, notwithstanding the foregoing, up to five percent of any Foreign
Subsidiary's Equity Interests may be owned by another Person to the extent such
Equity Interests constitute qualifying shares required by the jurisdiction of
such Foreign Subsidiary (but in each case, only to the extent required by
applicable law), and still constitute a "Wholly Owned" Subsidiary for purposes
of this definition.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class and Type (e.g., a
"Eurocurrency Revolving Loan").  Borrowings also may be classified and referred
to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurocurrency
Borrowing") or by Class and Type (e.g., a "Eurocurrency Revolving Borrowing").

SECTION 1.03.Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"law" shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word "will"
shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person's successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words "herein", "hereof" and "hereunder", and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase "at any time" or "for any period"
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Except as otherwise specified in this Agreement
or any other Document, whenever any

 

Second Amended and Restated Credit Agreement (Orthofix), Page 47



--------------------------------------------------------------------------------

 

performance obligation hereunder or under any other Loan Document (other than a
payment obligation) shall be stated to be due or required to be satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day.

SECTION 1.04.Accounting Terms; GAAP.  

(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if after the date hereof there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Company notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at "fair value", as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

(b)Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of "Capital Lease Obligations," any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
("FAS 842"), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015, such lease shall not be considered
a capital lease, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

SECTION 1.05.Pro Forma Adjustments for Acquisitions and Dispositions.  To the
extent a Borrower or any Subsidiary makes any Acquisition permitted pursuant to
Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Company most recently ended, the Total Net Leverage Ratio, Interest Coverage
Ratio and EBITDA shall be calculated after giving effect thereto on a Pro Forma
Basis (including pro forma adjustments arising out of events which are directly
attributable to the Acquisition or the disposition of assets, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by a Financial Officer of such Borrower), as if such Acquisition or such
disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.

SECTION 1.06.Status of Obligations.  In the event that any Borrower, any other
Loan Party or any other Orthofix Entity shall at any time issue or have
outstanding any Subordinated Indebtedness,

 

Second Amended and Restated Credit Agreement (Orthofix), Page 48



--------------------------------------------------------------------------------

 

such Borrower shall take or cause such other Loan Party or Orthofix Entity to
take all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as "senior indebtedness" and as "designated
senior indebtedness" and words of similar import under and in respect of any
indenture or other agreement or instrument under which any Subordinated
Indebtedness of an Orthofix Entity is outstanding and are further given all such
other designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

SECTION 1.07.Interest Rates; LIBOR Notification.  The interest rate on a Loan
denominated in Dollars or an Agreed Currency may be derived from an interest
rate benchmark that is, or may in the future become, the subject of regulatory
reform.  Regulators have signaled the need to use alternative benchmark
reference rates for some of these interest rate benchmarks and, as a result,
such interest rate benchmarks may cease to comply with applicable laws and
regulations, may be permanently discontinued, and/or the basis on which they are
calculated may change.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the UK Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the "IBA") for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election, such
Section 2.13(c) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.13(e) of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based.  However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of "LIBO Rate" or
"EURIBOR Screen Rate" or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (i) any
such alternate, successor or replacement rate implemented pursuant to
Section 2.13(c) whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.13(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or the EURIBOR Screen Rate or
have the same volume or liquidity as did the London interbank offered rate prior
to its discontinuance or unavailability.

SECTION 1.08.Limited Condition Acquisitions.  In the case of the incurrence of
any Indebtedness (excluding, for the avoidance of doubt, Indebtedness
constituting Revolving Loans and any Incremental Term A Loans) or Liens or the
making of any Permitted Acquisitions or other Investments, Restricted Payments,
prepayments of certain specified Indebtedness or Dispositions in connection with
a Limited Condition Acquisition, at the Borrower’s option, the relevant ratios,
(excluding calculations of applicable ratios and determining other compliance
with this Agreement with respect to (i) the definition of "Applicable Rate" and
(ii) Section 6.12), baskets (specifically excluding the applicable reference
period used to determine the maximum basket amount under Section 2.08(e)),
representations and

 

Second Amended and Restated Credit Agreement (Orthofix), Page 49



--------------------------------------------------------------------------------

 

warranties (other than customary Specified Representations and Acquired Company
Representations (which representations, notwithstanding anything herein to the
contrary, shall be required to be accurate on the basis set forth in the
acquisition agreement as of the date of the consummation of any Limited
Condition Acquisition)) shall be determined, and any Default or Event of Default
blocker shall be tested, as of the date the definitive acquisition agreements
for such Limited Condition Acquisition are entered into and calculated as if the
Limited Condition Acquisition and other pro forma events in connection therewith
were consummated on such date; provided that if the Company has made such an
election, in connection with the calculation of any ratio or basket with respect
to the incurrence of Indebtedness (including any Incremental Term A Loans or
increases to the aggregate amount of Commitments) or Liens, or the making of any
Permitted Acquisition or other Investments, Restricted Payments, prepayments of
certain specified Indebtedness or Dispositions or other basket or ratio
determinations under this Agreement on or following such date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the definitive agreement for such Limited Condition Acquisition is
terminated, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such Limited Condition Acquisition and other pro forma events in
connection therewith (including without limitation any incurrence of
Indebtedness, granting of Liens (incurrence of Priority Debt) and/or
Dispositions) have been consummated and/or incurred, as applicable.

ARTICLE II

The Credits

SECTION 2.01.Commitments.  Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Revolving Loans in Agreed
Currencies to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.09(a)) in
(a) such Lender's Revolving Exposure exceeding such Lender's Commitment, (b) the
amount of the Aggregate Revolving Exposure denominated in Foreign Currencies
exceeding the Maximum Foreign Currency Amount or (c) the Aggregate Revolving
Exposure exceeding the aggregate Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02.Loans and Borrowings.

(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required.  ABR Loans may only be
borrowed by a U.S. Borrower and must be in Dollars.  Swingline Loans (i) may
only be borrowed by a U.S. Borrower, (ii) must be ABR Loans made in Dollars, and
(iii) shall be made in accordance with the procedures set forth in Section 2.03.

(b)Subject to Section 2.13, each Revolving Borrowing shall be comprised entirely
of ABR Loans denominated in Dollars or Eurocurrency Loans in the designated
Agreed Currency as the Company may request in accordance herewith, provided that
all Revolving Borrowings made on the Effective Date must be made as ABR
Borrowings but may be converted into Eurocurrency Borrowings in accordance with
Section 2.07.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15 and 2.16
shall apply to such Affiliate to the same extent as to such

 

Second Amended and Restated Credit Agreement (Orthofix), Page 50



--------------------------------------------------------------------------------

 

Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

(c)At the commencement of each Interest Period for any Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be in an aggregate amount that is
an integral multiple of $500,000 and not less than $1,000,000.  At the
commencement of each Interest Period for any Eurocurrency Borrowing denominated
in Euros, such Borrowing shall be in an aggregate amount that is an integral
multiple of €500,000 and not less than €1,000,000.  At the commencement of each
Interest Period for any Eurocurrency Borrowing denominated in Pounds Sterling,
such Borrowing shall be in an aggregate amount that is an integral multiple of
£500,000 and not less than £1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000, provided that a Swingline Loan may be in the
aggregate amount that is required to finance the reimbursement of an LC
Disbursement denominated in Dollars as contemplated by
Section 2.05(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurocurrency Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.Requests for Borrowings.  To request a Borrowing, the Company shall
notify the Administrative Agent of such request at the appropriate office set
forth in Section 9.01, either in writing (delivered by hand or fax) in any form
approved by the Administrative Agent and signed by the Company or through
Electronic Systems (a) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 12:00 noon Local Time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, not later than 12:00 noon Local Time, three
Business Days before the date of the proposed Borrowing or (c) in the case of an
ABR Borrowing, not later than noon, Local Time, on the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.01:

(i)the Class of Borrowing, the aggregate amount of the requested Borrowing, and
a breakdown of the separate wires comprising such Borrowing;

(ii)name of the applicable Borrower(s);

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)in the case of a Eurocurrency Borrowing, the Agreed Currency applicable
thereto;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 51



--------------------------------------------------------------------------------

 

(vi)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period."

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing by the Company in Dollars.  If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month's duration.  If no Agreed Currency is specified with respect to any
requested Eurocurrency Borrowing, then the applicable Borrower shall be deemed
to have selected a Eurocurrency Borrowing in Dollars.  If no Borrower is
specified, then the requested Borrowing shall be deemed to be requested by the
Company.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

SECTION 2.04.Swingline Loans.  

(a)Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to a U.S. Borrower, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline Lender's
Swingline Commitment, (ii) the Swingline Lender's Revolving Exposure exceeding
its Commitment, or (iii) the Aggregate Revolving Exposures exceeding the
aggregate Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
U.S. Borrowers may borrow, prepay and reborrow Swingline Loans.  To request a
Swingline Loan, the Company shall submit a written notice to the Administrative
Agent by fax or through Electronic Systems, if arrangements for doing so have
been approved by the Administrative Agent, not later than 2:00 p.m., Local Time,
on the day of a proposed Swingline Loan.  Each such notice shall be in a form
approved by the Administrative Agent, shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company.  The Swingline Lender shall
make each Swingline Loan available to a U.S. Borrower by means of (i) a credit
to the Funding Account(s), (ii) a wire transfer of funds upon the written
instruction of the Company and including specific wiring information required by
the Swingline Lender with respect to making any such wire and (iii) in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank.

(b)The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding.  Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender's Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 11:00 a.m., Local Time, on a Business Day no later than
4:00 p.m., Local Time on such Business Day and if received after 11:00 a.m.,
Local Time, "on a Business Day" shall mean no later than 9:00 a.m. Local Time on
the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender's Applicable Percentage of
such Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made

 

Second Amended and Restated Credit Agreement (Orthofix), Page 52



--------------------------------------------------------------------------------

 

without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrowers (or other party on
behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable U.S. Borrower for any reason.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrowers of any default in the payment thereof.

(c)Any Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of a Swingline Lender.  At the time any such replacement
shall become effective, the Borrowers shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.12(a).  From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term "Swingline Lender" shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

SECTION 2.05.Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, the Company,
on behalf of a Borrower, may request the issuance of standby Letters of Credit
denominated in an Agreed Currency as the applicant thereof for the support of
the obligations of the Company or any Subsidiary thereof, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period; provided that if the Total Net
Leverage Ratio is in excess of 3.00 to 1.00 on any date of issuance of a Letter
of Credit, then Letters of Credit may only be issued to support the obligations
of Non-Loan Parties in an amount not in excess of the amount of Other Available
Funds on such date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall
control.  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country, or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement, (ii) if any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or

 

Second Amended and Restated Credit Agreement (Orthofix), Page 53



--------------------------------------------------------------------------------

 

request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it,
(iii) in the case of a request for a Letter of Credit to be denominated in a
Foreign Currency, if such Issuing Bank is not able to issue Letters of Credit in
such Foreign Currency, or (iv) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
fax (or transmit by other electronic communication to which the Issuing Bank has
agreed to in writing) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension, but in any event no less than three Business Days) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit (which such amount shall
not be less than the Dollar Amount of $50,000.00), the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof, and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  In addition, as a condition to any such Letter of Credit
issuance, the applicable Borrower shall have entered into a continuing agreement
(or other letter of credit agreement) for the issuance of letters of credit
and/or shall submit a letter of credit application, in each case, as required by
the Issuing Bank and using the Issuing Bank's standard form (each a "Letter of
Credit Agreement").  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
sum of (x) the Dollar Amount of the aggregate undrawn amount of all outstanding
Letters of Credit issued by the Issuing Bank at such time plus (y) the Dollar
Amount of the aggregate amount of all LC Disbursements made by the Issuing Bank
that have not yet been reimbursed by or on behalf of the applicable Borrower
shall not exceed its Issuing Bank Sublimit; (ii) no Revolving Lender's Revolving
Exposure shall exceed its Commitment; (iii) the aggregate LC Exposure shall not
exceed the Dollar Amount of $50,000,000; (iv) the Aggregate Revolving Exposure
shall not exceed the aggregate Commitments and (v) the aggregate outstanding
principal Dollar Amount of the sum of all Eurocurrency Loans in Foreign
Currencies plus LC Exposures in Foreign Currencies shall not exceed the Maximum
Foreign Currency Amount.  The Borrowers may, at any time and from time to time,
reduce the Issuing Bank Sublimit of any Issuing Bank with the consent of such
Issuing Bank; provided that the Borrowers shall not reduce the Issuing Bank
Sublimit of any Issuing Bank if, after giving effect to such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be
satisfied.  Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank shall be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the outstanding LC Exposure
in respect of all Letters of Credit issued by such Person and its Affiliates
would exceed such Issuing Bank's Issuing Bank Sublimit.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 54



--------------------------------------------------------------------------------

 

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above) subject to no Default and customary
restrictions and requirements of the applicable Issuing Bank; provided further
that, notwithstanding the foregoing, a Letter of Credit may expire after the
Maturity Date if the Borrowers provide cash collateral acceptable to the
applicable Issuing Bank in its sole discretion in accordance with
Section 2.05(j) no later than thirty (30) days prior to the Maturity Date.  For
the avoidance of doubt, if the Maturity Date shall be extended pursuant to
Section 2.25, "Maturity Date" as referenced in this paragraph shall refer to the
Maturity Date as extended pursuant to Section 2.25; provided that,
notwithstanding anything in this Agreement (including Section 2.25) or any other
Loan Document to the contrary, the Maturity Date, as such term is used in
reference to the Issuing Bank or any Letter of Credit issued thereby, may not be
extended with respect to an Issuing Bank without the prior written consent of
such Issuing Bank.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender's Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, (i) the U.S. Borrowers shall reimburse such LC
Disbursement and (ii) each Borrower other than the U.S. Borrowers shall
reimburse such LC Disbursement, but only to the extent that such LC Disbursement
is attributable to a Foreign Subsidiary of the Company, in each case by paying
to the Administrative Agent an amount equal to such LC Disbursement in the
applicable Agreed Currency not later than 11:00 a.m., Local Time, on (i) the
Business Day that the Company receives notice of such LC Disbursement, if such
notice is received prior to 9:00 a.m., Local time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Company receives
such notice, if such notice is received after 9:00 a.m., Local time, on the day
of receipt; provided that, if such LC Disbursement denominated in U.S. Dollars
and is greater than or equal to $100,000, the U.S. Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in the amount of such LC Disbursement and, to the
extent so financed, the Borrowers' obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrowers fail to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof, and such Lender's
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving

 

Second Amended and Restated Credit Agreement (Orthofix), Page 55



--------------------------------------------------------------------------------

 

Lender shall pay to the Administrative Agent its Applicable Percentage in the
applicable Agreed Currency of the payment then due from the Borrowers, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrowers pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank, as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.  If the Borrowers' reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject a
Credit Party to any stamp duty, ad valorem charge or similar tax that would not
be payable if such reimbursement were made or required to be made in Dollars,
the Borrowers shall, at their option, either (x) pay the amount of any such tax
requested by such Credit Party or (y) reimburse each LC Disbursement made in
such Foreign Currency in Dollars, in an amount equal to the Dollar Amount of
such LC Disbursement on the date such LC Disbursement is made.

(f)Obligations Absolute.  The Borrowers' obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers' obligations hereunder.  None of the
Administrative Agent, the Revolving Lenders or the Issuing Bank, or any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit, or
any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by the Issuing Bank's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 56



--------------------------------------------------------------------------------

 

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by fax or through
Electronic Systems) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or if such LC
Disbursement is denominated in a Foreign Currency, the rate determined by the
Administrative Agent in accordance with banking industry rules and conventions
on interbank compensation for such Foreign Currency plus the then effective
Applicable Rate with respect to Eurocurrency Loans) and such interest shall be
due and payable on the date when such reimbursement is due; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i)Replacement and Resignation of the Issuing Bank.

(i)The Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.11(b).  From and
after the effective date of any such replacement, (x) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein to the term "Issuing Bank" shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days' prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.05(i)(i) above.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the "LC Collateral

 

Second Amended and Restated Credit Agreement (Orthofix), Page 57



--------------------------------------------------------------------------------

 

Account"), an amount in cash equal to 105% of the amount of the LC Exposure as
of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h), (i) or (j) of Article VII.  The
Borrowers also shall deposit cash collateral in accordance with this paragraph
as and to the extent required by Section 2.10(b) or Section 2.19.  Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrowers hereby grant the Administrative
Agent a security interest in the LC Collateral Account and all moneys or other
assets on deposit therein or credited thereto.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers'
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations.  If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.  All
Letters of Credit issued in a Foreign Currency shall be reported in such Foreign
Currency.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the "account
party," "applicant," "customer," "instructing party," or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing

 

Second Amended and Restated Credit Agreement (Orthofix), Page 58



--------------------------------------------------------------------------------

 

Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrowers (i) shall
reimburse, indemnify and compensate the applicable Issuing Bank hereunder for
such Letter of Credit (including to reimburse any and all drawings thereunder)
as if such Letter of Credit had been issued solely for the account of such
Borrower and (ii) irrevocably waives any and all defenses that might otherwise
be available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary in respect of such Letter of Credit.  Each Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of such Borrower, and that such Borrower's business
derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.06.Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
requested Agreed Currency by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender's Applicable Percentage;
provided that and Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Company by promptly crediting the amounts so received, in like funds, to the
Funding Account(s); provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers each severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Revolving Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender's Loan included in such Borrowing; provided, that any interest
received from the Borrowers by the Administrative Agent during the period
beginning when Administrative Agent funded the Borrowing until such Lender pays
such amount shall be solely for the account of the Administrative Agent.

SECTION 2.07.Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Company may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Company may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  Notwithstanding anything
herein to the contrary, Eurocurrency Loans in an Agreed Currency may be
converted and/or continued only as Eurocurrency Loans in the same Agreed
Currency.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 59



--------------------------------------------------------------------------------

 

(b)To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election either in writing (delivered by hand or
fax) or by delivering a written Interest Election Request in a form approved by
the Administrative Agent and signed by the Company or through Electronic
Systems, if arrangements for doing so have been approved by the Administrative
Agent, by the time that a Borrowing Request would be required under Section 2.03
if the Borrowers were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such Interest
Election Request shall be irrevocable.

(c)Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing, and if a Eurocurrency Borrowing, the applicable Agreed Currency; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

(v)If any such Interest Election Request requests a Eurocurrency Borrowing but
does not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month's duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender's portion of each resulting Borrowing.

(e)If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period any such Borrowing (i) denominated in Dollars
shall be converted to an ABR Borrowing, and (ii) denominated in a Foreign
Currency shall be made as a Eurocurrency Loan in the same Agreed Currency with
an interest period of one month.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing in
Dollars may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

(f)Notwithstanding anything herein to the contrary, Eurocurrency Loans in an
Agreed Currency may be converted and/or continued only as Eurocurrency Loans in
the same Agreed Currency.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 60



--------------------------------------------------------------------------------

 

SECTION 2.08.Termination and Reduction of Commitments; Increase in Commitments.

(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

(b)The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Revolving Loans and LC Disbursements, together with
accrued and unpaid interest thereon, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank) in an
amount equal to 105% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees, and (iv) the payment in full of all
reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon (other than contingent obligations that have not yet been
asserted); provided, that the Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Aggregate Revolving Exposure would exceed the aggregate
Commitments.

(c)The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of the Dollar Amount of $100,000 and not less than the Dollar Amount of
$5,000,000 and (ii) the Borrowers shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the Aggregate Revolving Exposure would exceed the
aggregate Commitments.

(d)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(e)The Borrowers shall have the right to request (i) one or more increases in
the Commitments (each a "Commitment Increase") and/or (ii) one or more
incremental term a loan commitments (each an "Incremental Term A Loan
Commitment" and together with any Commitment Increase, the "Incremental
Commitments") to make incremental term a loans (each an "Incremental Term A
Loan") by obtaining (x) additional Commitments or (y) Incremental Term A Loan
Commitments, either from one or more of the Lenders or another lending
institution, provided that (A) any such request for an Incremental Commitment
shall be in a minimum Dollar Amount of $5,000,000, (B) after giving effect
thereto, the sum of the total of all such Commitment Increases and Incremental
Term A Loan Commitments does not exceed the greater of (1) the Dollar Amount of
$150,000,000 and (2) a Dollar Amount equal to (i) 350% of the Company's then LTM
EBITDA minus (ii) the sum of the aggregate Commitments of all Lenders plus all
outstanding Incremental Term A Loans (if any), (C) (x) the Administrative Agent
and (y) in the case of any Commitment Increase, each Swingline Lender and each
Issuing Bank have approved the identity of any such new Lender and consented to
its becoming a Lender, (D) any such new Lender that will be a (x) Revolving
Lender has agreed to, and is capable of, funding in each of the Agreed
Currencies in accordance with the terms hereof and (y) Lender with an
Incremental

 

Second Amended and Restated Credit Agreement (Orthofix), Page 61



--------------------------------------------------------------------------------

 

Term A Loan Commitment has agreed to, and is capable of, funding in the Agreed
Currency of such Incremental Term A Loan in accordance with the terms of such
Incremental Term A Loan, (E) any such new Lender assumes all of the rights and
obligations of a Revolving Lender or a Lender with an Incremental Term A Loan
Commitment, as applicable, hereunder and (F) the procedures described in
Section 2.08(f) have been satisfied.  Each Incremental Commitment shall
constitute Obligations of the Borrowers and shall be guaranteed and treated the
same in all other respects as the other extensions of credit on a pari passu
basis.  Nothing contained in this Section 2.08 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Commitment
or make an Incremental Term A Loan Commitment hereunder at any time.

(f)Any amendment hereto in connection with or to effectuate such Incremental
Commitments (an "Incremental Amendment") shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers and each Lender with an
Incremental Commitment (each, an "Incremental Lender"), subject only to the
approval of Required Lenders if any Commitment Increase or addition of an
Incremental Term A Loan Commitment would cause the aggregate Commitments,
Incremental Term A Loan Commitments and Incremental Term A Loans (calculated for
any Incremental Term A Loans based on the initial principal amount borrowed) to
exceed the greater of (i) the Dollar Amount of $450,000,000 and (ii) an amount
equal to 350% of the Company's then LTM EBITDA, in each case in the
aggregate.  As a condition precedent to the effectiveness of each such
Incremental Amendment, the Borrowers shall deliver to the Administrative Agent
(i) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such Incremental Amendment, and (B) in the case
of the Borrowers, certifying that, before and after giving effect to such
Incremental Amendment (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (provided, that any representation or warranty which is subject to any
materiality qualifier shall be required to be true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date; provided that, in the case of Incremental Term A Loan Commitments
established to finance a Limited Condition Acquisition, the condition set forth
in this clause (1) may, at the Company's option, be modified in a manner
determined by the Company and the Incremental Lenders providing such Incremental
Term A Loan Commitments, as set forth in the applicable Incremental Amendment,
such that the only representations and warranties the accuracy of which is a
condition to the effectiveness of such Incremental Term A Loan Commitments are
the Specified Representations and the Acquired Company Representations, (2) no
Default exists; provided that, in the case of Incremental Term A Loan
Commitments established to finance a Limited Condition Acquisition, except with
respect to the requirement that there not have occurred and be continuing any
Default under clause (a) or (b) of Article VII or any Default with respect to
any Borrower under clause (h), (i) or (j) of Article VII (which must be true
both immediately prior to and immediately after giving effect to such
Incremental Commitments and the making of Loans thereunder to be made on the
date of effectiveness thereof), any condition set forth in this clause (2) may,
at the Company's option, as set forth in the applicable Incremental Amendment,
be tested at the signing of the agreement to make such Limited Condition
Acquisition or on the date of effectiveness of such Incremental Term A Loan
Commitments, and (3) the Borrowers are in compliance (assuming such Incremental
Commitment is drawn in full and after giving effect to other pro forma
adjustments events) with the covenants contained in Section 6.12 on a Pro Forma
Basis as of the end of the most recent four consecutive fiscal quarter period
ended on or prior to such date (as if the incurrence of such Incremental
Commitment had occurred on the first day of such four fiscal quarter period);
provided that, in the case of Incremental Term A Loan Commitments established to
finance a Limited Condition Acquisition, the condition set forth in this
clause (3) may, at the Company's option, as set forth in the applicable
Incremental Amendment, be tested at the signing of the agreement to make such
Limited Condition Acquisition or on the date of effectiveness of such
Incremental Term A Loan Commitments, (ii) legal opinions and documents and
instruments consistent with those delivered on

 

Second Amended and Restated Credit Agreement (Orthofix), Page 62



--------------------------------------------------------------------------------

 

the Effective Date, to the extent requested by the Administrative Agent, and
(iii) such other items as reasonably requested by the Administrative Agent and
its counsel (including counsel in foreign jurisdictions) in connection with any
UK Borrower, any Dutch Borrower, any Foreign Currency or otherwise as reasonably
deemed necessary or advisable by the Administrative Agent.

(g)In the case of each Incremental Term A Loan (the terms of which shall be set
forth in the relevant Incremental Amendment):

(i)such Incremental Term A Loan will (x) mature in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term A Loans and
the Borrowers, but will not in any event have a maturity date that is earlier
than the Maturity Date and (y) amortize in a manner reasonably acceptable to the
Incremental Lenders making such Incremental Term A Loans and the Borrowers,
provided that the resultant weighted average life of such Incremental Term A
Loan shall be not be less than half of the remaining tenor of the revolving
facility;

(ii)the Applicable Rate and pricing grid, if applicable, for such Incremental
Term A Loan shall be determined by the applicable Incremental Lenders and the
Borrowers and shall be consistent with then current market conditions;

(iii)the proceeds of such Incremental Term A Loan shall be used for general
corporate purposes (including Permitted Acquisitions and Restricted Payments
permitted pursuant to Section 6.08); and

(iv)except as provided above, all other terms and conditions applicable to any
Incremental Term A Loan, to the extent not substantially consistent (taken as a
whole) with the terms and conditions of this Agreement prior to giving effect
thereto, shall be reasonably satisfactory to the Administrative Agent and the
Borrowers (but in no event, except as provided above, shall such terms and
conditions be more restrictive, taken as a whole, than those set forth in this
Agreement and any other Loan Document);

(h)On the effective date of any such Incremental Amendment, (i) any Incremental
Lender increasing (or, in the case of any newly added Incremental Lender,
extending) its Commitment shall make available to the Administrative Agent such
amounts in immediately available funds in such Agreed Currencies as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each Lender's portion of the outstanding Revolving Loans in the various Agreed
Currencies of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans in the various Agreed Currencies, and the
Administrative Agent shall make such other adjustments among the Lenders with
respect to the Revolving Loans then outstanding and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
effect such reallocation and (ii) the Borrowers shall be deemed to have repaid
and reborrowed all outstanding Revolving Loans as of the date of any increase
(or addition) in the Commitments (with such reborrowing to consist of the Types
of Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Company, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.15 if the deemed payment occurs other than on the last day of the
related Interest Periods.  Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment

 

Second Amended and Restated Credit Agreement (Orthofix), Page 63



--------------------------------------------------------------------------------

 

Schedule to reflect such increase or addition and shall distribute such revised
Commitment Schedule to each of the Lenders and the Company, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement.

SECTION 2.09.Repayment of Loans; Evidence of Debt.

(a)The Borrowers hereby unconditionally promise to pay (i) to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Maturity Date, and (ii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the fifth Business Day after such Swingline Loan is made;
provided that on each date that a Revolving Loan is made in Dollars, the
Borrowers shall repay all Swingline Loans then outstanding and the proceeds of
any such Revolving Loan shall be applied by the Administrative Agent to repay
any Swingline Loans outstanding.  All Borrowings shall be repaid and prepaid in
the Agreed Currency in which they were originally denominated.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be conclusive absent manifest error of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10.Prepayment of Loans.

(a)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section and, if applicable, payment of any break
funding expenses under Section 2.15.  All Borrowings shall be repaid and prepaid
in the Agreed Currency in which they were originally denominated.

(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal amount of the Aggregate
Revolving Exposure exceeds the aggregate Commitments, (ii) other than as a
result of fluctuations in currency exchange rates, the aggregate Dollar Amount
of all Eurocurrency Loans and LC Exposures denominated in Foreign Currencies
exceeds the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 64



--------------------------------------------------------------------------------

 

Maximum Foreign Currency Amount, (iii) solely as a result of fluctuations in
currency exchange rates, the aggregate principal amount of the Aggregate
Revolving Exposure, as of the most recent Revaluation Date, exceeds one hundred
five percent (105%) of the aggregate Commitments, (iv) solely as a result of
fluctuations in currency exchange rates, the aggregate Dollar Amount of all
Eurocurrency Loans denominated in Foreign Currencies and LC Exposures
denominated in Foreign Currencies exceeds 105% of the Maximum Foreign Currency
Amount, or (v) solely as a result of fluctuations in currency exchange rates,
the aggregate Dollar Amount of all LC Exposures exceeds 105% of the Dollar
Amount of $50,000,000, the Borrowers shall immediately repay Borrowings or cash
collateralize LC Exposure in accordance with the procedures set forth in
Section 2.05(j) in an aggregate principal amount sufficient to cause (x) the
amount of the Aggregate Revolving Exposure to be less than or equal to the
aggregate Commitments, (y) the amount of the LC Exposure to be less than or
equal to the Dollar Amount of $50,000,000 and (z) the aggregate Dollar Amount of
all Eurocurrency Loans denominated in Foreign Currencies and LC Exposure in
Foreign Currencies to be less than or equal to the Maximum Foreign Currency
Amount.  In each case proceeding in this clause (b), the Dollar Amount of each
such calculation shall be calculated, with respect to Loans and LC Exposure
denominated in Foreign Currencies, as of the most recent Revaluation Date with
respect to each such Loans and LC Exposure.

(c)The Company shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
fax or through Electronic Systems) of any prepayment under this Section:  (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m.,
Local Time, three (3) Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., Local Time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., Local Time, on the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Borrowing of the same Type and
Agreed Currency as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the applicable Loans in the Agreed Currency included
in the prepaid Borrowing, or the Dollar Amount thereof shall be applied or
converted to a different Agreed Currency and applied ratably among Loans as
determined by the Administrative Agent.  Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.12 and (ii) break
funding payments to the extent required by Section 2.15.

SECTION 2.11.Fees.

(a)The Borrowers agree to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Lenders' Commitments terminate; provided that, if such Lender
continues to have any Revolving Exposure (excluding Revolving Loans) after its
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender's Revolving Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Exposure; it being understood that the LC Exposure
of a Lender shall be included and the Swingline Exposure of a Lender shall be
excluded in the drawn portion of the Commitment of such Lender for purposes of
calculating the commitment fee.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and

 

Second Amended and Restated Credit Agreement (Orthofix), Page 65



--------------------------------------------------------------------------------

 

December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b)The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender's LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Banks a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Amount of the
LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the aggregate Commitments and the date on
which there ceases to be any LC Exposure, as well as each Issuing Bank's
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the aggregate Commitments terminate and any such fees accruing after the
date on which the aggregate Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Banks pursuant to this
paragraph shall be payable within ten (10) days after written demand
therefor.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent (or to the Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

SECTION 2.12.Interest.

(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing for such
Agreed Currency plus the Applicable Rate.

(c)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Company (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of "each Lender affected thereby" for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as

 

Second Amended and Restated Credit Agreement (Orthofix), Page 66



--------------------------------------------------------------------------------

 

provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder, in each case,
from and after the date of such declaration until such Event of Default is
timely cured or waived in writing by the requisite Lenders hereunder in
accordance with Section 9.02.

(d)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar month) shall be payable in arrears on each Interest Payment
Date for such Loan and, in the case of Revolving Loans, upon termination of the
aggregate Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii)
computations of interest for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or other Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f)All interest in respect of any Loan or LC Disbursement shall, except as
otherwise expressly provided herein, be made in the currency of such Loan or LC
Disbursement.

SECTION 2.13.Alternate Rate of Interest; Illegality.

(a)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or any other Eurocurrency Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the applicable Screen Rate is not available or published on a current
basis), for a Loan in the applicable Agreed Currency or for the applicable
Interest Period; provided, that no Benchmark Transition Event shall have
occurred at such time; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or other Eurocurrency Rate, as applicable, for a Loan in the
applicable Agreed Currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period,

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and any such Eurocurrency Borrowing shall be repaid or converted into ABR
Borrowing (denominated in Dollars or in the case of a Borrowing denominated in a
Foreign Currency, re-dominated in Dollars at the Dollar Amount thereof) on the
last day of the then

 

Second Amended and Restated Credit Agreement (Orthofix), Page 67



--------------------------------------------------------------------------------

 

current interest period applicable thereto, and (B) if any Borrowing Request
requests a Eurocurrency Borrowing of the affected type, such Borrowing shall be
made as an ABR Borrowing (denominated in Dollars and in the case of a request
for a Borrowing denominated in a Foreign Currency of the affected type,
denominated in Dollars at the Dollar Amount thereof); provided, further that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurocurrency Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the applicable Agreed Currency in the London interbank market,
then, on notice thereof by such Lender to the Company through the Administrative
Agent, any obligations of such Lender to make, maintain, fund or continue such
Eurocurrency Loans or to convert ABR Borrowings to such Eurocurrency Borrowings
will be suspended until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers will upon demand from such
Lender (with a copy to the Administrative Agent), either prepay or convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings (denominated in
Dollars), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrowers will also pay
accrued interest on the amount so prepaid or converted.

(c)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the LIBO Rate or any other Eurocurrency Rate, as
applicable, with a Benchmark Replacement.  Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Company, so long as the Administrative Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders of each Class; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein.  Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
of each Class have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment.  No replacement of LIBO Rate or
other Eurocurrency Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.

(d)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e)The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.13, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain

 

Second Amended and Restated Credit Agreement (Orthofix), Page 68



--------------------------------------------------------------------------------

 

from taking any action, will be conclusive and binding absent manifest error and
may be made in its or their sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to this
Section 2.13.

(f)Upon the Company's receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing of the affected type, such Borrowing
shall be made as an ABR Borrowing (denominated in Dollars and in the case of a
request for a Borrowing denominated in a Foreign Currency of the affected type,
denominated in Dollars at the Dollar Amount thereof).

(g)Notwithstanding the satisfaction of all conditions referred to in Article II
with respect to any Loan in any Foreign Currency, if there shall occur on or
prior to the date of such Loan any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the applicable
Borrower, the Administrative Agent or the Required Lenders make it impracticable
for the Eurocurrency Loans comprising such Loan to be denominated in such
Foreign Currency specified by the applicable Borrower, then the Administrative
Agent shall forthwith give notice thereof to such Borrower and the Revolving
Lenders or such Borrower shall give notice thereof to the Revolving Lenders, as
the case may be, and such Eurocurrency Loans shall not be denominated in such
Foreign Currency but shall be made on such date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount of
the Foreign Currency specified in the related Borrowing Request, as ABR Loans,
unless the applicable Borrower notifies the Administrative Agent at least one
Business Day before such date that (a) it elects not to borrow on such date or
(b) it elects to borrow on such date in a different Agreed Currency, as the case
may be, in which the denomination of such Eurocurrency Loans would in the
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount of the Foreign Currency specified in the related Borrowing
Request.

SECTION 2.14.Increased Costs.  

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)impose on any Lender or the Issuing Bank or the London interbank market or
any other applicable market, any other condition, cost or expense (other than
Taxes) affecting this Agreement or any of the Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make

 

Second Amended and Restated Credit Agreement (Orthofix), Page 69



--------------------------------------------------------------------------------

 

any such Loan) or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, upon the request of such Lender, Issuing Bank or other
Recipient, the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Bank's policies and the policies of such Lender's or the
Issuing Bank's holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender's or the Issuing Bank's holding
company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error; provided, however, notwithstanding anything to the contrary in
this Section 2.14, in the case of any Change in Law, it shall be a condition to
a Lender's or Issuing Bank's exercise of its rights, if any, under this Section
2.14, that such Lender or Issuing Bank shall generally be exercising similar
rights with respect to other similarly situated borrowers under similar
agreements to the extent contractually permitted to do so and allowed to do so
under applicable law.  The Borrowers shall pay such Lender or the Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15.Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(d) and is revoked in
accordance therewith) and in the applicable Agreed Currency, or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19 or Section 9.02(h), then, in any such event, the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 70



--------------------------------------------------------------------------------

 

Borrowers shall compensate each Lender for the loss, cost and expense (other
than lost profits) attributable to such event.  In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurocurrency
Loan had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Eurocurrency Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurocurrency Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.

SECTION 2.16.Taxes.

(a)Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)Payment of Other Taxes by Loan Parties.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 71



--------------------------------------------------------------------------------

 

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed copy
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the U.S. is a party (x) with respect to payments of interest under any
Loan Document, an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN
establishing an exemption

 

Second Amended and Restated Credit Agreement (Orthofix), Page 72



--------------------------------------------------------------------------------

 

from, or reduction of, U.S. federal withholding Tax pursuant to the "interest"
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W‑8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 or any other form approved by the
Administrative Agent to the effect that such Foreign Lender is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code (a "U.S. Tax Compliance Certificate") and (y) an executed copy IRS
Form W‑8BEN-E or IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, an executed copy
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W‑8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D‑2 or any other form approved by the Administrative Agent or
Exhibit D‑3 or any other form approved by the Administrative Agent, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 or any other form approved
by the Administrative Agent on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as

 

Second Amended and Restated Credit Agreement (Orthofix), Page 73



--------------------------------------------------------------------------------

 

not qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)Additional United Kingdom Withholding Tax Matters.

(i)Subject to clause (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

(ii)(A) A Lender on the Effective Date that (x) holds a passport under the HMRC
DT Treaty Passport scheme and (y) wishes such scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to each UK Borrower and the Administrative Agent; (B) a Lender which becomes a
Lender hereunder after the Effective Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent, and (C) upon
satisfying either clause (A) or (B) above, such Lender shall have satisfied its
obligation under paragraph (g)(i) above.

(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the UK Borrower
shall make a Borrower DTTP filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:

(A)the UK Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

(B)the UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1)such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2)HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

 

(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender's Commitment or its
participation in any Loan or other Revolving Exposure unless the Lender
otherwise agrees.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 74



--------------------------------------------------------------------------------

 

(v)Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(vi)Each Lender shall notify each UK Borrower and the Administrative Agent
whether it is (a) a UK Treaty Lender, (b) a Lender which is entitled to be paid
without United Kingdom withholding tax for other reasons or (c) a lender which
must be paid subject to United Kingdom withholding tax and will promptly notify
each UK Borrower and the Administrative Agent if there is any change in such
status (for example if it determines in its sole discretion that it has ceased
to be entitled to claim the benefits of an income tax treaty to which the United
Kingdom is a party with respect to payments made by any UK Borrower hereunder).

(h)Additional Dutch Withholding Tax Matters. Each Lender and each
Dutch Subsidiary which makes a payment to such Lender shall cooperate in
completing any procedural formalities necessary for such Dutch Subsidiary to
obtain authorization to make such payment without withholding or deduction for
Taxes imposed under the laws of the Netherlands.

(i)Obtaining Certain Refunds.  If a Loan Party makes a deduction or withholds
sums in relation to Taxes imposed under the laws of the United Kingdom or the
Netherlands and Section 2.16(a) applies to increase the amount of the payment to
a UK Treaty Lender or a Dutch Treaty Lender from that Loan Party, that Loan
Party shall promptly provide that UK Treaty Lender or Dutch Treaty Lender, as
applicable, with an executed original H.M. Revenue & Customs or Dutch tax
authorities tax deduction certificates (if applicable) evidencing the relevant
deduction or withholding of such Taxes. The UK Treaty Lender or Dutch Treaty
Lender, as applicable, shall, within a reasonable period following receipt of
such certificate, apply to H.M. Revenue & Customs or the Dutch tax authorities
for a refund of the amount of that tax deduction and, upon receipt by the UK
Treaty Lender or Dutch Treaty Lender, as applicable, of such amount from H.M.
Revenue & Customs or the Dutch tax authorities, Section 2.16(j) below shall
apply in relation thereto to the extent that such refund is attributable to the
increase in the amount paid by the relevant Loan Party pursuant to Section
2.16(a) above.

(j)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (j) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (j), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (j) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (j) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(k)Survival.  Each party's obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement

 

Second Amended and Restated Credit Agreement (Orthofix), Page 75



--------------------------------------------------------------------------------

 

of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

(l)Defined Terms.  For purposes of this Section 2.16, the term "Lender" includes
any Issuing Bank and the term "applicable law" includes FATCA.

SECTION 2.17.Payments Generally; Allocation of Proceeds; Sharing of Set‑offs.

(a)The Borrowers shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.14, 2.15 or 2.16, or
otherwise) (x) in the case of payments denominated in Dollars, at the
Administrative Agent's Office and in immediately available funds, without
set-off, recoupment or counterclaim, not later than 2:00 p.m. Local Time on the
date specified herein or the date fixed for any prepayment hereunder and (y) in
the case of payments denominated in a Foreign Currency, at its Foreign Currency
Payment Office for such Foreign Currency, at the Administrative Agent's Office
and in immediately available funds, without set-off or counterclaim, not later
than 2:00 p.m. Local Time on the date specified herein; provided, that payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder of principal
or interest in respect of any Loan or LC Disbursement shall, except as otherwise
expressly provided herein, be made in the currency of such Loan or LC
Disbursement, and all other payments hereunder and under each other Loan
Document shall be made in Dollars.  Notwithstanding the foregoing provisions of
this Section, if, after the making of any Borrowing or LC Disbursement in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such Foreign Currency with the result that such Foreign
Currency no longer exists or the Borrowers are not able to make payment to the
Administrative Agent for the account of the Lenders in such Foreign Currency,
then all payments to be made by the Borrowers hereunder in such Foreign Currency
shall instead be made when due in an equivalent amount of the currency that
replaced such Foreign Currency or, if no such replacement currency exists, in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties (in the Dollar Amount of such funds
received, if necessary).  All payments and any proceeds of Collateral or
payments from any of the Guarantors received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrowers) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
then due to the Administrative Agent, the Swingline Lender and the Issuing Bank

 

Second Amended and Restated Credit Agreement (Orthofix), Page 76



--------------------------------------------------------------------------------

 

from the Borrowers (other than in connection with Banking Services Obligations
or Swap Agreement Obligations), second, to pay any fees, indemnitees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably, fourth, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate LC Exposure, to be
held as cash collateral for such Obligations, fifth to prepay principal on the
Loans and unreimbursed LC Disbursements and to pay any amounts owing in respect
of to Swap Agreement Obligations and Banking Services Obligations up to and
including the amount most recently provided to the Administrative Agent pursuant
to Section 2.21, ratably, and sixth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender from the Borrowers or
any other Orthofix Entity in connection with the Transactions. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Company, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurocurrency
Loan of a Class, except (i) on the expiration date of the Interest Period
applicable thereto, or (ii) in the event, and only to the extent, that there are
no outstanding ABR Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with
Section 2.15.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

Notwithstanding the foregoing, (i) Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause sixth if the Administrative Agent
has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements and (ii) no
amounts received by the Administrative Agent or any Lender from any Loan Party
that is not a Qualified ECP Guarantor shall be applied in partial or complete
satisfaction of any Excluded Swap Obligations.

(c)All payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for
fees, costs and expenses pursuant to Section 9.03), and other sums payable under
the Loan Documents, may be paid from the proceeds of Borrowings made
hereunder.  The Borrowers, Lenders, Issuing Banks and Swingline Lenders hereby
irrevocably authorize the Administrative Agent, in its sole discretion as of any
date from time to time, to convert as of such date any payment received by it in
any Agreed Currency or to be made by it in any Agreed Currency into the
equivalent amount (using the methodology of the Dollar Amount) of any another
Agreed Currency, in each case to effectuate any one or more of the provisions of
this Agreement.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in

 

Second Amended and Restated Credit Agreement (Orthofix), Page 77



--------------------------------------------------------------------------------

 

LC Disbursements and Swingline Loans to any assignee or participant, other than
to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank pursuant to the terms hereof or any other Loan
Document (including the date that is fixed for prepayment by notice from the
Company to the Administrative Agent pursuant to Section 2.10(c)), notice from
the Company, notice that the Borrowers will not make such payment or prepayment,
the Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(f)The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the "Statements").  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers'
convenience.  Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations.  If the Borrowers pay the full amount indicated on a Statement on
or before the due date indicated on such Statement, the Borrowers shall not be
in default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent's or the Lenders' right to
receive payment in full at another time.

SECTION 2.18.Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

(b)If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender gives a notice pursuant to Section 2.13, or if
any Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to

 

Second Amended and Restated Credit Agreement (Orthofix), Page 78



--------------------------------------------------------------------------------

 

assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.14 or 2.16) and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrowers shall have
received the prior written consent of the Administrative Agent (and in
circumstances where its consent would be required under Section 9.04, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.  Each party hereto agrees that
(i) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Company, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

SECTION 2.19.Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.17(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks' LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender's potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks' future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing

 

Second Amended and Restated Credit Agreement (Orthofix), Page 79



--------------------------------------------------------------------------------

 

Banks or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement or under any
other Loan Document; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers' obligations
corresponding to such Defaulting Lender's LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document;
provided that, except as otherwise provided in Section 9.02, this clause (c)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(d)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in
clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender's Revolving Exposure to
exceed its Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers' obligations corresponding to such Defaulting Lender's LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender's
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders' Applicable Percentages; and

 

Second Amended and Restated Credit Agreement (Orthofix), Page 80



--------------------------------------------------------------------------------

 

(v)if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender's LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender's then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.19(d), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non‑Defaulting Lenders in a
manner consistent with Section 2.19(d)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.20.Returned Payments.  If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.20 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.20 shall survive the termination of this Agreement.

SECTION 2.21.Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any
Orthofix Entity, shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Orthofix Entity or Affiliate thereof to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent).  In
furtherance of that requirement, each such Lender or

 

Second Amended and Restated Credit Agreement (Orthofix), Page 81



--------------------------------------------------------------------------------

 

Affiliate thereof shall furnish the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations and
Swap Agreement Obligations.  The most recent information provided to the
Administrative Agent shall be used in determining which tier of the waterfall,
contained in Section 2.17(b), such Banking Services Obligations and/or Swap
Agreement Obligations will be placed.

SECTION 2.22.Determination of Dollar Amounts.  The Administrative Agent shall
determine or redetermine the Dollar Amount of any Loan or Letter of Credit on
each Revaluation Date, including the Dollar Amount of any Loan or Letter of
Credit made or issued in a Foreign Currency, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by any Loan Party.

SECTION 2.23.Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrowers hereunder in
the currency expressed to be payable herein (the "specified currency ") into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which the
Administrative Agent could, in accordance with normal banking procedures
applicable to arm's length transactions, purchase the specified currency with
such other currency at the Administrative Agent's main New York City office on
the Business Day immediately preceding that on which final, non-appealable
judgment is given.  The obligations of the Borrowers in respect of any sum due
to any Credit Party hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Credit Party of any sum adjudged to be so
due in such other currency such Credit Party may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Credit Party in the specified currency, the Borrowers
agree, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Credit Party
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Credit Party in the specified currency
and (b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 2.17, such
Credit Party agrees to remit such excess to the Borrowers.

SECTION 2.24.Uncommitted Orthofix-Italy Non-Pro Rata Tranche Sub-Facility.  

(a)The Borrowers may at any time, upon not less than 10 Business Days' notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), request that one or
more of the Lenders or another lending institution provide Italy Sub-Facility
Commitments to Orthofix-Italy in an maximum aggregate amount of up to the Dollar
Amount of $10,000,000 (the "Italy Uncommitted Sub-Facility"); provided that (i)
the Commitments will be reduced by the Dollar Amount of the Italy Uncommitted
Sub‑Facility and (ii) the Maximum Foreign Currency Amount shall be reduced by
the amount of the Italy Sub-Facility Commitments.

(b)Subject to the approval of the Administrative Agent, the Swingline Lender and
the Issuing Bank, the Borrowers may invite additional lending institutions to
become Lenders under the Italy Uncommitted Sub-Facility, provided that (i) any
such new lender has agreed to, and is capable of, funding to Orthofix-Italy in
Euros in accordance with the terms hereof and (ii) any such new lender assumes
all of the rights and obligations of a "Lender" hereunder with respect to the
Italy Uncommitted Sub-Facility.  Nothing contained in this Section 2.24 shall
(x) constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to provide an Italy Sub-Facility Commitment hereunder at any time or
(y) require any Lender to purchase a participation in the Italy Uncommitted
Sub-Facility at any time.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 82



--------------------------------------------------------------------------------

 

(c)To effectuate the Italy Uncommitted Sub-Facility, the Company,
Orthofix-Italy, the Administrative Agent and the Italy Sub-Facility Lenders
shall execute and deliver an amendment to this Agreement, and/or an
intercreditor agreement, or equivalent documentation in form and substance
reasonably satisfactory to the Administrative Agent (the "Italy Sub-Facility
Amendment Documentation").  Notwithstanding anything set forth in Section 9.02
to the contrary, the Italy Sub‑Facility Amendment Documentation and any
amendment to any other Loan Documents in connection with or to effectuate the
Italy Uncommitted Sub-Facility shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Company, Orthofix-Italy and each
Italy Sub-Facility Lender.  The Italy Sub-Facility Amendment Documentation shall
provide that the obligations under the Italy Uncommitted Sub-Facility will be
included in the Obligations and the Secured Obligations, and Guarantors will
guaranty, and the Collateral will secure, all Secured Obligations (including all
amounts under the Italy Uncommitted Sub-Facility) on a pari passu basis
(including equivalent treatment in any proceeds waterfall).  Each of the Lenders
hereby authorize and direct the Administrative Agent to enter into, if deemed
necessary or desirable by the Administrative Agent, in its discretion, an
intercreditor agreement on behalf of all Lenders and the other holders of the
Secured Obligations, and bind such Lenders and such holders to such
intercreditor agreement providing for the pari passu treatment of the Italy
Uncommitted Sub-Facility under the Guarantors' guaranties and the Collateral
Documents.  Except for the terms set forth in this Section 2.24 and mechanics
and pricing applicable to the Italy Uncommitted Sub-Facility, provisions of the
Revolving Italy Sub-Facility Loans will be substantially the same as the
Revolving Loans.

(d)The parties hereto acknowledge and agree that prior to Orthofix-Italy
becoming entitled to utilize the Italy Uncommitted Sub-Facility (i)(A) the
Administrative Agent shall have received on behalf of the Italy Sub-Facility
Lenders such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent and the Italy Sub-Facility Lenders in their sole
discretion, (B) documentation and information required by regulatory authorities
under applicable "know your customer" and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, to the extent
such documentation or information is requested by the Administrative Agent on
behalf of such Lenders and (C) notes signed by Orthofix-Italy to the extent any
such Lenders so require, and (ii) each such Lender shall have met all necessary
regulatory and licensing requirements and internal policy requirements and shall
be legally permitted to make Revolving Italy Sub-Facility Loans in the
jurisdiction in which Orthofix-Italy is organized.

SECTION 2.25.Extension of Maturity Date

(a)Request for Extension.  Once during the term of this Agreement, the Company
may, by notice to the Administrative Agent (who shall promptly notify the
Lenders) not earlier than 90 days and not later than 45 days prior to the
Maturity Date as in effect on the date hereof, request that each Lender extend
such Lender's Maturity Date for an additional 364 days from the Maturity Date.

(b)Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier
than 30 days prior to the Maturity Date and not later than the date (the "Notice
Date") that is 20 days prior to the Maturity Date, advise the Administrative
Agent whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Maturity Date, a "Non‑Extending Lender") shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date) and any Lender that does not so
advise the Administrative Agent on or before the Notice Date shall be deemed to
be a Non‑Extending Lender.  The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 83



--------------------------------------------------------------------------------

 

(c)Notification by Administrative Agent.  The Administrative Agent shall notify
the Company of each Lender's determination under this Section no later than the
date 15 days prior to the Maturity Date (or, if such date is not a Business Day,
on the next preceding Business Day).

(d)Additional Commitment Lenders.  The Borrowers shall have the right on or
before the Maturity Date to replace each Non‑Extending Lender with, and add as
"Lenders" under this Agreement in place thereof, one or more Persons that meets
the requirements to be an assignee under Section 9.04 (each, an "Additional
Commitment Lender") as provided in Section 9.04 each of which Additional
Commitment Lenders shall have entered into an Assignment and Assumption pursuant
to which such Additional Commitment Lender shall, effective as of the Maturity
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender's
Commitment hereunder on such date).

(e)Minimum Extension Requirement.  If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Maturity Date, the Maturity Date of each extending Lender and of each
Additional Commitment Lender shall be extended to the date falling 364 days
after the Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a "Lender" for all purposes
of this Agreement.

(f)Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i)no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;

(ii)the representations and warranties contained in this Agreement are true and
correct in all material respects with the same effect as though made on and as
of the date of such extension (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects); and

(iii)on or before the Maturity Date, (1) the Borrowers shall have paid in full
the principal of and interest on all of the Loans made by each Non-Extending
Lender to the Borrowers hereunder and (2) the Borrowers shall have paid in full
all other amounts owing to such Non-Extending Lender hereunder.

(g)Amendment; Sharing of Payments.  In connection with any extension of the
Maturity Date, the Borrowers, the Administrative Agent and each extending Lender
may make such amendments to this Agreement as the Administrative Agent
determines to be reasonably necessary to evidence the extension.   This Section
shall supersede Sections 2.17(d) and 9.02.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 84



--------------------------------------------------------------------------------

 

ARTICLE III

Representations and Warranties

Each Borrower and each other Loan Party represents and warrants to the Lenders
that (and where applicable, agrees):

SECTION 3.01.Organization; Powers.  Each Orthofix Entity (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, except in the case of any Non-Loan Party, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, (b) has all requisite power and authority to carry
on its business as now conducted in all material respects and (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to be qualified to do
business in, and be in good standing in, every jurisdiction where such
qualification is required, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02.Authorization; Enforceability.  The Transactions are within each
Loan Party's organizational powers and (a) have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders and
(b) will not result in a suspension or revocation of, or limitation on, any
material certificate of authority, license, permit, authorization or other
approval applicable to the business, operations or properties of any Borrower or
any other Loan Party or Orthofix Entity to the extent such suspension,
revocation or limitation materially adversely affects the business of the
Orthofix Entities, taken as a whole, or the ability of the Orthofix Entities,
taken as a whole, to participate in, or contract with, any material Medical
Reimbursement Program.  Each Loan Document to which each Loan Party is a party
has been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03.Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents and except for SEC filings required
to be made by the Company, (b) will not violate any Requirement of Law
applicable to any Loan Party or any other Orthofix Entity, (c) will not violate
or result in a default under any indenture, material agreement or other material
instrument binding upon any Loan Party or any other Orthofix Entity or the
assets of any Loan Party or other Orthofix Entity, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any other
Orthofix Entity, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party or any other Orthofix Entity, except Liens
created pursuant to the Loan Documents.

SECTION 3.04.Financial Condition; No Material Adverse Change.

(a)The Company has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2018, reported on by Ernst & Young
LLP, independent public accountants, and (ii) its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2019, certified
by its Financial Officer.  Such financial statements (including the footnotes
thereto) present fairly, in all material respects, the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 85



--------------------------------------------------------------------------------

 

financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments, if
applicable, and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2018.

SECTION 3.05.Properties, etc.

(a)As of the date of this Agreement, Schedule 3.05 sets forth (i) the address of
each parcel of real property that is owned or leased by the Loan Parties and
(ii) the location of any tangible personal property of the Loan Parties located
in the U.S., the Netherlands, England or Wales with a fair market value in
excess of the Dollar Amount of $500,000 (other than trade show booths and
related assets, tangible personal property in transit or out for repair, held by
sales representatives or customers or on consignment with third parties).  On
the Effective Date, each of such leases and subleases that is material to the
business of such Loan Party is valid and enforceable in accordance with its
terms and is in full force and effect, and no default by any party to any such
lease or sublease exists.  On each date after the Effective Date, each of such
leases and subleases is valid and enforceable in accordance with its terms and
is in full force and effect, and no default by any party to any such lease or
sublease exists, except where the failure to be valid and enforceable or the
existence of such default, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Each Orthofix Entity
has good and indefeasible title to, or valid leasehold interests in, all of its
material real and personal property.  The real and personal property of each
Orthofix Entity is free of all Liens other than those permitted by Section 6.02.

(b)[Reserved].

(c)Each Orthofix Entity owns, or is licensed to use, all material trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted.  A correct and complete list of all
registrations and applications of Material Intellectual Property owned by a Loan
Party (including the title, counterparty and licensed Material Intellectual
Property for any exclusive inbound written licenses to which any Loan Party is a
party), as of the date of this Agreement, is set forth on Schedule 3.05.  The
use of any Material Intellectual Property by each such Loan Party does not
infringe upon the rights of any other Person in a manner that could reasonably
be expected to individually or in the aggregate, have a Material Adverse
Effect.  As of the date of this Agreement, each Loan Party's rights to any
Material Intellectual Property that is necessary to its business as currently
conducted are not subject to any licensing agreement or similar arrangement,
except as disclosed on Schedule 3.05.

SECTION 3.06.Litigation, Health Care and Environmental Matters.

(a)As of the Effective Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority (including, but not limited to
those regulatory agencies responsible for licensing, accrediting or issuing
Medicare or Medicaid certifications) pending against or, to the knowledge of any
Loan Party, threatened in writing against or adversely affecting any Orthofix
Entity, (x) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(y) that purports to affect the legality, validity or enforceability of any Loan
Document, any material provision thereof or the consummation of the
Transactions, other than the Disclosed Matters set forth on Schedule 3.06.  On
each date after the Effective Date, there are no actions, suits or proceedings
by

 

Second Amended and Restated Credit Agreement (Orthofix), Page 86



--------------------------------------------------------------------------------

 

or before any arbitrator or Governmental Authority (including, but not limited
to those regulatory agencies responsible for licensing, accrediting or issuing
Medicare or Medicaid certifications) pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Orthofix Entity (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that purports to
affect the legality, validity or enforceability of any Loan Document, any
material provision thereof or the consummation of the Transactions.

(b)

(i)as of the Effective Date, no Orthofix Entity has received notice of any claim
with respect to any material Environmental Liability or knows of any basis for
any material Environmental Liability, except for the Disclosed Matters, and

(ii)except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no
Orthofix Entity (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law or (B) has become subject to any Environmental
Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07.Compliance with Laws and Agreements; No Default.  Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Orthofix Entity is in
compliance with (i) all Requirements of Law applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property.  No Default has occurred and is continuing.  Without limiting the
generality of the foregoing, each of the Loan Parties represents that:

(a)Each Orthofix Entity is in compliance in all material respects with all
Health Care Laws and requirements of Third Party Payor Arrangements applicable
to it and its assets, business or operations.

(b)Each Orthofix Entity holds in full force and effect (without default,
violation or noncompliance) all material Health Care Permits necessary for it to
own, lease, sublease or operate its assets and facilities and to conduct its
business and operations as presently conducted (including to obtain
reimbursement under all Third Party Payor Arrangements in which it
participates). No circumstance exists or event has occurred which could
reasonably be expected to result in the suspension, revocation, termination,
restriction, limitation, modification or non-renewal of any material Health Care
Permit.

(c)With respect to each Orthofix Entity, there are no material claims, actions
or appeals pending before any Third Party Payor, CMS, any administrative
contractor, intermediary or carrier or any other Governmental Authority with
respect to any Medical Reimbursement Programs.  No Orthofix Entity (i) has
retained an overpayment received from, or failed to refund any amount due to any
Medical Reimbursement Program or other Third Party Payor in violation, in any
material respect, of any Health Care Law or Third Party Payor Arrangement, or
(ii) has received written notice of, or has knowledge of, any material
overpayment or material refunds due to any Third Party Payor or Medical
Reimbursement Program.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 87



--------------------------------------------------------------------------------

 

(d)Each Orthofix Entity is in compliance in all material respects with
HIPAA.  Further, in each arrangement that is a business associate arrangement
under HIPAA, each Orthofix Entity has: (i) entered into a written business
associate agreement (as such term is defined under the HIPAA regulations) that
meets the requirements of HIPAA in all material respects, (ii) at all times
complied in all material respects with such business associate agreements in
respect of the HIPAA privacy or security standards, and (iii) at no time
experienced, had or received a report of a material unauthorized use or
disclosure of Protected Health Information (as defined in the HIPAA regulations)
or material privacy or security breach or other material privacy or security
incident within the meaning of HIPAA.

(e)Except as set forth on Schedule 3.07, as of the Effective Date, no Orthofix
Entity, nor any owner, officer, director, partner, agent or managing employee of
any Orthofix Entity, is a party to or bound by any individual integrity
agreement, corporate integrity agreement, corporate compliance agreement,
deferred prosecution agreement, or other formal or informal agreement with any
Governmental Authority concerning compliance with any Health Care Laws, any
Medical Reimbursement Programs or the requirements of any Health Care
Permit.  After the Effective Date, no Orthofix Entity, nor any owner, officer,
director, partner, agent or managing employee of any Orthofix Entity, is a party
to or bound by any individual integrity agreement, corporate integrity
agreement, corporate compliance agreement, deferred prosecution agreement, or
other formal or informal agreement with any Governmental Authority concerning
compliance with any Health Care Laws, any Medical Reimbursement Programs or the
requirements of any Health Care Permit, where such agreement has or could be
reasonably expected to result in a Material Adverse Effect.

(f)(i) To the knowledge of any Responsible Officer, there is no Orthofix Entity
or individual employed by any such Orthofix Entity who may reasonably be
expected to have criminal culpability or to be excluded or suspended from
participation in any Medical Reimbursement Program for their corporate or
individual actions or failures to act where such culpability, exclusion and/or
suspension has or could be reasonably expected to result in a Material Adverse
Effect; and (ii) there is no member of management continuing to be employed by
any Orthofix Entity who may reasonably be expected to have individual
culpability for matters under investigation by any Governmental Authority where
such culpability has or could reasonably be expected to result in a Material
Adverse Effect unless such member of management has been, within a reasonable
period of time after discovery of such actual or potential culpability, either
suspended or removed from positions of responsibility related to those
activities under challenge by the Governmental Authority;

(g)current billing policies, arrangements, protocols and instructions comply
with expressly stated requirements of Medical Reimbursement Programs and are
administered by properly trained personnel except where any such failure to
comply could not reasonably be expected to result in a Material Adverse Effect;

(h)current medical director compensation arrangements and other arrangements
with referring physicians comply with domestic and foreign, federal and state
self-referral and anti-kickback laws, including without limitation the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. §
1395nn and §1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.),
except where any such failure to comply could not reasonably be expected to
result in a Material Adverse Effect;

(i)none of the Orthofix Entities is currently, nor has in the past been subject
to any domestic or foreign, federal, state, local governmental or private payor
civil or criminal inspections, investigations, inquiries or audits involving
and/or related to its activities, except for routine inspections,
investigations, inquiries or audits in the ordinary course not anticipated to
result in a Material Adverse Effect and other inspections, investigations,
inquiries or audits that could not reasonably be expected to result in a
Material Adverse Effect;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 88



--------------------------------------------------------------------------------

 

(j)except as set forth on Schedule 3.07 or in materials previously provided to
the Administrative Agent's counsel, no Orthofix Entity nor any Controlling
owner, officer, director, partner, agent or managing employee or Controlling
Person with a "direct or indirect ownership interest" (as that phrase is defined
in 42 C.F.R. § 420.201) of 5% or more in any Orthofix Entity (other than the
Company), (i) has been excluded from any Medical Reimbursement Program or from
participation in a Federal Health Care Program (as that term is defined in
42 U.S.C. §1320a-7b) or had a civil monetary penalty assessed pursuant to 42
U.S.C. § 1320a-7; (ii) has been convicted (as that term is defined in 42 C.F.R.
§1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C.
§§669, 1035, 1347 or 1518, including, without limitation any of the following
categories of offenses: (A) criminal offenses relating to the delivery of an
item or service under any state or federal health care program (as that term is
defined in 42 U.S.C. §1320a-7b) or healthcare benefit program (as that term is
defined in 18 U.S.C. §24b) or any foreign health care program or foreign health
care benefit program, (B) criminal offenses under domestic or foreign, federal
or state law relating to patient neglect or abuse in connection with the
delivery of a healthcare item or service, (C) criminal offenses under laws
relating to fraud and abuse, theft, embezzlement, false statements to third
parties, money laundering, kickbacks, breach of fiduciary responsibility or
other financial misconduct in connection with the delivery of a healthcare item
or service or with respect to any act or omission in a program operated by or
financed in whole or in part by any domestic or foreign, federal, state or local
governmental agency, (D) laws relating to the interference with or obstruction
of any investigations into any criminal offenses described in this clause (j),
or (E) criminal offenses under laws relating to the unlawful manufacturing,
distribution, prescription or dispensing of a controlled substance; or (iii) is,
to the knowledge of any Responsible Officer, involved or named in a Governmental
Authority or U.S. Attorney complaint made or any other action taken pursuant to
the False Claims Act under 31 U.S.C. §§3729-3731 or qui tam action brought
pursuant to 31 U.S.C. §3729 et seq; and

(k)each Orthofix Entity is in compliance in all material respects with any
applicable laws or regulations of the U.S., the UK, the European Union and, to
the extent the laws of which are substantially similar to U.S. law, any other
Governmental Authority, in each case relating to money laundering or terrorist
financing, including, without limitation, the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq.; the USA Patriot Act; Laundering of Monetary Instruments,
18 U.S.C. section 1956; Engaging in Monetary Transactions in Property Derived
from Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations, 31
C.F.R. Part 103; and any similar laws or regulations of such Governmental
Authorities currently in force or hereafter enacted.

SECTION 3.08.Investment Company Status.  No Orthofix Entity is an "investment
company" as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09.Taxes.  Each Orthofix Entity, as applicable, has timely filed or
caused to be filed all federal, state, material foreign and other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all federal, state, material foreign and other material Taxes required to
have been paid by it, except such Taxes (i) that are not yet delinquent, (ii)
that are being contested in good faith by appropriate proceedings and for which
such Orthofix Entity, as applicable, has set aside on its books adequate
reserves, or (iii) other than with regard to any federal or state Taxes, the
failure to file or pay could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  No tax liens
have been filed and no claims are being asserted with respect to any such taxes
against a material portion of the Collateral, except such tax liens that
constitute Permitted Encumbrances.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 89



--------------------------------------------------------------------------------

 

SECTION 3.10.ERISA and Foreign Pension Plans.  

(a)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  As of the Effective Date, the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan.

(b)Each Foreign Pension Plan is in compliance with all Requirements of Law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect.  With respect to each Foreign
Pension Plan, no Orthofix Entity, its Affiliates or any of its directors,
officers, employees or agents has engaged in a transaction, or other act or
omission (including entering into this Agreement or any Loan Document and any
act done or to be done in connection with this Agreement or any Loan Document),
that has subjected, or could reasonably be expected to subject, such Orthofix
Entity, directly or indirectly, to any penalty (including any tax or civil
penalty), fine, claim or other liability (including any liability under a
contribution notice or financial support direction (as those terms are defined
in the United Kingdom Pensions Act 2004), or any liability or amount payable
under section 75 or 75A of the United Kingdom Pensions Act 1995) that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and there are no facts or circumstances which may give rise to
any such penalty, fine, claim, or other liability.  With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to the Administrative Agent in respect of any unfunded liabilities in
accordance with applicable law or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained.  The aggregate unfunded liabilities, with respect to such Foreign
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect and as of the Effective Date, there are no unfunded liabilities with
respect to all such Foreign Pension Plans.  There are no actions, suits or
claims (other than routine claims for benefits) pending or threatened against
any Orthofix Entity or any of its Affiliates with respect to any Foreign Pension
Plan which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(c)As of the Effective Date, that such Loan Party is not and will not be using
"plan assets" (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.

SECTION 3.11.Disclosure.  

(a)The Loan Parties have disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which any Orthofix Entity is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other written information (other
than the projections, other forward looking information and information of a
general economic or general industry nature) furnished by or on behalf of any
Orthofix Entity to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (taken as a whole and
as modified or supplemented by other information so furnished) contains when
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed by the Loan Parties to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of

 

Second Amended and Restated Credit Agreement (Orthofix), Page 90



--------------------------------------------------------------------------------

 

the Effective Date (it being recognized by the Lenders that any projections as
to future events are not to be viewed as facts or factual information and that
actual results during the period or periods covered by any such projections may
differ from the projected results, and such differences may be material).

(b)As of the Effective Date, to the best knowledge of each Borrower, the
information included in any Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

SECTION 3.12.Other Agreements; Material Agreements.  

(a)No Orthofix Entity is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Medicaid Provider Agreement, Medicare Provider Agreement or other agreement or
instrument to which such Person is a party, which default has resulted in, or if
not remedied within any applicable grace period could result in, the revocation,
termination, cancellation or material suspension of Medicaid Certification or
Medicare Certification of any such Person.

(b)All Material Agreements as of the date of this Agreement are listed on
Schedule 3.12.  On the Effective Date, no Orthofix Entity is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any Material Agreement or (ii) any agreement or
instrument evidencing or governing Material Indebtedness.  On each date after
the Effective Date, no Orthofix Entity is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any Material Agreement or (ii) any agreement or instrument
evidencing or governing Material Indebtedness, in each case which has resulted
in, or which such default or defaults could reasonably be expected, individually
or in the aggregate, to result in, a Material Adverse Effect.  

SECTION 3.13.Solvency.  (a) Immediately after giving effect to the consummation
of the Transactions to occur on the Effective Date, (i) the fair value of the
assets of the Loan Parties, taken as a whole, at a fair valuation, will exceed
their consolidated debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Loan Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties, taken as a whole, will be
able to pay their consolidated debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b)

The Loan Parties, taken as a whole, do not intend to, nor will they permit any
other Orthofix Entity, taken as a whole with all other Orthofix Entities to, and
the Loan Parties, taken as a whole, do not believe that they or any other
Orthofix Entity, taken as a whole with all other Orthofix Entities, will, incur
debts beyond their ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by the Loan Parties or any such
Orthofix Entity and the timing of the amounts of cash to be payable on or in
respect of their consolidated Indebtedness or the Indebtedness of any such
Orthofix Entity.

SECTION 3.14.Insurance.  Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of each of the Loan Parties as of the Effective
Date.  As of the Effective Date, all premiums in respect of such insurance have
been paid.  The insurance maintained by or on behalf of the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 91



--------------------------------------------------------------------------------

 

each of the Orthofix Entities is adequate and is customary for companies engaged
in the same or similar businesses operating in the same or similar locations.

SECTION 3.15.Capitalization; Subsidiaries; Intercompany Loans.  

(a)Schedule 3.15 sets forth as of the Effective Date (i) the type of entity of
the Company, (ii) a true and complete listing of each class of the Company's
issued and outstanding Equity Interests, of which all of such Equity Interests
are validly issued, fully paid and non-assessable, (iii) a correct and complete
list of the name of each Subsidiary, (iv) a true and complete listing of each
class of each of the Subsidiaries' issued and outstanding Equity Interests, of
which all of such Equity Interests are owned beneficially and of record by the
Persons identified on Schedule 3.15, (v) the type of entity of each Subsidiary,
and (vi) whether such Subsidiary is a Subsidiary Guarantor.  All of the issued
and outstanding Equity Interests of each Subsidiary have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and validly issued and are fully paid and non-assessable.  

(b)All Intercompany Loans as of the Effective Date (i) are described on
Schedule 6.01(a), (ii) in the case of any such Intercompany Loans owed by any
Loan Party to a Non-Loan Party, constitute Subordinated Indebtedness and (iii)
in the case of any such Intercompany Loan owed to any such Loan Party (x) are
evidenced by duly completed and executed promissory notes in form reasonably
satisfactory to the Administrative Agent, and (y) as of the Effective Date will
be delivered to the Administrative Agent together with an executed allonge in
form reasonably satisfactory to the Administrative Agent.

SECTION 3.16.Security Interest in Collateral.  The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted under Section 6.02, (b) Liens perfected only by
possession (including possession of any certificate of title) or control, to the
extent the Administrative Agent has not obtained or does not maintain possession
or control of such Collateral, and (c) Liens perfected by the filing of
financing statements, to the extent the Administrative Agent has not filed such
financing statements in the applicable filing offices.

SECTION 3.17.Employment Matters.  Except as could not reasonably be expected to
have a Material Adverse Effect, (i) there are no strikes, lockouts or slowdowns
against any Orthofix Entity pending or, to the knowledge of any Responsible
Officer of any Loan Party, threatened, (ii) the hours worked by and payments
made to employees of the Orthofix Entities have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters and (iii) all payments due from any
Orthofix Entity, or for which any claim may be made against any Orthofix Entity,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Orthofix
Entity.

SECTION 3.18.Federal Reserve Regulations.  No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, to purchase or carry any margin stock (within the meaning of
Regulation U of the Board), to extend credit to others for purposes of
purchasing or carrying any margin stock or for any other purpose that entails a
violation of any of Regulations T, U and X of the Board.  No Orthofix Entity is
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock, or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets

 

Second Amended and Restated Credit Agreement (Orthofix), Page 92



--------------------------------------------------------------------------------

 

(either of the Borrowers only or of the Company and its Subsidiaries on a
consolidated basis) will be margin stock.

SECTION 3.19.Use of Proceeds.  The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20.No Burdensome Restrictions.  No Orthofix Entity is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.21.Anti-Corruption Laws and Sanctions.  Each Orthofix Entity has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each such Orthofix Entity and its respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and,
except as set forth on Schedule 3.21, each such Orthofix Entity and its
respective officers and directors and, to the knowledge of the Loan Parties,
each such Orthofix Entity's employees and agents, are in compliance with
Anti‑Corruption Laws and applicable Sanctions and are not knowingly engaged in
any activity that would reasonably be expected to result in any Orthofix Entity
being designated as a Sanctioned Person.  None of (a) any Orthofix Entity or any
of their respective directors, officers or employees, or (b) to the knowledge of
any Loan Party or its Subsidiaries, any agent of any Orthofix Entity that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate any Anti-Corruption Law or applicable
Sanctions.

SECTION 3.22.Fraud and Abuse.  To the knowledge of any Responsible Officer, no
Orthofix Entity has, nor has any of their officers or directors, engaged in any
activities which are prohibited under federal Medicare and Medicaid statutes,
42 U.S.C. § 1320a‑7b, or 42 U.S.C. § 1395nn, any other foreign or domestic
statute related to any Medical Reimbursement Program or the regulations
promulgated pursuant to such statutes or related domestic or foreign, federal,
state or local statutes or regulations, or which are prohibited by binding rules
of professional conduct, including but not limited to the
following:  (a) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any applications for any
benefit or payment; (b) knowingly and willfully making or causing to be made any
false statement or representation of a material fact for use in determining
rights to any benefit or payment; (c) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another with the
intent to secure such benefit or payment fraudulently; (d) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay such remuneration (i) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable Third Party Payors, or (ii) in return for
purchasing, leasing or ordering or arranging for or recommending the purchasing,
leasing or ordering of any good, facility, service, or item for which payment
may be made in whole or in part by Medicare, Medicaid or other applicable Third
Party Payors, except in each case for any such prohibited activity that could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.23.Licensing and Accreditation.  

(a)On the Effective Date, each of the Orthofix Entities has, to the extent
applicable or required in connection with the business of such Orthofix
Entity:  (i) obtained and maintains in good standing all material required
licenses; (ii) to the extent reasonably determined to be material to the
business of such Orthofix Entity in the industry in which it is engaged,
obtained and maintains accreditation from all generally recognized accrediting
agencies; (iii) obtained and maintains Medicaid

 

Second Amended and Restated Credit Agreement (Orthofix), Page 93



--------------------------------------------------------------------------------

 

Certification and Medicare Certification; and (iv) entered into and maintains in
good standing its Medicare Provider Agreement and its Medicaid Provider
Agreement, and all such required licenses are in full force and effect on the
date hereof and have not been revoked or suspended or otherwise limited, and

(b)On each date after the Effective Date, each of the Orthofix Entities has, to
the extent applicable:  (i) obtained and maintains in good standing all required
licenses; (ii) to the extent prudent and customary in the industry in which it
is engaged, obtained and maintains accreditation from all generally recognized
accrediting agencies; (iii) obtained and maintains Medicaid Certification and
Medicare Certification; and (iv) entered into and maintains in good standing its
Medicare Provider Agreement and its Medicaid Provider Agreement, except in each
case to the extent the absence of such license, accreditation, certification or
good standing could not reasonably be expected to have a Material Adverse
Effect.  All such required licenses are in full force and effect on the date
hereof and have not been revoked or suspended or otherwise limited, except in
each case to the extent such revocation, suspension or other limitation could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.24.Other Regulatory Protection.

(a)Each Orthofix Entity is in compliance with all applicable rules, regulations
and other requirements of the FDA, the FTC, OSHA the Consumer Product Safety
Commission, the U.S. Customs Service and the U.S. Postal Service and all other
state, federal or foreign regulatory authorities, or jurisdictions in which any
of the Orthofix Entities do business or distribute and market products, except
to the extent that any such noncompliance, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, and

(b)Neither the FDA, the FTC, OSHA, the Consumer Product Safety Commission, nor
any other such regulatory authority has requested (or, to the knowledge of any
Responsible Officer, are considering requesting) any product recalls or other
enforcement actions that (a) if not complied with, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (b) with which the Orthofix Entities have not complied within the time
period allowed.

SECTION 3.25.Reimbursement From Third Party Payors.  The accounts receivable of
the Orthofix Entities have been and will continue to be adjusted to reflect the
reimbursement policies (both those most recently published in writing as well as
those not in writing which have been verbally communicated) of Third Party
Payors in all material respects.  In particular, accounts receivable relating to
Third Party Payors do not and shall not exceed amounts any obligee is entered to
receive under any capitation arrangement, fee schedule, discount formula,
cost‑based reimbursement or other adjustment or limitation to its usual charges
in all material respects.

SECTION 3.26.Material Agreements.  No Orthofix Entity is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) except as set forth in clause (b) below, any
agreement or instrument to which any such Person is a party, which default,
individually or in the aggregate, has, or if not remedied within any applicable
grace period could reasonably be expected to have, a Material Adverse Effect or
(b) any Medicaid Provider Agreement, Medicare Provider Agreement or other
agreement or instrument to which such Person is a party, which default has
resulted in, or if not remedied within any applicable grace period could result
in, the revocation, termination, cancellation or material suspension of Medicaid
Certification or Medicare Certification of any such Person.

SECTION 3.27.Affiliate Transactions.  Except as set forth on Schedule 3.27, as
of the Effective Date, there are no (a) Intercompany Loans or (b) supply
agreements or arrangements that

 

Second Amended and Restated Credit Agreement (Orthofix), Page 94



--------------------------------------------------------------------------------

 

involve an obligation of any Loan Party owing to any Non-Loan Party or any other
Affiliate of any Orthofix Entity.

SECTION 3.28.Common Enterprise.  Each Loan Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.29.Foreign Loan Parties.  

(a)Each Foreign Loan Party is subject to civil and commercial laws, rules and
regulations, including without limitation, with respect to its obligations under
the Loan Documents to which it is a party (collectively, the "Applicable Foreign
Loan Party Documents"), and the execution, delivery and performance by such
Foreign Loan Party of the Applicable Foreign Loan Party Documents constitute and
will constitute private and commercial acts and not public or governmental
acts.  No Foreign Loan Party nor any of its property has any immunity from suit,
execution, attachment or jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the laws of the jurisdiction in
which such Foreign Loan Party is organized and existing, including but without
limitation, with respect to its obligations under the Applicable Foreign Loan
Party Documents.

(b)On the Effective Date, the Applicable Foreign Loan Party Documents are in
proper legal form under the laws, rules and regulations of the jurisdiction in
which such Foreign Loan Party is organized and existing for the enforcement
thereof against such Foreign Loan Party under the laws, rules and regulations of
such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.  On the Effective Date, it is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which any Foreign
Loan Party is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Loan Party
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made, will be made by the
Administrative Agent or counsel acting for the Administrative Agent, or is not
required to be made until the Applicable Foreign Loan Party Document or any
other document is sought to be enforced and (ii) any charge or tax as has been
timely paid.

(c)On the Effective Date, there is no Tax imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Loan Party is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Loan Party Documents or (ii) on any payment to be made by
such Foreign Loan Party pursuant to the Applicable Foreign Loan Party Documents,
except as has been disclosed to the Administrative Agent in writing.

(d)On the Effective Date, the execution, delivery and performance of the
Applicable Foreign Loan Party Documents executed by such Foreign Loan Party are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Loan Party is organized and

 

Second Amended and Restated Credit Agreement (Orthofix), Page 95



--------------------------------------------------------------------------------

 

existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in
clause (ii) shall be made or obtained as soon as is reasonably practicable).

SECTION 3.30.Classification as Senior Indebtedness.  The Secured Obligations
constitute "Senior Indebtedness" under and as may be defined in any agreement
governing any outstanding Subordinated Indebtedness and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

SECTION 3.31.Tax Shelter Regulations.  No Borrower intends to treat the
Transactions as being a "reportable transaction" (within the meaning of Treasury
Regulation Section 1.6011 4).  In the event any Borrower determines to take any
action inconsistent with such intention, the Company will promptly notify the
Administrative Agent thereof.  If the Company so notifies the Administrative
Agent, each Borrower acknowledges that one or more of the Lenders may treat its
Loans and/or Letters of Credit as part of a transaction that is subject to
Treasury Regulation Section 301.6112 1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such treasury
regulation.

SECTION 3.32.EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

SECTION 3.33.Existing ABN AMRO Credit Documents.  (a) The commitments of each of
the Original Agent (as defined below), the Successor Agent (as defined below)
and each lender under the ABN Credit Agreement terminated prior to December 31,
2003, (b) the ABN Credit Agreement and each other ABN Credit Document was
terminated and discharged prior to December 31, 2003, (c) all monetary
obligations and indebtedness (the "ABN Obligations") to the Original Agent, the
Successor Agent, each other secured party or any of their respective successors
and assigns evidenced by the ABN Credit Documents were concurrently and
indefeasibly repaid in full and irrevocably and unconditionally satisfied,
released, discharged and terminated, and (d) all charges, Liens and other
security interests of the Original Agent, the Successor Agent, each other
secured party and each of their respective successors and assigns in the
property of the Company, the Dutch Subsidiaries, or any other Orthofix Entity in
which the Company, the Dutch Subsidiaries, or any other Orthofix Entity
previously granted to the Original Agent, the Successor Agent, any other secured
party or any of their respective successors and assigns to secure all or any
portion of the ABN Obligations under the ABN Credit Documents and all guarantees
of the ABN Obligations, were concurrently, irrevocably and unconditionally,
terminated (opgezegd), waived (afstand gedaan), satisfied, released and
discharged in full, in accordance with the applicable laws and in compliance
with the relevant ABN Credit Documents.

As used in this Section 3.33, the following terms have the meanings specified
below:

"ABN Assignment" means that certain Assignment of Pledged Interest in Orthofix
International B.V., dated as of December 17, 1999, by and between the Original
Agent and the Successor Agent.

"ABN Credit Agreement" means that certain Credit Agreement dated as of August
21, 1995 by and among National Westminster Bank Plc., New York and Nassau
Branches (the "Original Agent"), ABN AMRO Bank N.V., New York Branch and each of
its successors and assigns (the "Successor Agent"), Orthofix Inc., as borrower,
and the Company, as amended, amended and restated, supplemented or otherwise
modified from time to time.

"ABN Credit Documents" means, collectively, the ABN Credit Agreement, the Deed
of Pledge, the ABN Assignment and all related instruments, documents and
agreements.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 96



--------------------------------------------------------------------------------

 

"Deed of Pledge" means that certain Deed of Pledge and Transfer of the Right to
Vote, dated as of September 26, 1995, by the Company to the Original Agent.

SECTION 3.34.Plan Assets; Prohibited Transactions .  None of the Loan Parties or
any of their Subsidiaries is an entity deemed to hold "plan assets" (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

ARTICLE IV

Conditions

SECTION 4.01.Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02), each of which shall in be form and
substance and pursuant to documentation reasonably acceptable to the
Administrative Agent:

(a)Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel, Winstead PC) shall have received (i) from each party hereto either
(A) a counterpart of this Agreement signed on behalf of such party or (B)
written evidence satisfactory to the Administrative Agent (which may include fax
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, and (ii) duly
executed copies of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.09 payable to the order of each such requesting Lender, and written
opinions addressed to the Administrative Agent, the Issuing Bank and the Lenders
of the Loan Parties' U.S. counsel and Dutch counsel (provided that the
Administrative Agent's counsel shall provide the Dutch opinion), in each case
acceptable to the Administrative Agent.

(b)Financial Statements and Projections.  The Lenders shall have received
(i) audited consolidated financial statements of the Company for the 2017 and
2018 fiscal years, (ii) unaudited interim consolidated and consolidating
financial statements for the Company, for the fiscal quarter ended June 30,
2019, and such financial statements shall not, in the reasonable judgment of the
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of the Loan Parties, as reflected in the audited,
consolidated financial statements described in clause (i) of this paragraph and
(iv) satisfactory Projections through December 31, 2023.

(c)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by any officer, director,
manager or member of such Loan Party, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the officers of such
Loan Party authorized to sign the Loan Documents to which it is a party and, in
the case of a Borrower, its Financial Officers or directors, and (C) contain
appropriate attachments, including the charter, articles or certificate of
organization or incorporation of each Loan Party certified, where applicable, by
the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its bylaws or operating, management or
partnership agreement, or

 

Second Amended and Restated Credit Agreement (Orthofix), Page 97



--------------------------------------------------------------------------------

 

other organizational or governing documents, and (ii) a good standing
certificate or comparable instrument for each Loan Party from its jurisdiction
of organization.

(d)No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by the a Financial Officer of each U.S. Borrower and a
Director(s) of each Dutch Borrower, dated as of the Effective Date (i) stating
that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in the Loan Documents are true and
correct as of such date in all material respects as of such date, except that
any representation and warranty which by its terms is made as of a specified
date shall be true and correct in all material respects only as of such
specified date, and that any representation or warranty which is subject to any
materiality qualifier shall be true and correct in all respects, and
(iii) certifying as to any other factual matters as may be reasonably requested
by the Administrative Agent.

(e)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid under any fee letter, and all other fees and expenses
required to be reimbursed for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), before the Effective Date.  All
such amounts may be paid with proceeds of Loans made on the Effective Date and
will be reflected in the funding instructions given by the Company to the
Administrative Agent on or before the Effective Date.

(f)Lien Searches.  The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction of organization of each Loan Party
reasonably requested by the Administrative Agent, and each jurisdiction
reasonably requested by the Administrative Agent where assets of the Loan
Parties, or such Loan Parties are located, and such search shall reveal no Liens
on any of the assets of the Loan Parties except as permitted by Section 6.02.

(g)Credit Termination.  The Administrative Agent shall have received
satisfactory evidence Indebtedness (including contingent Indebtedness) not
permitted to exist under Section 6.01 has been repaid in full and all
commitments for all such Indebtedness have been terminated.

(h)Funding Account.  The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrowers (the "Funding Account") to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i)Solvency.  The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of each U.S. Borrower and a
Director(s) of each Dutch Borrower dated the Effective Date in form and
substance reasonably satisfactory to the Administrative Agent.

(j)Insurance.  The Administrative Agent shall have received evidence of
insurance coverage for each of the Loan Parties in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of this Agreement and the Security Agreement.

(k)Pledged Equity Interests; Stock Powers; Pledged Notes.  To the extent not
previously received, the Administrative Agent shall have received (i) the
certificates representing the Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Security Agreement endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 98



--------------------------------------------------------------------------------

 

(l)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(m)Priority.  Subject to Liens permitted by Section 6.02 and to the extent
required by the Collateral Documents, the Administrative Agent shall have
received evidence satisfactory to it of a first and prior lien on all
Collateral, including without limitation, Intercompany Loans owing to any Loan
Party listed on Schedule 6.01(a).

(n)Legal Due Diligence.  The Administrative Agent and its counsel, including
without limitation, U.S. and Dutch, shall have completed all legal due
diligence, the results of which shall be satisfactory to Administrative Agent in
its sole discretion.  All legal (including tax implications) and regulatory
matters shall be satisfactory to the Administrative Agent and Lenders, including
but not limited to compliance with all applicable requirements of Regulations U,
T and X of the Board of Governors of the Federal Reserve System

(o)Structure.  The corporate structure, capital structure, other debt
instruments, material accounts and governing documents of the Orthofix Entities
shall be reasonably acceptable to the Administrative Agent.

(p)Approvals.  All governmental and third party approvals necessary in
connection with the financing contemplated hereby shall have been obtained and
be in full force and effect.

(q)USA PATRIOT Act, Etc.  (i) The Administrative Agent and Lenders shall have
received (x) at least five (5) days prior to the Effective Date, all
documentation and other information regarding the Borrowers requested in
connection with applicable "know your customer" and anti-money laundering rules
and regulations, including the USA PATRIOT Act, to the extent request in writing
of the Borrowers at least ten (10) days prior to the Effective Date and (y) a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party, and (ii) to the extent any Loan Party qualifies as a "legal entity
customer" under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to a Loan Party as least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to such Loan Party, shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(r)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Local Time, on December 13,
2019 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

Second Amended and Restated Credit Agreement (Orthofix), Page 99



--------------------------------------------------------------------------------

 

SECTION 4.02.Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)In the case of a Borrowing to be denominated in a Foreign Currency, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required
Lenders (in the case of any Loans to be denominated in a Foreign Currency) or
the Issuing Bank (in the case of any Letter of Credit to be denominated in an
Foreign Currency) would make it impracticable for such Borrowing to be
denominated in the relevant Foreign Currency.

(d)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), and (d) of this Section.

ARTICLE V

Affirmative Covenants

Until the Payment in Full of all Obligations, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 5.01.Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent:

(a)within ninety (90) days after the end of each fiscal year of the Company and
the Borrowers, (x) the Company's audited consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or any other
independent public accountants of recognized national standing (without a "going
concern" or like qualification, commentary or exception, and without any
qualification or exception as to the scope of such audit, except, in each case,
with respect to, or resulting from, the regularly scheduled maturity of the
Commitments, the Loans or other Indebtedness or any anticipated inability to
satisfy the financial covenants set forth in Section 6.12 of this Agreement) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently

 

Second Amended and Restated Credit Agreement (Orthofix), Page 100



--------------------------------------------------------------------------------

 

applied, accompanied by any management letter prepared by said accountant, and
(y) the Company's unaudited consolidating balance sheet and related statement of
operations as of the end of and for such year, and

(b)within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, (i) its consolidated balance sheet
and related statements of operations, stockholders' equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Company as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and if applicable, the
absence of footnotes and (ii) its consolidating balance sheet and related
statements of operations as of the end of and for such fiscal quarter and the
then elapsed portion of such fiscal year;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the "Financial
Statements"), a certificate of a Financial Officer of the Company in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent (i) certifying as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, (subject to normal year-end audit adjustments and if
applicable, the absence of footnotes except with respect to the audited
statements), (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.12(a) and (b),
(iv) stating whether any material change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the Financial Statements accompanying such certificate; (v) setting
forth either a list that identifies each Domestic Subsidiary of the Company that
is an Immaterial Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Effective Date or the date of the last such list, and
(vi) setting forth either a list that identifies each Material Subsidiary of the
Company that is an not Wholly Owned as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Effective Date or the date of the last such
list;

(d)concurrently with any delivery of Financial Statements under clause (a)
above, a certificate of the accounting firm that reported on such Financial
Statements stating whether they obtained knowledge during the course of their
examination of such Financial Statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e)as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year of the Company, a copy of the detailed annual budget
(including a projected consolidated balance sheet, income statement and cash
flow statement) of the Company, presented on a quarterly basis with respect to
the consolidated income statement only and on an annual basis with respect to
all other items, of the upcoming fiscal year (the "Projections"), together with
a summary of the material assumptions made in preparation of such annual budget
or plan and otherwise in form reasonably satisfactory to the Administrative
Agent;

(f)promptly and in any event within ten (10) days after the same become publicly
available and without duplication of any documents or information delivered
pursuant to another clause of this Section 5.01 or Section 5.02, copies of all
periodic and other reports, proxy statements and other

 

Second Amended and Restated Credit Agreement (Orthofix), Page 101



--------------------------------------------------------------------------------

 

material information filed by the Company or any other Orthofix Entity with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange, as the case may be;

(g)promptly following any request therefor, copies of any detailed audit reports
and final management letters submitted to the board of directors (or the audit
committee of the board of directors) of the Company by independent accountants
in connection with the accounts or books of any Orthofix Entity or any of their
Subsidiaries, or any audit of any of them;

(h)promptly following any request therefor, (i) such other information regarding
the operations, material changes in ownership of Equity Interests of the
Company, business affairs and financial condition of any Orthofix Entity, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request (provided that no Orthofix Entity shall be
required to disclose (1) any materials subject to a confidentiality obligation
binding upon such Orthofix Entity to the extent such disclosure would violate
any such obligation and such confidentiality obligation was not created in
contemplation of this Agreement or any of the other Loan Documents, or (2) any
communications protected by attorney-client privilege the disclosure or
inspection of which would waive such privilege as reasonably determined in good
faith by Company's counsel), including a detailed listing of all changes to
Intercompany Loans and any other intercompany advances or transfers made
(A) among the Orthofix Entities, (B) among the Loan Parties, (C) between (x) any
one or more Loan Parties and (y) any one or more Non-Loan Parties and
(D) between (x) any one or more Orthofix Entities and (y) any one or more
Affiliates of any Orthofix Entity and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable "know your customer" and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation; and

(i)promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Company or any ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Company or the applicable ERISA Affiliate shall promptly
make a request for such documents and notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

The Company represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, files its financial statements with the SEC
and/or makes its financial statements available to potential holders of its 144A
securities, and, accordingly, the Company hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a)(i) and (ii) and Section 5.01(b) above, along with the Loan
Documents, available to Public-Siders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities.  The Company will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Company has no outstanding publicly traded
securities, including 144A securities.  In no event shall the Administrative
Agent post compliance certificates or budgets to Public-Siders.

Documents required to be delivered pursuant to Sections 5.01(a), (b), (f) and
(g) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (x) on which the Company posts such documents, or
provides a link thereto on the Company's website; or (y) on which

 

Second Amended and Restated Credit Agreement (Orthofix), Page 102



--------------------------------------------------------------------------------

 

such documents are posted on the Company's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that the Company shall, in the case of the
documents required to be delivered pursuant to Sections 5.01(a) and (b) notify
(by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents (who shall then give notice of any such posting to the Lenders)
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents or provides a link thereto.

SECTION 5.02.Notices of Material Events.  The Company will furnish to the
Administrative Agent prompt (but in any event within any time period that may be
specified below)(for distribution to each Lender) written notice upon any
Responsible Officer of the Loan Parties becoming aware of the following:

(a)the occurrence of any Default;

(b)receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened in writing against any Orthofix
Entity that (i) alleges criminal misconduct by any Orthofix Entity (except to
the extent disclosure of such investigation is prohibited by applicable Law or
court order), (ii) alleges the violation of, or seeks to impose remedies against
any Orthofix Entity under, any Environmental Law or related Requirement of Law,
or seeks to impose Environmental Liability, that could reasonably be expected to
have a Material Adverse Effect; (iii) asserts liability on the part of any
Orthofix Entity in excess of the Dollar Amount of $2,000,000 in respect of any
tax, fee, assessment, or other governmental charge, (iv) involves any material
product recall with respect to any Orthofix Entity or (v) could reasonably be
expected to have a Material Adverse Effect;

(c)the occurrence of (i) any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Orthofix Entities in an aggregate amount exceeding the Dollar
Amount of $1,000,000, (ii) the United Kingdom Pensions Regulator issuing a
financial support direction or a contribution notice (as those terms are defined
in the United Kingdom Pensions Act 2004) in relation to any Foreign Pension
Plan, (iii) any amount being due to any Foreign Pension Plan pursuant to
Section 75 or 75A of the United Kingdom Pensions Act 1995, and/or (iv) an amount
becoming payable under section 75 or 75A of the United Kingdom Pensions Act of
1995;

(d)(i) any involvement of any Orthofix Entity in a pending civil investigation
or civil action related to any Federal, state, local or foreign healthcare
program if such investigation or action could reasonably be expected to result
in either (A) a loss of license or privilege to operate under (or loss of the
benefit of) such jurisdiction or such regulation or program that is necessary in
the conduct of its business, or (B) a fine or loss of property, revenue stream
or accounts in an aggregate amount in excess of $1,000,000 or (ii) any
involvement of any Orthofix Entity in a pending criminal investigation, criminal
action, proposed debarment, exclusion or other sanctioning action related to any
Federal, state, local or foreign healthcare program;

(e)the institution of any investigation or proceeding against any Orthofix
Entity to suspend, revoke or terminate or which may reasonably be expected to
result in the termination of any Medicaid Provider Agreement, Medicaid
Certification, Medicare Provider Agreement, Medicare Certification, material
Health Care Permit or exclusion from any Medical Reimbursement Program or Third
Party Payor Arrangement;

(f)receipt of any notice from National Westminster Bank Plc., New York and
Nassau Branches, ABN AMRO Bank N.V., New York Branch or any of their respective
successors and assigns,

 

Second Amended and Restated Credit Agreement (Orthofix), Page 103



--------------------------------------------------------------------------------

 

any affiliate of any of the foregoing or any other Person (i) asserting any
claims over any assets of the Company, the Dutch Subsidiaries or any other
Orthofix Entity related to the ABN Obligations (as such term is defined in
Section 3.33 of this Agreement) or any other Indebtedness owed to such Person or
(ii) asserting that the ABN Obligations or any other Indebtedness or other
obligations owing to National Westminster Bank Plc., New York and Nassau
Branches, ABN AMRO Bank N.V., New York Branch or any of their respective
successors and assigns are secured, in whole or in part, by any Lien or other
security interest granted pursuant to any ABN Credit Document or otherwise;

(g)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(h)any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice delivered under this Section shall (i) be in writing, (ii) contain a
heading or a reference line that reads "Notice under Section 5.02[(▲)] of Second
Amended and Restated Credit Agreement dated October 25, 2019" and (iii) be
accompanied by a statement of a Financial Officer or other executive officer of
the Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03.Existence; Conduct of Business.  Each Loan Party will, and will
cause each other Orthofix Entity to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its (i) legal
existence under the laws of the jurisdiction of its organization, except, with
respect to Non-Loan Parties only, where such failure could not reasonably be
expected to have a Material Adverse Effect and (ii) the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits material to the conduct of its business
(including Health Care Permits) except, with respect to Non-Loan Parties only,
where such failure could not reasonably be expected to have a Material Adverse
Effect, (b) maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (c) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and reasonably related or incidental
fields of enterprise thereto.

SECTION 5.04.Payment of Obligations.  Each Loan Party will, and will cause each
Orthofix Entity to, pay or discharge (a) all Material Indebtedness and (b) all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except, in the case of clause (b) where
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Orthofix Entity has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that each Loan Party
will, and will cause each Orthofix Entity to, remit withholding taxes and other
payroll taxes to appropriate government taxing authorities as and when claimed
to be due, notwithstanding the foregoing exceptions.

SECTION 5.05.Maintenance of Properties.  Each Loan Party will, and will cause
each Orthofix Entity to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation events excepted.

SECTION 5.06.Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Orthofix Entity to, (a) keep proper books of record and account
in which full, true and correct entries

 

Second Amended and Restated Credit Agreement (Orthofix), Page 104



--------------------------------------------------------------------------------

 

in all material respects are made of all dealings and transactions in relation
to its business and activities and (b) permit any representatives designated by
the Administrative Agent (including employees of the Administrative Agent, or
any consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, conduct at the Orthofix Entities' premises field examinations of the
Orthofix Entity's assets, liabilities, books and records, including examining
and making extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, however,
that (i) so long as no Default or Event of Default has occurred and is
continuing, the Borrowers shall only be obligated to pay the expenses of the
Administrative Agent in connection with one such visit, inspection and
discussion per fiscal year and (ii) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance
notice.  The Administrative Agent and the Lenders shall give the Company the
opportunity to participate in any discussions with the Company's independent
public accountants; provided that the Administrative Agent and/or the Lenders
shall give the Company not less than ten (10) Business Days' notice prior to
initiating discussions with the Company's independent public
accountants.  Notwithstanding the foregoing, no Orthofix Entity shall be
required to disclose (a) any materials subject to a confidentiality obligation
binding upon such Orthofix Entity to the extent such disclosure would violate
such obligation or (b) any communications protected by attorney-client privilege
the disclosure or inspection of which would waive such privilege.  The Loan
Parties acknowledge that subject to Section 9.12, the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Orthofix Entities' assets for internal
use by the Administrative Agent and the Lenders.

SECTION 5.07.Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Orthofix Entity to, (a) comply in all
material respects with each material Requirement of Law applicable to it or its
property (including without limitation Environmental Laws, Titles XVIII and XIX
of the Social Security Act, Medicare Regulations, Medicaid Regulations, Health
Care Laws and the Health Insurance Portability Act of 1996) and requirements of
Third Party Payor Arrangements, (b) obtain and maintain all material licenses,
permits, certifications and approvals of all applicable Governmental Authorities
as are required for the conduct of its business as currently conducted and
herein contemplated, including without limitation professional licenses,
appropriate Health Care Permits (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in any Third Party Payor Arrangements), Medicaid Certifications and
Medicare Certifications, (c) perform in all material respects its obligations
under material agreements to which it is a party, except, in each case, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and (d) keep and maintain, in
all material respects, all records required to be maintained by any Governmental
Authority or otherwise under, or in compliance with, any Health Care
Law.  Specifically, but without limiting the foregoing, and except where any
such failure to comply, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (x) billing policies,
arrangements, protocols and instructions shall comply with reimbursement
requirements under Medicare, Medicaid and other Medical Reimbursement Programs
and Third Party Payor Arrangements and shall be administered by properly trained
personnel; and (y) medical director compensation arrangements and other
arrangements with referring physicians shall comply with applicable Health Care
Laws.  Each Orthofix Entity will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Orthofix Entity and its
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  Each Orthofix Entity shall maintain a corporate and
health care regulatory compliance program ("RCP") which addresses the
requirements of Health Care Laws, including without limitation fraud and abuse
and HIPAA, and includes at least the following components: (i) standards of
conduct and procedures that describe compliance policies regarding laws with an
emphasis on prevention

 

Second Amended and Restated Credit Agreement (Orthofix), Page 105



--------------------------------------------------------------------------------

 

of fraud and abuse; (ii) a specific officer within high-level personnel
identified as having overall responsibility for compliance with such standards
and procedures; (iii) training and education programs which effectively
communicate the compliance standards and procedures to employees and agents,
including fraud and abuse laws and illegal billing practices; (iv) auditing and
monitoring systems and reasonable steps for achieving compliance with such
standards and procedures including publicizing a reporting system to allow
employees and other agents to anonymously report criminal or suspect conduct and
potential compliance problems; (v) disciplinary guidelines and consistent
enforcement of compliance policies including discipline of individuals
responsible for the failure to detect violations of the RCP; and (vi) mechanisms
to immediately respond to detected violations of the RCP. Each Orthofix Entity
shall modify such RCPs from time to time, as may be reasonably necessary to
ensure continuing compliance with all applicable Health Care Laws. Upon
reasonable request, the Administrative Agent (and/or their consultants) shall be
permitted to review such RCPs.

SECTION 5.08.Use of Proceeds.

(a)The proceeds of the Loans and the Letters of Credit will be used only for
working capital and other general corporate purposes of the Borrowers (including
Permitted Acquisitions, Investments permitted pursuant to Section 6.04 and
Restricted Payments permitted pursuant to Section 6.08) and to refinance
existing Indebtedness.  No part of the proceeds of any Loan and no Letter of
Credit will be used, whether directly or indirectly, to purchase or carry margin
stock (within the meaning of Regulation U of the Board), to extend credit to
others for the purpose of purchasing or carrying margin stock or for any other
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Letters of Credit will be issued only to
support transactions of the Loan Parties entered into in the ordinary course of
business.

(b)The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that each of its
Subsidiaries and other Orthofix Entities and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.09.Accuracy of Information.  The Loan Parties will ensure that any
information, including financial statements or other documents (other than
Projections, other forward looking information and information of a general
economic nature), furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder (taken as a
whole and as modified or supplemented by other information so furnished)
contains when furnished no material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to the Projections, the Loan Parties will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time delivered (it being recognized by the Lenders that any
projections as to future events are not to be viewed as facts or factual
information and that actual results during the period or periods covered by any
such Projections may differ from projected results, and such differences may be
material).

SECTION 5.10.Insurance.  Each Loan Party will, and will cause each Orthofix
Entity to, maintain with financially sound and reputable carriers (a) insurance
in such amounts and against such

 

Second Amended and Restated Credit Agreement (Orthofix), Page 106



--------------------------------------------------------------------------------

 

risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations and (b) all insurance required pursuant to the
Collateral Documents.  The Borrowers will furnish to the Lenders, upon request
of the Administrative Agent, but no less frequently than annually, information
in reasonable detail as to the insurance so maintained.

SECTION 5.11.Appraisals.  At any time after the occurrence of and during the
continuation of an Event of Default that the Administrative Agent requests, each
Loan Party will, and will cause each Orthofix Entity to, provide the
Administrative Agent with appraisals or updates thereof of their assets as
requested by the Administrative Agent, including, without limitation, Inventory,
Equipment and Real Property, from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by any applicable Requirement of Law; provided, however, that no more
than one such appraisal per calendar year shall be at the sole expense of the
Borrowers.

SECTION 5.12.Casualty and Condemnation.  The Company will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any portion of the Collateral in excess of $1,000,000 or
the commencement of any action or proceeding for the taking of any portion of
the Collateral in excess of $1,000,000 or interest therein under power of
eminent domain or by condemnation or similar proceeding.

SECTION 5.13.Additional Collateral; Further Assurances.

(a)Subject to applicable Requirements of Law, within 30 days (or such later
period as the Administrative Agent may agree in writing in its reasonable
discretion) after the time that any Person, except for an Excluded Subsidiary,
becomes a Material Subsidiary of the Company as a result of the creation of such
Subsidiary, the growth of such Subsidiary or a Permitted Acquisition or
otherwise (including by operation of the definition of Immaterial Subsidiary),
each Loan Party will cause such Material Subsidiary (other than a Material
Subsidiary of the Company that is not Wholly Owned or is an Excluded Subsidiary)
to become a Loan Party by executing a Joinder Agreement; provided, that the
joinder of any Foreign Subsidiary organized outside of a jurisdiction that an
Orthofix Entity is organized in on the Effective Date (except for Brazil) shall
be reasonably agreed to in writing by the Required Lenders.  In connection
therewith, the Administrative Agent shall have received all documentation and
other information regarding such newly formed or acquired Subsidiaries as may be
required to company with the applicable "know your customer" rules and
regulations, including the USA Patriot Act.  Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents, (ii) will grant Liens to
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, in any property or assets of such Loan Party of the type
which constitutes Collateral, in accordance with the requirements of the
Collateral Documents, pursuant to joinder agreements to the applicable
Collateral Documents in such form reasonably deemed appropriate by the
Administrative Agent and (iii) shall execute and deliver to the Administrative
Agent legal opinions (consistent in scope and substance as such legal opinions
delivered on the Effective Date) and related documents as the Administrative
Agent may reasonably request with respect to such property and assets.

(b)Each (i) U.S. Loan Party will cause (A) 100% of the issued and outstanding
Equity Interests of each of its Domestic Subsidiaries and (B) 65% of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each first-tier Foreign Subsidiary directly owned by
such U.S. Loan Party and (ii) non-U.S.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 107



--------------------------------------------------------------------------------

 

Loan Party will cause 100% of the issued and outstanding Equity Interests of
each of its Subsidiaries directly owned by such non-U.S. Loan Party, in each
case, to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent for the benefit of the Administrative Agent and the
other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other Collateral Documents as the Administrative Agent shall
reasonably request.

(c)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any applicable Requirement of Law in the
U.S. or the Netherlands, or such other applicable jurisdiction or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties (unless such
action is excluded by the other terms of this Agreement and/or any of the
Collateral Documents, as applicable).

(d)If any assets with a fair market value in excess of the Dollar Amount of
$2,500,000 are acquired by any Loan Party after the Effective Date (other than
(x) assets constituting Collateral under any Collateral Document that become
subject to the Lien under such Collateral Document upon acquisition thereof and
(y) Excluded Assets), the Company will (i) notify the Administrative Agent
thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien securing the
Secured Obligations and (ii) take, and cause each applicable Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Loan Parties.

(e)Notwithstanding anything to the contrary set forth herein or in any of the
other Loan Documents, no Loan Party shall be required (i) to enter into any
Collateral Document governed by the laws of a jurisdiction other than the U.S.,
the Netherlands and any other jurisdiction in which a Loan Party is organized,
(ii) create any Lien in any jurisdiction other than the U.S., the Netherlands
and any other jurisdiction in which a Loan Party is organized, (iii) perfect any
Lien in any jurisdiction other than the U.S., the Netherlands and any other
jurisdiction in which a Loan Party is organized.

SECTION 5.14.Environmental Covenant.  No Orthofix Entity shall use nor permit
any third party to use, generate, manufacture, produce, store or Release on,
under or about any Real Property, or transfer to or from any Real Property, any
Hazardous Materials except in each case, as could not reasonably be expected to
have a Material Adverse Effect, provided that if any third party, by act or
omission, by intent or by accident, allows any foregoing action to occur, the
Orthofix Entity shall promptly remedy such condition, at its sole expense and
responsibility in accordance with Section 9.03(b)(iii).

 

Second Amended and Restated Credit Agreement (Orthofix), Page 108



--------------------------------------------------------------------------------

 

ARTICLE VI

Negative Covenants

Until the Payment in Full of all Obligations, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 6.01.Indebtedness.  No Loan Party will, nor will it permit any Orthofix
Entity to, create, incur, assume or suffer to exist any Indebtedness or
Disqualified Equity Interests, except:

(a)the Secured Obligations;

(b)Intercompany Loans existing on the Effective Date and set forth on
Schedule 6.01(a);

(c)so long as (i) there exists no Default both before and after giving effect to
the incurrence of such Indebtedness, and (ii) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis the Borrowers are in
compliance with Section 6.12, unsecured Indebtedness (including Guaranties)
(A) among and between the U.S. Loan Parties and Foreign Perfected Subsidiaries,
(B) among and between the Domestic Non-Loan Parties and (C) among and between
the Foreign Unperfected Subsidiaries, provided that any Indebtedness incurred
under this subclause (C) (1) owing by a Non-Loan Party to a Loan Party was made
in compliance with Section 6.04 and is subject to a first and prior Lien to
secure the Secured Obligations, evidenced by a duly completed and executed
promissory note in form satisfactory to the Administrative Agent that has been
delivered to the Administrative Agent together with an executed allonge thereto
satisfactory to the Administrative Agent and (2) owing by a Loan Party to a
Non-Loan Party shall constitute Subordinated Indebtedness that in each case is
fully subordinated to the prior payment in full of the Secured Obligations,
permits no principal repayments until Payment in Full of all Obligations and
permits interest payments only so long as there exists no Default or Event of
Default;

(d)so long as (i) there exists no Default both before and after giving effect to
the incurrence of such Indebtedness, and (ii) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis the Borrowers are in
compliance with Section 6.12, Indebtedness (including Guaranties) constituting
Priority Debt in an aggregate amount of all Indebtedness constituting Priority
Debt at any time of incurrence not to exceed the Permitted Priority Debt Cap;

(e)so long as there exists no Default both before and after giving effect to the
incurrence of such Indebtedness, unsecured intercompany Indebtedness owed by a
Non-Loan Party to a Loan Party, provided that such intercompany Indebtedness was
made in compliance with Section 6.04 and is subject to a first and prior Lien to
secure the Secured Obligations, evidenced by a duly completed and executed
promissory note in form satisfactory to the Administrative Agent that has been
delivered to the Administrative Agent together with an executed allonge thereto
satisfactory to the Administrative Agent;

(f)so long as (i) there exists no Default both before and after giving effect to
the incurrence of such Indebtedness, and (ii) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis the Borrowers are in
compliance with Section 6.12, unsecured Indebtedness (including Guaranties)
incurred by the Loan Parties, provided that Indebtedness of any Loan Party owed
to any Non-Loan Party shall constitute Subordinated Indebtedness that in each
case is fully subordinated to the prior payment in full of the Secured
Obligations, permits no principal repayments until Payment in Full of all
Obligations and permits interest payments only so long as there exists no
Default or Event of Default;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 109



--------------------------------------------------------------------------------

 

(g)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the "Refinance Indebtedness") of any of the
Indebtedness described in clause (b), (c), (d), (k) and (n) hereof (such
Indebtedness being referred to herein as the "Original Indebtedness"); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
substantially increase the interest rate of the Original Indebtedness plus the
amount of any premiums and accrued and unpaid interest paid on such Original
Indebtedness and reasonable fees and expenses associated with such Refinance
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property or assets of any Orthofix Entity, (iii) no
Orthofix Entity that is not originally obligated with respect to repayment of
such Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (iv) such Refinance Indebtedness does not result in a
shortening of the average weighted maturity of such Original Indebtedness,
(v) the terms of such Refinance Indebtedness other than fees and interest are
not materially less favorable to the obligor thereunder than the original terms
of such Original Indebtedness, (vi) if such Original Indebtedness was
subordinated in any manner to the Obligations or Secured Obligations (in right
of payment, Liens, or remedies), then the terms and conditions of such Refinance
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to such Original Indebtedness, (vii) if such Original Indebtedness
was pledged to secure the Secured Obligations, then the Refinance Indebtedness
must also be pledged to the same extent and in the same manner, (viii) the sum
of all outstanding Refinance Indebtedness that refinanced Indebtedness
originally incurred under clause (k) of this Section 6.01 together with any
outstanding Indebtedness of the Orthofix Entities incurred under clause (k) of
this Section 6.01 may not exceed the Dollar Amount of $1,000,000 and (ix) the
sum of all outstanding Refinance Indebtedness that refinanced Indebtedness
originally incurred under clause (n) of this Section 6.01 together with any
outstanding Indebtedness of the Orthofix Entities incurred under clause (n) of
this Section 6.01 may not exceed on any date of incurrence the greater of
(A) $12,500,000 and (B) 12.5% of LTM EBITDA;

(h)Indebtedness owed to any Person providing workers' compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(i)Indebtedness of any Orthofix Entity in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

(j)so long as (i) there exists no Default both before and after giving effect to
the incurrence of such Indebtedness, and (ii) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis the Borrowers are in
compliance with Section 6.12, Indebtedness constituting Swap Agreement
Obligations of the Orthofix Entities and other obligations under Swap
Agreements, but only to the extent such agreement is entered into for
non-speculative purposes and is permitted by Section 6.07; provided that, (A) no
such Indebtedness owing pursuant to this clause (j) may be owed to a Non-Loan
Party, (B) any amounts owing to a Loan Party pursuant to this clause (j) shall
be unsecured Intercompany Loans pledged to secure the Secured Obligations in
accordance with the terms of clause (e) preceding and (C) all such Indebtedness
is unsecured except for such Swap Agreements (1) that are entered into with
JPMorgan Chase Bank, a Lender or any Affiliate of JPMorgan Chase Bank or a
Lender or Person that at the time such Swap Agreement was entered into was a
Lender or an Affiliate of a Lender, and (2) that constitute Secured Obligations
hereunder;

(k)Indebtedness of the Orthofix Entities consisting of the financing of
insurance premiums in the ordinary course of business up to an aggregate amount
of all such Indebtedness for all Orthofix Entities outstanding at any one time
not to exceed the Dollar Amount of $1,000,000;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 110



--------------------------------------------------------------------------------

 

(l)Indebtedness (including Guarantees) arising as a result of a fiscal unity
(fiscale eenheid) for Dutch tax purposes; and

(m)Indebtedness incurred under a declaration of joint and several liability
(hoofdelijke aansprakelijkheid) used for the purpose of section 2:403 of the
Dutch Civil Code (Burgerlijk Wetboek) (and any residual liability (overblijvende
aansprakelijkheid) under such declaration arising pursuant to section 2:404,
paragraph 2, of the Dutch Civil Code) and issued by any Loan Party in respect of
any of its Subsidiaries; and

(n)so long as (i) there exists no Default both before and after giving effect to
the incurrence of such Indebtedness, and (ii) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis the Borrowers are in
compliance with Section 6.12, unsecured Indebtedness (including Guaranties)
incurred by the Non-Loan Parties not to exceed in the aggregate for all Non-Loan
Parties outstanding on any date of incurrence the greater of (A) $12,500,000 and
(B) 12.5% of LTM EBITDA.

SECTION 6.02.Liens.  No Loan Party will, nor will it permit any Orthofix Entity
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a)Liens securing the Secured Obligations;

(b)Permitted Encumbrances;

(c)Liens (i) arising solely by virtue of any contractual, statutory or common
law provision relating to banker's liens, rights of set-off or similar rights
and (ii) of a collecting bank arising in the ordinary course of business under
Section 4-208 or 4-210 of the UCC (or equivalent in a foreign jurisdiction) in
effect in the relevant jurisdiction covering only the items being collected
upon;

(d)Liens on fixed or capital assets acquired, constructed or improved by any
Orthofix Entity; provided that (i) such Liens secure Indebtedness that is
Priority Debt included in the calculation of the Permitted Priority Debt Cap,
(ii) such Indebtedness was permitted to be incurred by Section 6.01, (iii) such
Liens are only on the fixed or capital assets acquired, constructed or improved,
and do not apply to any other property or assets of any Orthofix Entity and
(iv) Liens on assets or properties of the Loan Parties that would otherwise
constitute Collateral may not secure Indebtedness in an amount in excess of the
amount of Other Available Funds on the date of the granting of such Lien;

(e)Liens granted by a Non-Loan Party in favor of a Loan Party in respect of
Indebtedness owed by such Non-Loan Party;

(f)Liens on assets and properties that are not Collateral securing Priority Debt
permitted to be incurred under Section 6.01(d), provided that all such Priority
Debt in the aggregate together with all other Priority Debt (without
duplication) does not exceed the Permitted Priority Debt Cap on the date such
Liens are granted;

(g)Liens of the Orthofix Entities on insurance policies and the proceeds thereof
securing any financing of the premiums with respect thereto permitted under the
terms of this Agreement;

(h)precautionary UCC filings (or equivalent filings or registrations in foreign
jurisdictions) by lessors under operating leases covering solely the property
subject to such leases;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 111



--------------------------------------------------------------------------------

 

(i)(i) earnest money deposits in respect of (A) any Permitted Acquisition or
(B) any other Investment permitted by Section 6.04 and (ii) deposits to secure
indemnification obligations relating to any disposition or Investment permitted
by this Agreement;

(j)Liens of sellers of goods to the any Orthofix Entity arising under Article 2
of the UCC (or equivalent in foreign jurisdictions) in the ordinary course of
business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses;

(k)(i) any interest or title of a lessor or licensor under any lease or license
entered into by an Orthofix Entity in the ordinary course of its business and
covering only the assets so leased or licensed and (ii) leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Company and its subsidiaries, (ii) secure any Indebtedness, or (iii) constitute
a Disposition (unless permitted by Section 6.05);

(l)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business of the Orthofix Entities;

(m)other Liens on assets and properties that are not Collateral securing
Indebtedness or other liabilities permitted to be incurred hereunder in an
aggregate amount not to exceed the Dollar Amount of $1,000,000 at any time
outstanding;

(n)Liens arising as a result of a fiscal unity (fiscale eenheid) for Dutch tax
purposes; and

(o)Liens arising under the Dutch General Banking Conditions (Algemene
Bankvoorwaarden) or any similar term applied by a financial institution in the
Netherlands pursuant to its general terms and conditions, provided that the
relevant Loan Party organized in the Netherlands has used its commercially
reasonable efforts to procure that the relevant account bank consents to the
right of pledge (to be) granted under the relevant Security Agreement and waives
any right of pledge on the bank account(s) held with such account bank as
required under the relevant Security Agreement.

Notwithstanding the foregoing provision or any other provision in this Agreement
or in any Loan Document to the contrary, none of the Equity Interests of the
Subsidiaries of the Company shall be subject to any Lien at any time except for
Liens described in clause (a) of the definition of Permitted Encumbrances.

SECTION 6.03.Fundamental Changes.

(a)No Loan Party will, nor will it permit any Orthofix Entity to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or otherwise Dispose of all or any substantial part of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, in each case subject to Section 6.14, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing,

(i)any Subsidiary of the Company may merge into a U.S. Borrower in a transaction
in which such U.S. Borrower is the surviving entity,

 

Second Amended and Restated Credit Agreement (Orthofix), Page 112



--------------------------------------------------------------------------------

 

(ii)any Domestic Subsidiary of the Company (other than a U.S. Borrower) may
merge into a U.S. Loan Party in a transaction in which such U.S. Loan Party, as
applicable, is the surviving entity or the resulting merged Person is a U.S.
Loan Party,

(iii)any Domestic Non-Loan Party may merge into another Domestic Non-Loan Party,

(iv)any Foreign Subsidiary of the Company may merge into a Borrower organized in
the same foreign jurisdiction as such Foreign Subsidiary in a transaction in
which such Borrower is the surviving entity,

(v)any Foreign Subsidiary of the Company (other than a Borrower) may merge into
an Orthofix Entity organized in the same foreign country as such Foreign
Subsidiary, but only so long as a Loan Party is the surviving entity if either
such Foreign Subsidiary is a Loan Party,

(vi)any Orthofix Entity (other than a Borrower) may merge with any Person in
connection with a Permitted Acquisition or other investment permitted by
Section 6.04, but only so long as a (A) a Loan Party is the surviving entity if
any party to such merger is a Loan Party and (B) a U.S. Loan Party is the
surviving entity if any party to such merger is a U.S. Loan Party,

(vii)any Non-Loan Party may liquidate or dissolve if the Borrowers determine in
good faith and reasonably that such liquidation or dissolution is in the best
interests of the Borrowers and is not materially disadvantageous to the Lenders,

(viii)any Dutch Borrower may merge into another Dutch Borrower,

(ix)

(A)any Domestic Subsidiary of the Company (other than a U.S. Borrower) that has
no assets, or that has sold, disposed of or otherwise transferred all of its
assets to a U.S. Loan Party may liquidate or dissolve,

(B)any Foreign Subsidiary of the Company (other than a Borrower) that has no
assets or that has sold, disposed of or otherwise transferred all of its assets
to (I) another Foreign Subsidiary organized in the same jurisdiction, provided
that if such Foreign Subsidiary was a Loan Party, then the buyer, transferee or
recipient of the assets must be a Loan Party, or (II) a Loan Party, may
liquidate or dissolve, or

(C)Orthosonics Limited, Victory Medical Limited and Colgate Medical Limited may
liquidate or dissolve upon completion of the applicable proceedings of
dissolution or liquidation under applicable law, and

(x)Dispositions to the extent permitted by Section 6.05.

Notwithstanding the foregoing, in each case of clauses (a)(i) through (a)(x)
above, if any such transaction involves a Borrower or a Subsidiary Guarantor,
such transaction shall only be permitted if the resulting Orthofix Entity or
Orthofix Entities are all Wholly Owned directly or indirectly by the Company.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 113



--------------------------------------------------------------------------------

 

(b)No Loan Party will, nor will it permit any Orthofix Entity to, engage in any
business other than businesses of the type conducted by the Orthofix Entities on
the date hereof and businesses reasonably related, ancillary or incidental
thereto.

(c)No Loan Party will, nor will it permit any Orthofix Entity to sell, transfer,
pledge or otherwise dispose of any Equity Interests in any of the Borrowers or
any of the Subsidiary Guarantors, except with respect to the Subsidiary
Guarantors that are not Borrowers as permitted by Section 6.05.

(d)No Loan Party will, nor will it permit any Orthofix Entity to, change its
fiscal year or any fiscal quarter from the basis in effect on the Effective Date
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld).

(e)No Loan Party will, nor will it permit any Orthofix Entity to, change the tax
filing elections it has made under the Code, except, if the Company has given
five Business Days' prior written notice to the Administrative Agent (or such
lesser time period as agreed to by the Administrative Agent), a Subsidiary may
change its tax filing elections made under the Code to the extent any such
changes (individually or collectively for all changes for all Subsidiaries)
could not reasonably be expected to be material and adverse to the interests of
the Lenders (from the perspective of a secured lender).

(f)No Loan Party will, nor will it permit any Orthofix Entity to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent.  Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.13 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.

SECTION 6.04.Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan
Party will, nor will it permit any Orthofix Entity to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or consummate an Acquisition (collectively, "Investments"),
except, in each case subject to Section 6.14:

(a)cash and Permitted Investments;

(b)Investments in existence on the date hereof and described on Schedule 6.04;

(c)Investments (excluding loans or advances) by the Orthofix Entities in Equity
Interests (including capital contributions) in their respective Subsidiaries,
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Security Agreement (subject to the limitations
applicable to Equity Interests of a Foreign Subsidiary referred to in
Section 5.13), and (ii) Investments made by Loan Parties in Non-Loan Parties and
Investments made by U.S. Loan Parties and Domestic Subsidiaries in any Foreign
Subsidiary may in each case only be made under this clause (c) so long as
(A) there exists no Default both before and after giving effect to the making of
any such Investment, and (B) after giving effect to the making of any such
Investment on a Pro Forma Basis, the Total Net Leverage Ratio shall not be more
than 3.00 to 1.00;

(d)loans or advances among the Orthofix Entities, provided that (i) any such
loans and advances owing to a Loan Party shall be evidenced by a promissory note
in form satisfactory to the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 114



--------------------------------------------------------------------------------

 

Administrative Agent pledged pursuant to the Security Agreement and such note
and a duly completed and executed allonge thereto in form satisfactory to the
Administrative Agent shall be delivered to the Administrative Agent promptly
after execution thereof and (ii) loans and advances made by Loan Parties to
Non-Loan Parties and loans and advances made by U.S. Loan Parties and Domestic
Subsidiaries to any Foreign Subsidiary may in each case only be made under this
clause (d) so long as (A) there exists no Default both before and after giving
effect to the making of any such Investment, and (B) after giving effect to the
making of any such Investment on a Pro Forma Basis, the Total Net Leverage Ratio
shall not be more than 3.00 to 1.00;

(e)Guarantees constituting Indebtedness permitted by Section 6.01, provided that
Guarantees by Loan Parties of Indebtedness of Non-Loan Parties and Guaranties by
U.S. Loan Parties and Domestic Subsidiaries of Indebtedness of any Foreign
Subsidiary may in each case only be made under this clause (e) so long as
(A) there exists no Default both before and after giving effect to the making of
any such Investment, and (B) after giving effect to the making of any such
Investment on a Pro Forma Basis, the Total Net Leverage Ratio shall not be more
than 3.00 to 1.00;

(f)loans or advances made by an Orthofix Entity to its employees in the ordinary
course of business for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of the Dollar Amount of $1,000,000 in the
aggregate at any one time outstanding for all Orthofix Entities;

(g)notes payable, or stock or other securities issued by Account Debtors to an
Orthofix Entity pursuant to (i) negotiated agreements with respect to settlement
of such Account Debtor's Accounts in the ordinary course of business or (ii) any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors;

(h)Investments in the form of Swap Agreements permitted by Section 6.07;

(i)Investments constituting deposits described in any of clauses (c) and (d) of
the definition of the term "Permitted Encumbrances" and Section 6.02(i);

(j)Investments received in connection with the disposition of assets permitted
by Section 6.05;

(k)Permitted Acquisitions and Investments held by a Person acquired in a
Permitted Acquisition to the extent that such Investment was not made in
contemplation of such Permitted Acquisition;

(l)Investments relating to the licensing, commercialization, development,
marketing and distribution of orthopedic products (including Investments in
joint ventures entered into in connection with the licensing, commercialization,
development, marketing and distribution of orthopedic products) to the extent
capitalized, in an aggregate amount for the Orthofix Entities not to exceed, in
any fiscal year of the Company, the Dollar Amount of the greater of
(i) $10,000,000 and (ii) 10% of LTM EBITDA, so long as (x) there exists no
Default both before and after giving effect to the making of such Investment and
(y) after giving effect to the making of such Investments on a Pro Forma Basis
the Borrowers are in compliance with Section 6.12;

(m)so long as (i) there exists no Default both before and after giving effect to
the making of any such Investment and (ii) after giving effect to the making of
any such Investment on a Pro Forma Basis the Borrowers are in compliance with
Section 6.12, other Investments (including intercompany Investments, loans,
advances, and Guarantees by Loan Parties of Indebtedness of Non-Loan

 

Second Amended and Restated Credit Agreement (Orthofix), Page 115



--------------------------------------------------------------------------------

 

Parties) by any Orthofix Entity; provided that all such Investments made under
this clause (m) may not exceed the amount of Other Available Funds on the date
of such Investment;

(n)the specified Investment disclosed by the Company to the Administrative Agent
and the Lenders in the notice delivered prior to the date hereof and subject to
the terms described in such notice;

(o)(i) bank deposits in the ordinary course of business, (ii) accounts
receivables owing if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (iii) endorsement
of negotiable instruments held for collection in the ordinary course of business
and (iv) lease, utility and other similar deposits in the ordinary course of
business; and

(p)to the extent constituting Investments, contingent obligations (i) arising
with respect to customary indemnification obligations in connection with
Permitted Acquisitions or other Investments permitted by this Section 6.04 or in
favor of purchasers in connection with dispositions permitted under
Section 6.05, (ii) in respect of obligations to make Restricted Payments that
are permitted to be made under the terms of Section 6.08.

The amount of any Investment outstanding as of any time shall be the Dollar
Amount of the original cost of such Investment (which, in the case of any
Investment constituting the contribution of asset or property, shall be based on
the Company's good faith and reasonable estimate of the fair market value of
such asset or property at the time such Investment is made) without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment less the fair market value (as
determined by the Borrower in good faith and reasonably) of all amounts received
by or cash returned in respect thereof.

SECTION 6.05.Asset Sales.  No Loan Party will, nor will it permit any Orthofix
Entity to, sell, transfer, lease or otherwise Dispose of any asset, including
any Equity Interest owned by it, nor will any Company and the Borrowers permit
any Subsidiary of the Company to issue any additional Equity Interest in such
Subsidiary (other than to another Borrower or another Wholly Owned Subsidiary of
the Company in compliance with Section 6.04), except, in each case subject to
Section 6.14:

(a)sales, transfers and Dispositions of (i) Inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus Equipment or property in the
ordinary course of business and (iii) cash and cash equivalents in connection
with a transaction permitted by the terms of this Agreement;

(b)sales, transfers and Dispositions of assets (i) among Loan Parties only,
provided that such sales, transfers or Dispositions among Loan Parties are
permitted only so long as either (A) the transferee Loan Party is in the same
country as the transferor Loan Party or (B) the transferee is a U.S. Loan Party,
(ii) among Non-Loan Parties in the same country only, (iii) where the transferor
is a Non-Loan Party and the transferee is Loan Party in the same country, but
only to the extent that such sale, transfer or other Disposition of assets is at
prices and on terms and conditions not less favorable to such Loan Party than
could be obtained on an arm's-length basis from unrelated third parties and
(iv) so long as there exists no Default both before and after giving effect to
any such sale, transfer or Disposition, among the Orthofix Entities where either
(x) the transferor is a Loan Party and the transferee is a Non-Loan Party,
(y) the transferor is a U.S. Loan Party and the transferee is a Loan Party that
is a Foreign Subsidiary or (z) the transferor is a Non-Loan Party and the
transferee is an Orthofix Entity in a different country, provided that (A) if
the Total Net Leverage Ratio is in excess of 3.00 to 1.00 on any date of making
of a sale, transfer or other Disposition, the aggregate book value of such
assets sold, transferred or otherwise Disposed of on such date (in each case
determined without regard to any write-down or write-offs)

 

Second Amended and Restated Credit Agreement (Orthofix), Page 116



--------------------------------------------------------------------------------

 

permitted under clause (iv) shall not exceed the amount of Other Available Funds
on the date of such sale, transfer or Disposition and (B) no Disposition of
Equity Interests in (1) any of the Borrowers, (2) any of the Subsidiary
Guarantors, or (3) any other Subsidiary may be sold under this clause (b),
except, (x) Subsidiaries that are not Borrowers, provided that in the case of
such sales under clause (2), such Subsidiary Guarantor continues to be
wholly-owned by a Loan Party in the same country and remains a Subsidiary
Guarantor after giving effect to such sale and (y) in the case of sales under
clauses (2) and (3), all Equity Interests in such Subsidiary are sold;

(c)sales, transfers and Dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

(d)sales, transfers and Dispositions of Permitted Investments;

(e)Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Orthofix Entity;

(f)so long as (x) there exists no Default both before and after giving effect to
any such sale, lease, transfer or Disposition and (y) after giving effect to
such sale, lease, transfer or Disposition on a Pro Forma Basis the Borrowers are
in compliance with Section 6.12, sales, leases, transfers and other Dispositions
of assets (except Equity Interests in (A) any Borrower or (B) any Subsidiary
that is not a Borrower unless all Equity Interests in such Subsidiary are sold)
that are not permitted by any other clause of this Section, provided that
(i) the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (f) shall not exceed the Dollar Amount
of (A) $80,000,000 during any fiscal year of the Company and (B) $120,000,000 in
the aggregate over the term of this Agreement and (ii) all sales, transfers,
leases and other Dispositions permitted under this clause (f) shall be made for
fair value and at least 70% cash consideration;

(g)the termination of Swap Agreements permitted by Section 6.07;

(h)transactions permitted under Section 6.03(a), transactions constituting
Restricted Payments made pursuant to and in accordance with the provisions of
Section 6.08, transactions constituting the granting of Liens permitted under
Section 6.02 and transactions constituting Investments permitted under
Section 6.04;

(i)so long as (x) there exists no Default both before and after giving effect to
any such factoring or disposition of receivables and (y) after giving effect to
such factoring or disposition of receivables on a Pro Forma Basis the Borrowers
are in compliance with Section 6.12, (i) the factoring or disposition of
receivables by Orthofix-Italy in the ordinary course of business and (ii) the
factoring or disposition of receivables by U.S. Loan Parties in the ordinary
course of business; provided, that the aggregate fair market value of all
receivables factored or disposed of in reliance on this clause (i)(ii) during
the term of this Agreement shall not exceed the Dollar Amount of the greater of
(A) $12,500,000 and (B) 12.5% of LTM EBITDA;

(j)non-exclusive licenses, sublicenses, leases or subleases granted to third
parties in the ordinary course of business not interfering with the business of
the Orthofix Entities;

(k)forgiveness or discounting, on a non-recourse basis and in the ordinary
course of business, of past due accounts in connection with the collection or
compromise thereof or the settlement of delinquent accounts or in connection
with the bankruptcy or reorganization of suppliers or customers;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 117



--------------------------------------------------------------------------------

 

(l)the abandonment of intellectual property rights which, in the reasonable good
faith determination of the Company, are no longer used or useful to the business
of any Orthofix Entity;

(m)sales or disposals of Equity Interests of any Foreign Subsidiary that is not
a Borrower or a Subsidiary Guarantor in order to qualify a member of the board
of directors (or equivalent governing body) of such Person if and to the extent
required by applicable law;

(n)so long as (x) there exists no Default both before and after giving effect to
any such sale, lease, transfer or disposition and (y) after giving effect to
such sale, lease, transfer or Disposition on a Pro Forma Basis the Borrowers are
in compliance with Section 6.12, sales, leases, transfers and other Dispositions
of assets (except Equity Interests in (A) any Borrower or (B) any Subsidiary
that is not a Borrower unless all Equity Interests in such Subsidiary are sold)
that are not permitted by any other clause of this Section, provided that
(i) the aggregate fair market value of all assets sold, transferred or otherwise
Disposed of in reliance upon this clause (n) during the term of this Agreement
shall not exceed the Dollar Amount of the greater of (A) $7,500,000 and (B) 7.5%
of LTM EBITDA and (ii) all sales, transfers, leases and other Dispositions
permitted under this clause (n) shall be made for fair value;

(o)so long as (x) there exists no Default both before and after giving effect to
any such sale, lease, transfer or Disposition and (y) after giving effect to
such sale, lease, transfer or Disposition on a Pro Forma Basis the Borrowers are
in compliance with Section 6.12, sales, leases, transfers and other Dispositions
of any assets (excluding Equity Interests), but only to the extent such sale,
lease, transfer or other Disposition is made together with a concurrent purchase
of, or exchange for, comparable assets of another Person (an "Asset Swap"), in
each case so long as (i) the aggregate fair market value of all assets sold,
transferred or otherwise Disposed of in reliance upon this clause (o) during the
term of this Agreement shall not exceed the Dollar Amount equal to the greater
of (A) $7,500,000 and (B) 7.5% of LTM EBITDA, (ii) after giving effect to such
Asset Swap, to the extent that any assets that were swapped constituted
Collateral, (x) the comparable assets shall also constitute Collateral in the
same manner and to the same extent as the prior Collateral and the Loan Parties
shall be in compliance with Section 5.13 (within the time period specified
therein) and (iii) such Asset Swap is not material and adverse to the Secured
Parties (from the perspective of a secured lender); and

(p)the disposition, transfer and termination of all rights in respect of the
Company's Investment in eNeura, Inc.

SECTION 6.06.Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Orthofix Entity to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property, except, sale and leaseback transactions
to the extent any resulting Indebtedness is permitted under Section 6.01 and any
Disposition in connection with such transaction is permitted by Section 6.05 of
this Agreement, so long as (a) there exists no Default both before and after
giving effect to any such sale and leaseback transaction, (b) after giving
effect to such transaction on a Pro Forma Basis the Borrowers are in compliance
with Section 6.12, and (c) the aggregate amount of all such sales and leasebacks
made in reliance on this Section 6.06 shall not exceed the Dollar Amount of
(i) $40,000,000 during any fiscal year of the Company and (ii) $60,000,000 in
the aggregate over the term of this Agreement.  

SECTION 6.07.Swap Agreements.  No Loan Party will, nor will it permit any
Orthofix Entity to, enter into any Swap Agreement, except Swap Agreements
entered into to hedge or mitigate risks to which any Orthofix Entity has actual
exposure (other than those in respect of Equity Interests of any Subsidiary of
the Company), and for non-speculative purposes, and only so long as (a) all such
agreements are unsecured unless such Swap Agreement is entered into with
JPMorgan Chase Bank, a

 

Second Amended and Restated Credit Agreement (Orthofix), Page 118



--------------------------------------------------------------------------------

 

Lender or an Affiliate of JPMorgan Chase Bank or a Lender and constitute Secured
Obligations, (b) no Indebtedness under any Swap Agreement may be owed to a
Non-Loan Party, and (c) any amounts owing to a Loan Party pursuant to this
Section 6.07 shall be unsecured Intercompany Loans pledged to secure the Secured
Obligations.

SECTION 6.08.Restricted Payments; Certain Payments of Indebtedness.  No Loan
Party will, nor will it permit any Orthofix Entity to, declare or make, or agree
to declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a)the Company may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock;

(b)[Reserved];

(c)the Subsidiaries of the Company or any Subsidiary may declare and pay
Restricted Payments ratably to their direct holders of their Equity Interests;

(d)so long as (A) there exists no Default both before and after giving effect to
the making of each such Restricted Payment, and (B) after giving effect to the
making of any such Restricted Payment on a Pro Forma Basis, the Total Net
Leverage Ratio shall not be more than 3.00 to 1.00, the Company (and to the
extent constituting Restricted Payments under clauses (iv) and (v) of the
definition of Restricted Payments, its Subsidiaries) may make any Restricted
Payment (including any earnout permitted by Section 6.01);

(e)payment of regularly scheduled interest and principal payments as and when
due in respect of any Subordinated Indebtedness, except (i) payments in respect
of the Subordinated Indebtedness prohibited by the subordination provisions
thereof, (ii) principal and interest payments on Subordinated Indebtedness owed
to Persons that are not Orthofix Entities after the occurrence and during the
continuance of an Event of Default and (iii) after the occurrence and during the
continuance of an Event of Default, payments in respect of Intercompany Loans
owed by (x) any one or more Loan Parties to any Non-Loan Party and (y) any
Orthofix Entity to any non-Wholly Owned Orthofix Entity;

(f)any Loan Party may make any Restricted Payment constituting a payment on
Intercompany Loans to any other Loan Party;

(g)any Non-Loan Party may make a Restricted Payment to another Non-Loan Party or
a Loan Party;

(h)the Company may (i) issue Equity Interests in the Company, (ii) purchase
Equity Interests in the Company from present or former officers or employees of
any Orthofix Entity upon the death, disability or termination of employment of
such officer or employee, provided that no Default then exists or would result
therefrom and the aggregate amount of payments made under this clause (h)(ii)
shall not exceed the Dollar Amount of $1,000,000 during any fiscal year of the
Company;

(i)so long as (1) there exists no Default both before and after giving effect to
the making of each such Restricted Payment and (2) after giving effect to any
Borrowings or other transactions made in connection with such Restricted Payment
on a Pro Forma Basis the Borrowers are in compliance with Section 6.12, the Loan
Parties may make additional Restricted Payments in an amount in the aggregate
not to exceed the Dollar Amount of $12,500,000 during any fiscal year of the
Company; and

 

Second Amended and Restated Credit Agreement (Orthofix), Page 119



--------------------------------------------------------------------------------

 

(j)the Company and its non-Wholly Owned Subsidiaries may pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof.

SECTION 6.09.Transactions with Affiliates.  No Loan Party will, nor will it
permit any Orthofix Entity to sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates or any
Non-Loan Parties, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Orthofix Entity or Loan Party,
respectively, than could be obtained on an arm's-length basis from unrelated
third parties, (b) transactions between or among the U.S. Loan Parties and
between or among the Foreign Perfected Subsidiaries not involving any other
Orthofix Entity or other Affiliate, (c) any issuances by the Company of Equity
Interests, awards or grants of equity securities, stock options and stock
ownership plans approved by the Company's board of directors, (d) transactions
not involving an agreement amount in excess of (i) the Dollar Amount of
$2,500,000 per transaction (or series of related transactions) and (ii) the
Dollar Amount of $2,500,000 in the aggregate for all such transactions
outstanding at any time, (e) Restricted Payments permitted by Section 6.08,
(f) Investments permitted by Section 6.04 and (g) the payment of reasonable fees
to directors of any Orthofix Entity who are not employees of such Orthofix
Entity, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Orthofix Entities in the ordinary course of business.

SECTION 6.10.Restrictive Agreements.  No Loan Party will, nor will it permit any
Orthofix Entity directly or indirectly to enter into, incur or permit to exist
any agreement or other consensual arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Orthofix Entity to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary of the Company to pay dividends or other distributions
with respect to any Equity Interests or to make or repay loans or advances to
any Borrower or any other Orthofix Entity or to Guarantee Indebtedness of any
other Orthofix Entity; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any requirement of law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), or at the time any Subsidiary becomes a
Subsidiary of the Company, so long as such agreement was not entered into solely
in contemplation of such Person becoming a Subsidiary of the Company, (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of any property pending such sale, provided such
restrictions and conditions apply only to such property that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases, licenses and
contracts restricting the assignment thereof, (vi) clause (a) of the foregoing
shall not apply with respect to software and other intellectual property
licenses pursuant to which an Orthofix Entity is the licensee of the relevant
software or intellectual property, as the case may be (in which case, any such
prohibition or limitation shall relate only to the assets subject to the
applicable licenses), (vii) clauses (a) and (b) of the foregoing shall not apply
to agreements relating to Indebtedness of any Non-Loan Party permitted to be
incurred hereunder by such Non-Loan Party (in which case any such prohibit or
limitation shall relate only to such Non-Loan Party), (viii) clauses (a) and (b)
of the foregoing shall not apply with respect to provisions contained in joint
venture agreements or similar agreements entered into in the ordinary course of
business and permitted by the terms of this Agreement, so long as in each case
such provisions are applicable only to such joint venture, its assets and any
equity interests therein, and (ix) restrictions imposed by any agreement
governing Indebtedness entered into after the Effective Date and permitted under
Section 6.01 that are, taken as a whole, in the reasonable good faith judgment
of the Company, no more restrictive with respect to the Company or any

 

Second Amended and Restated Credit Agreement (Orthofix), Page 120



--------------------------------------------------------------------------------

 

Subsidiary than the then customary market terms for Indebtedness of such type
(but which shall permit the Liens on the Collateral pursuant to the Loan
Documents), so long as the Company shall have determined in good faith and
reasonably that such restrictions will not affect the obligation or ability of
the Company and the Subsidiaries to make any payments required to be made by it
hereunder, become a Loan Party (to the extent so required by Section 5.13) or
perform obligations required to be performed by it under the Loan Documents
(including obligations to provide Collateral and guarantees under the Loan
Documents) and (x) any encumbrances or restrictions of the types referred to in
clauses  (i) through (ix) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts referred to therein; provided that such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith and reasonable judgment of the Company, no
more restrictive with respect to such encumbrance or other restrictions, taken
as a whole, than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

SECTION 6.11.Amendment of Material Documents.  No Loan Party will, nor will it
permit any Orthofix Entity to, amend, modify or waive any of its rights under
(a) (i) any agreement relating to any Subordinated Indebtedness or (ii) any
Intercompany Loan, in each case, without the consent of the Administrative Agent
to the extent any such amendment, modification or waiver would be adverse to the
Lenders in any material respect (from the perspective of a secured lender) (or
except as specifically permitted in any applicable intercreditor, subordination
or similar agreement) or (b) its charter, articles or certificate of
organization or incorporation and bylaws or operating, management or partnership
agreement, or other organizational or governing documents, without the consent
of the Required Lenders, to the extent any such amendment, modification or
waiver would be adverse to the Lenders in any material respect.

SECTION 6.12.Financial Covenants.

(a)Interest Coverage Ratio.  The Company and the other Loan Parties will not
permit the Interest Coverage Ratio, for any period of four consecutive fiscal
quarters, to be less than 3.00:1.00 as of the last day of such four fiscal
quarter period.

(b)Total Net Leverage Ratio.  The Company and the other Loan Parties will not
permit the Total Net Leverage Ratio, on the last day of any fiscal quarter, to
be greater than 3.50:1.00 (the "Maximum Total Net Leverage Ratio"), except as
permitted below.

Notwithstanding the foregoing but subject to the final sentence in this
paragraph, upon the consummation of a Material Acquisition during the term of
this Agreement, the Total Net Leverage Ratio may be greater than the Maximum
Total Net Leverage Ratio for the first four fiscal quarters ending after the
date of the consummation of such Material Acquisition (the "Increase Period"),
but in no event shall the Total Net Leverage Ratio be greater than 4.00 to 1.00
as of the last day of any fiscal quarter (the "Permitted Leverage
Increase").  After the Increase Period, the Total Net Leverage Ratio may not be
greater than the Maximum Total Net Leverage Ratio as of the last day of each
fiscal quarter of the Company until another permitted Increase Period
occurs.  There may be more than one Permitted Leverage Increase during the term
of this Agreement but only so long as there are two full fiscal quarters of
compliance with the Maximum Total Net Leverage Ratio prior to the commencement
of another Permitted Leverage Increase.  Notwithstanding the preceding, the
Permitted Leverage Increase provided for during each Increase Period in this
paragraph shall only apply (1) with respect to the quarterly calculations of the
financial covenants specifically required by this Section 6.12, and (2) for
purposes of determining the permissibility of any Material Acquisition in
accordance with the terms of this Agreement, and for no other purpose (including
but not limited to any permissive bucket, governor or any other requirement for
which compliance with any one or

 

Second Amended and Restated Credit Agreement (Orthofix), Page 121



--------------------------------------------------------------------------------

 

more of the financial covenants in this Section 6.12 is required by this
Agreement or by any other Loan Document).

SECTION 6.13.Accounts.  

(a)Set forth on Schedule 6.13 is a complete and accurate list of all checking,
savings or other accounts (including securities accounts) of the Orthofix
Entities at any bank or other financial institution, or any other account where
money is or may be deposited or maintained with any Person (other than Excluded
Deposit Accounts) as of the Effective Date.  At any time on or after the
Effective Date, no Loan Party will, nor will it permit any of the Subsidiaries
of the Company organized in the U.S. to open, maintain or otherwise have any
checking, savings or other accounts (including securities accounts) at any bank
or other financial institution, or any other account where money is or may be
deposited or maintained with any Person, other than (i) deposit accounts that
are subject to a Deposit Account Control Agreement (as such term is defined in
the Security Agreement), (ii) securities accounts that are subject to a
Securities Account Control Agreement (as such term is defined in the Security
Agreement), (iii) Excluded Deposit Accounts, (iv) cash collateral accounts
required by the terms of this Agreement and the other Loan Documents and
(v) other deposit accounts, so long as at any time the balance in any such
account does not exceed the Dollar Amount of $500,000 and the aggregate balance
in all such accounts does not exceed the Dollar Amount of $1,500,000.

(b)The Loan Parties shall segregate collections made from Medical Reimbursement
Programs, from collections made from all other Account Debtors and customers of
the applicable Loan Parties, including, without limitation, to the extent not
already accomplished, by (i) notifying all payors (other than Medical
Reimbursement Programs) then instructed to make payments to such Loan Parties’
deposit accounts to make payments to a deposit account other than a Segregated
Governmental Account that is subject to a Deposit Account Control Agreement
(such accounts, "Other Accounts"), and (ii) notifying all Medical Reimbursement
Programs to make payments to a Segregated Governmental Account that is a zero
balance account.  The Loan Parties shall not change the zero balance nature of
any Segregated Governmental Account.  To the extent any Person, whether a
Governmental Payor or otherwise, remits payments to an incorrect deposit account
or otherwise makes payments not in accordance with the provisions of this
Section 6.13(b) or an applicable Loan Parties’ payment direction, such Loan
Party shall contact such Person and use its commercially reasonable efforts to
redirect payment from such Person in accordance with the terms hereof.

SECTION 6.14.Transfer of Assets and Properties of Orthofix
Entities.  Notwithstanding (1) the provisions of Section 6.03, Section 6.04,
Section 6.05 and Section 6.08, and (2) any other provision in this Agreement or
in any other Loan Document (except the U.S. Security Agreement) to the contrary,
the sum of the aggregate fair market value of all assets and properties
(a) owned by any Orthofix Entity that is a U.S. Person (that is not cash or a
Permitted Investment) and sold, transferred or otherwise Disposed of to any
Person that is not a U.S. Loan Party, except in each case sales, transfers and
Dispositions (x) in the ordinary course of business permitted by
Sections 6.05(a), (c), (j) (so long such sale, transfer or Disposition under
clause (j) has not materially reduced the value of such asset), and (k),
(y) permitted by Section 6.05(h) but only with respect to Section 6.02 and
further limited to Liens securing the Secured Obligations only and (z) permitted
by Sections 6.05(e), (i), (o) and (p) (collectively permitted sales, transfers
and Dispositions enumerated under clauses (x) and (y) preceding and excluded
from the calculation in this Section 6.14, the "Excluded Sales") plus (b) owned
by any Orthofix Entity that is a U.S. Person (that is not cash or a Permitted
Investment) and used to make any Investment in any Person that is not a U.S.
Loan Party, plus (c) owned by any Loan Party that is not a U.S. Loan Party (that
is not cash or a Permitted Investment) and sold, transferred or otherwise
Disposed of to any Person that is not a U.S. Loan Party or a Loan Party in the
same country, except in each case, Excluded Sales, plus (d) owned by any Loan
Party that is not a U.S. Loan Party (that is not cash or a Permitted Investment)
and

 

Second Amended and Restated Credit Agreement (Orthofix), Page 122



--------------------------------------------------------------------------------

 

used to make any Investment in any Person that is not a U.S. Loan Party or a
Loan Party in the same country, plus (e) without duplication of items included
in clauses (a), (b), (c) and (d) preceding, that constitute Collateral located
in the Netherlands that is owned by a Dutch Subsidiary that is a Loan Party and
such Collateral remains owned by a Dutch Subsidiary but is relocated to another
country (except to the U.S., if the Dutch Subsidiary has taken such action so
that such Collateral continues to constitute perfected Collateral to the same
extent and in the same manner), may not exceed (i) the greater of (A) the Dollar
Amount of $80,000,000 and (B) 16% of the total assets of the Company on a
consolidated basis, for any fiscal year of the Company, and (ii) $180,000,000 in
the aggregate over the term of this Agreement.  

ARTICLE VII

Events of Default

If any of the following events ("Events of Default") shall occur:

(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)any representation, warranty or certification made or deemed made by or on
behalf of any Orthofix Entity in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect when made or deemed
made, provided that (i) if such representation, warranty or certification by its
terms is made only as of a specified date it shall prove to be incorrect on such
specified date, and (ii) if such representation, warranty or certification is
not subject to any materiality qualifier, then such representation, warranty or
certification shall prove to have been materially incorrect when made or deemed
made;

(d)any Orthofix Entity shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.03 (with respect to a Loan Party's
existence), 5.08 or in Article VI;

(e)any Orthofix Entity shall fail to observe or perform any covenant, condition
or agreement contained in in this Agreement or any other Loan Document (other
than those specified in clause (a), (b) or (d)), and if such breach or failure
to comply is capable of cure, such failure shall continue unremedied for a
period of (i) ten Business Days after the earlier of (x) any Responsible
Officer's knowledge of such breach or failure to comply and (y) notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of Section 5.01(a)-(d),
5.02 (other than Section 5.02(a)), 5.03(a)(i), 5.03(b), 5.06, 5.10, or 5.13 of
this Agreement or (ii) 30 days after the earlier of (x) any Responsible
Officer's knowledge of such breach or failure to comply and (y) notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or of any other Loan Document;

 

Second Amended and Restated Credit Agreement (Orthofix), Page 123



--------------------------------------------------------------------------------

 

(f)any Orthofix Entity shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness
(other than subordinated Intercompany Loans owed by any Loan Party), when and as
the same shall become due and payable;

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of customary non-default mandatory prepayment events,
such as asset dispositions, casualty and condemnation events, or issuances of
debt or equity, if such transaction is permitted hereunder and under the
documents providing for such Indebtedness;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
an Orthofix Entity or its debts, or of a substantial part of its assets, under
any Debtor Relief Law or federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Orthofix Entity or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed or unstayed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)any Orthofix Entity shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Debtor
Relief Law or federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Orthofix Entity or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)any Orthofix Entity shall become generally unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of the Dollar Amount of $12,500,000 (to the extent not covered by
insurance for which the applicable carrier has not denied coverage) shall be
rendered against any Orthofix Entity or any combination of Orthofix Entities and
the same shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be bonded or effectively stayed, or any writ or
warrant of attachment or execution or similar process is issued or levied
against any material portion of the assets of any Orthofix Entity to enforce any
such judgment and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy or any Orthofix Entity shall fail within sixty (60)
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal and being appropriately contested in good faith by proper
proceedings diligently pursued;

(l)(i) an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Orthofix Entities in an aggregate amount exceeding the Dollar
Amount of $12,500,000 and/or (ii) any Orthofix

 

Second Amended and Restated Credit Agreement (Orthofix), Page 124



--------------------------------------------------------------------------------

 

Entity shall have been notified that any of them has, in relation to a Foreign
Pension Plan, incurred a debt or other liability under section 75 or 75A of the
United Kingdom Pensions Act 1995, or has been issued with a contribution notice
or financial support direction (as those terms are defined in the United Kingdom
Pensions Act 2004), or otherwise is liable to pay an amount which, when
aggregated with all other amounts required to be paid to Foreign Pension Plans
by the Orthofix Entities, exceeds the Dollar Amount of $12,500,000;

(m)a Change in Control shall occur;

(n)the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect other than as permitted pursuant to Section 9.02, or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty or any Obligation Guaranty, or any Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty or any
Obligation Guaranty to which it is a party, or any Guarantor shall deny that it
has any further liability under the Loan Guaranty or any Obligation Guaranty to
which it is a party, or any Orthofix Entity or Affiliate of any Orthofix Entity
shall make that assertion, or such Guarantor, Orthofix Entity or Affiliate shall
give notice to such effect, including, but not limited to notice of termination
delivered pursuant to Section 10.08 or any notice of termination delivered
pursuant to the terms of any Obligation Guaranty;

(o)(i) except as permitted by the terms of any Loan Document, (x) any Collateral
Document shall for any reason fail to create a valid security interest in any
material portion of the Collateral purported to be covered thereby, or (y) any
Lien attached to any material portion of the Collateral securing any Secured
Obligation shall cease to be a perfected, first priority Lien except as
permitted by Section 6.02 or except as a result of the Administrative Agent's
failure to maintain possession or control of any possessory Collateral, or
(ii) any Lien purported to be created under any Collateral Document shall be
asserted by any Orthofix Entity or any of their Affiliates not to be, a valid
and perfected Lien on any material Collateral, with a priority required hereby
or thereby,

(p)[Reserved];

(q)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Orthofix
Entity or any of their Affiliates shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms, in each case, other than in the case of (x) the termination of
any Loan Document or release of any Loan Party in accordance with the terms of,
and as contemplated by, this Agreement or (y) the Payment in Full of the
Obligations);

(r) (i) the subordination provisions of any Subordinated Indebtedness (the
"Subordination Provisions") of any of the Intercompany Loans owing by any Loan
Party or any other Subordinated Indebtedness constituting Material Indebtedness
of any Orthofix Entity shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
Orthofix Entity party thereto or any other holder of such Subordinated
Indebtedness, or (ii) any Orthofix Entity or any other holder of such
Subordinated Indebtedness shall, directly or indirectly, disavow or contest in
any manner the effectiveness, validity or enforceability of any of the
Subordination Provisions; or

(s)National Westminster Bank Plc., New York and Nassau Branches, ABN AMRO Bank
N.V., New York Branch or any of their respective successors and assigns, any
affiliate of any of the foregoing or any lender or party to any ABN Credit
Document (or their successors and assigns or affiliates) (i) asserts any claims
over any assets of the Company, the Dutch Subsidiaries or any other

 

Second Amended and Restated Credit Agreement (Orthofix), Page 125



--------------------------------------------------------------------------------

 

Orthofix Entity in connection with the enforcement or exercise of other rights
as a secured credit or similar rights related to the ABN Obligations (as such
term is defined in Section 3.33 of this Agreement) or any other Indebtedness
owed to any such Person or (ii) asserts that the ABN Obligations (as such term
is defined in Section 3.33 of this Agreement) or any other Indebtedness or other
obligations relating to or arising from the ABN Obligations owing to National
Westminster Bank Plc., New York and Nassau Branches, ABN AMRO Bank N.V., New
York Branch or any of their respective successors and assigns are secured, in
whole or in part, by any Lien or other security interest granted pursuant to any
ABN Credit Document or otherwise; provided, however, this clause (s) shall no
longer apply upon the Company providing executed payoff, release and other
termination documents with respect to the ABN Obligations and the ABN Credit
Documents in form and content satisfactory to the Administrative Agent as
confirmed by the Administrative Agent in writing,

then, and in every such event (other than an event with respect to an Orthofix
Entity described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments (including the Swingline Commitment),
whereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, but ratably as
among the Classes of Loans and the Loans of each Class at the time outstanding,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees (including, for the avoidance of doubt, any break funding payments) and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers and
(iii) require cash collateral for the LC Exposure in accordance with Section
2.05(j); and in the case of any event with respect to an Orthofix Entity
described in clause (h) or (i) of this Article, the Commitments (including the
Swingline Commitment) shall automatically terminate and the principal of the
Loans then outstanding, and cash collateral for the LC Exposure, together with
accrued interest thereon and all fees (including, for the avoidance of doubt,
any break funding payments) and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.  Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, increase the rate of interest applicable to the Loans
and other Obligations as set forth in this Agreement and exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01.Authorization and Action.

(a)Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and each Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 126



--------------------------------------------------------------------------------

 

Administrative Agent any required powers of attorney to execute and enforce any
Collateral Document governed by the laws of such jurisdiction on such Lender's
or such Issuing Bank's behalf.  Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature.  Without limiting the generality of the
foregoing:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank, any other Secured Party or holder
of any other obligation other than as expressly set forth herein and in the
other Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term "agent" (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged

 

Second Amended and Restated Credit Agreement (Orthofix), Page 127



--------------------------------------------------------------------------------

 

breach of fiduciary duty by the Administrative Agent in connection with this
Agreement and/or the transactions contemplated hereby;

(ii)where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of the United
Kingdom, the Netherlands or Italy , or is required or deemed to hold any
Collateral "on trust" pursuant to the foregoing, the obligations and liabilities
of the Administrative Agent to the Secured Parties in its capacity as trustee
shall be excluded to the fullest extent permitted by applicable law;

(iii)to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and

(iv)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)None of any Syndication Agent, any Documentation Agent or any Arranger shall
have obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or

 

Second Amended and Restated Credit Agreement (Orthofix), Page 128



--------------------------------------------------------------------------------

 

advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.11, 2.12, 2.14, 2.16
and 9.03) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).  Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

(g)The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrowers' rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrowers or any Subsidiary,
or any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.

SECTION 8.02.Administrative Agent's Reliance, Indemnification, Etc.

(a)Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable to any Lender for any action taken or omitted to be taken by such
party, the Administrative Agent or any of its Related Parties under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any
(i) notice of any of the events or circumstances set forth or described in
Section 5.02 unless and until written notice thereof stating that it is a
"notice under Section 5.02" in respect of this Agreement and identifying the
specific clause under said Section is giving to the Administrative Agent by the
Company, or (ii) notice of any Default unless and until written notice thereof
(stating that it is a "notice of Default") is given to the Administrative Agent
by the Borrowers, a Lender or an Issuing Bank.  Further the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents

 

Second Amended and Restated Credit Agreement (Orthofix), Page 129



--------------------------------------------------------------------------------

 

of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03.Posting of Communications.

(a)Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the "Approved Electronic Platform").

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and each Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 130



--------------------------------------------------------------------------------

 

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED "AS IS"
AND "AS AVAILABLE". THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
"APPLICABLE PARTIES") HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY'S OR THE ADMINISTRATIVE AGENT'S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

"Communications" means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender's or Issuing Bank's (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e)Each of the Lenders, each of the Issuing Banks and each Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent's generally applicable
document retention procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04.The Administrative Agent Individually.  With respect to its
Commitment, Loans, including Swingline Loans and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be.  The terms "Issuing Banks", "Lenders", "Required Lenders" and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as

 

Second Amended and Restated Credit Agreement (Orthofix), Page 131



--------------------------------------------------------------------------------

 

the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, any Loan Party, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Banks.

SECTION 8.05.Successor Administrative Agent.

(a)The Administrative Agent may resign at any time by giving 30 days' prior
written notice thereof to the Lenders, the Issuing Banks and the Company,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent's
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a bank with an office in New York, New York or an
Affiliate of any such bank.  In either case, such appointment shall be subject
to the prior written approval of the Company (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing).  Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent's resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank.  Following the effectiveness of the Administrative Agent's
resignation from its capacity as such, the provisions of this Article,
Section 2.16(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by

 

Second Amended and Restated Credit Agreement (Orthofix), Page 132



--------------------------------------------------------------------------------

 

any of them while the retiring Administrative Agent was acting as Administrative
Agent and in respect of the matters referred to in the proviso under clause (ii)
above.

SECTION 8.06.Acknowledgements of Lenders and Issuing Banks.

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent, any Documentation Agent, or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Syndication
Agent, any Documentation Agent, or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan document pursuant to which it shall have become a Lender
hereunder.

(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties'
books and records, as well as on representations of the Loan Parties' personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys' fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 133



--------------------------------------------------------------------------------

 

SECTION 8.07.Collateral Matters.

(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party's right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.  In its
capacity, the Administrative Agent is a "representative" of the Secured Parties
within the meaning of the term "secured party" as defined in the UCC.  In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute secured Swap Obligations, will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document.  By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(d). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent's Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

SECTION 8.08.Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent

 

Second Amended and Restated Credit Agreement (Orthofix), Page 134



--------------------------------------------------------------------------------

 

shall be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles (ii) each of the
Secured Parties' ratable interests in the Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09.Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using "plan assets" (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with

 

Second Amended and Restated Credit Agreement (Orthofix), Page 135



--------------------------------------------------------------------------------

 

respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Syndication Agent, any Documentation Agent or any of their respective Affiliates
is a fiduciary with respect to the Collateral or the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

(b)The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker's acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 8.10.Flood Laws.  JPMorgan Chase Bank has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the National Flood Insurance Reform Act of 1994 and related legislation (the
"Flood Laws").  JPMorgan Chase Bank, as administrative agent or collateral agent
on a syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Laws.  However, JPMorgan Chase Bank reminds each
Lender and Participant in the facility that, pursuant to the Flood Laws, each
federally regulated Lender (whether acting as a Lender or

 

Second Amended and Restated Credit Agreement (Orthofix), Page 136



--------------------------------------------------------------------------------

 

Participant in the facility) is responsible for assuring its own compliance with
the flood insurance requirements.

ARTICLE IX

Miscellaneous

SECTION 9.01.Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i)if to any Loan Party, to it in care of the Company at:

3451 Plano Parkway
Lewisville, TX 75056
Attention: Douglas C. Rice, Chief Financial Officer

Email: DougRice@elt.Orthofix.com

Telecopy No.: 214-937-3180

 

with a copy to

 

3451 Plano Parkway
Lewisville, TX 75056
Attention: Chief Legal Officer

Email: KimElting@orthofix.com

Telecopy No.: 214-937-3180

 

(ii)if to the Administrative Agent in connection with a Borrowing Request from a
Borrower to JPMorgan Chase Bank at:

10 South Dearborn, Floor L2S

Suite IL1-1145
Chicago, IL, 60603-2300, United States

Attention: Joshua Stapleton

Phone:  312-732-7168

Facsimile: 888-292-9533

Email: joshua.l.stapleton@chase.com;

With a copy to: Jpm.agency.cri@jpmorgan.com

 

 

(iii)if to JPMorgan Chase Bank as Issuing Bank, to it at

10 South Dearborn, Floor L2S

Suite IL1-1145

Chicago, IL, 60603-2300, United States

Attention: Joshua Stapleton

Phone:  312-732-7168

Facsimile: 888-292-9533

 

Second Amended and Restated Credit Agreement (Orthofix), Page 137



--------------------------------------------------------------------------------

 

Email: joshua.l.stapleton@chase.com;

With a copy to: Jpm.agency.cri@jpmorgan.com

 

or, if to any other Issuing Bank, at such contact information provided by such
Issuing Bank;

 

(iv)if to JPMorgan Chase Bank as Swingline Lender, to it at

10 South Dearborn, Floor L2S

Suite IL1-1145
Chicago, IL, 60603-2300, United States

Attention: Joshua Stapleton

Phone:  312-732-7168

Facsimile: 888-292-9533

Email: joshua.l.stapleton@chase.com;

With a copy to: Jpm.agency.cri@jpmorgan.com

 

or, if to any other Swingline Lender, at such contact information provided by
such Swingline Lender;

(v)if to any other Lender, to it at its address or fax number set forth in its
Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems or Approved Electronic Platforms, as applicable, to
the extent provided in paragraph (b) below shall be effective as provided in
such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  Each of the Administrative Agent and the Company (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by using Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise proscribes, all
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

(c)Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 138



--------------------------------------------------------------------------------

 

SECTION 9.02.Waivers; Amendments.

(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party or other Orthofix Entity
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)Subject to Sections 2.13(c) and (d) and the other provisions of this
Section 9.02, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders, or (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall

(A)increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender),

(B)reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend Section 2.12(c) or to waive any obligation of the Borrowers to pay
interest or letter of credit fees at the rate provided for in Section 2.12(c) or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or LC Disbursement or to reduce any fee payable hereunder,

(C)postpone any scheduled date of payment of the principal amount of any Loan or
LC Disbursement (excluding voluntary and mandatory prepayments), or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby,

(D)change Section 2.17(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender (other
than any Defaulting Lender) directly and adversely affected thereby,

(E)change any of the provisions of this Section or the definition of "Required
Lenders" or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any

 

Second Amended and Restated Credit Agreement (Orthofix), Page 139



--------------------------------------------------------------------------------

 

determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,

(F)amend the definition of "Agreed Currency" set forth in Section 1.01 without
the written consent of each Lender directly affected thereby,

(G)release all or substantially all the Guarantors from their obligations under
the Loan Guaranty or Obligation Guaranty (except as otherwise permitted herein
or in the other Loan Documents), without the written consent of each Lender
directly affected thereby (other than any Defaulting Lender), or

(H)except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral without the written
consent of each Lender directly affected thereby (other than any Defaulting
Lender);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or the Issuing Bank, as the case may be (it being
understood that any amendment to Section 2.19 shall require the consent of the
Administrative Agent, the Swingline Lender and the Issuing Bank); provided
further that no such agreement shall amend or modify the provisions of Section
2.05 or any letter of credit application and any bilateral agreement between any
Borrower and the Issuing Bank regarding the Issuing Bank's Letter of Credit
Commitment or the respective rights and obligations between such Borrower and
the Issuing Bank in connection with the issuance of Letters of Credit without
the prior written consent of the Administrative Agent and the Issuing Bank,
respectively; provided further that any fee letter, Swap Agreement, agreement
governing Banking Services or other bilateral agreement between one or more Loan
Parties and any Credit Party may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04.  Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrowers and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.

(c)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, if the Administrative Agent and the
Borrowers acting together identify any omission, mistake, typographical error,
inconsistency or other defect in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrowers shall be
permitted to amend, modify or supplement such provision to cure such omission,
mistake, typographical error, inconsistency or other defect, and such amendment
shall become effective without any further action or consent of any other party
to this Agreement.

(d)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Lenders and the Issuing Bank hereby
irrevocably authorize the Administrative Agent to, and the Administrative Agent
will, upon the request of the Borrowers, (A) release (or in the case of clause
(iv) below, subordinate) any Liens granted to the Administrative Agent by the
Loan Parties on any Collateral (i) upon the termination of all of the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than (x) Unliquidated Obligations and (y) Banking Services Obligations
and Swap Obligations as to which arrangements satisfactory to the Administrative
Agent, and the relevant Person owed such Banking Services Obligations or Swap

 

Second Amended and Restated Credit Agreement (Orthofix), Page 140



--------------------------------------------------------------------------------

 

Obligations, as applicable, shall have been made), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry); provided no such certification shall be
required in connection with sales or dispositions of Collateral in the ordinary
course of business, and to the extent that the property being sold or disposed
of constitutes 100% of the Equity Interests of a Guarantor (that is not the
Company or a Borrower), the Administrative Agent is authorized to release any
Loan Guaranty or Obligation Guaranty provided by such Guarantor,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, (iv)
as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII, (v) granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(d), or (vi) to the extent constituting Excluded
Assets; and (B) release any Loan Guaranty or Obligation Guaranty provided by
(i) any Excluded Subsidiary, (ii) any Subsidiary 100% of the Equity Interests of
which are sold or disposed of pursuant to clause (A)(ii) in this Section
9.02(d), or (iii) any Subsidiary that is merged, amalgamated, liquidated or
dissolved out of existence in accordance with Section 6.03.  Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. Any execution and delivery by the Administrative Agent
of documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent.  Upon request by the Administrative Agent
at any time, the Required Lenders will confirm in writing the Administrative
Agent's authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
applicable Loan Guaranty or Obligation Guaranty pursuant to this Section
9.02(d).  In each case as specified in this Section 9.02(d), the Administrative
Agent will, at the Company's expense (and each Lender irrevocably authorizes the
Administrative Agent to), (x) deliver to the applicable Loan Party any
Collateral in the Administrative Agent's possession following the release of
such Collateral and (y) execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Loan Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section
9.02(d).

(e)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Administrative Agent, the Borrower and
each Incremental Lender, may, without the input or consent of the Required
Lenders or any other Lender, execute any Incremental Amendment or otherwise
effect amendments to this Agreement or any other Loan Document as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
any Incremental Commitments in connection with the provisions of Section 2.08(e)
through (h).

(f)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Administrative Agent, the Company,
Orthofix‑Italy and each Italy Sub-Facility Lender, may, without the input or
consent of the Required Lenders or any other Lender, effect amendments to this
Agreement or any other Loan Document as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of Section 2.24.

(g)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Administrative Agent and the Company,
may, without the input or consent of the Required Lenders or any other Lender,
effect amendments to this Agreement or any other Loan Document, as may be
necessary or appropriate, in the opinion of the Administrative Agent, in

 

Second Amended and Restated Credit Agreement (Orthofix), Page 141



--------------------------------------------------------------------------------

 

connection with the addition or replacement of an Issuing Bank or the addition
or replacement of the Swingline Lender.

(h)If, in connection with any proposed amendment, waiver or consent requiring
the consent of "each Lender" or "each Lender affected thereby," the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a "Non-Consenting Lender"), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non‑Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.16, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.15 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.  Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

(i)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, only the consent of the Administrative
Agent and the Required Lenders will be required under this Agreement and the
other Loan Documents to release any Borrower (except the Company) from its
obligations hereunder as a Borrower (and related obligations as a Guarantor,
grantor, pledgor) or any other obligation or duty of a Borrower.  For the
avoidance of doubt, (x) the prior written consent of each Lender will be
required to take any such action with respect to the Company, and (y) this
clause (i) shall not operate in any manner to negate the requirements of consent
from each Lender directly affected thereby set forth in clauses (G) and (H) of
Section 9.02(b) which will be applicable in all circumstances described therein.

SECTION 9.03.Expenses; Indemnity; Damage Waiver.

(a)The Loan Parties, jointly and severally, shall pay all (i) reasonable and
invoiced out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
counsel and one local counsel in each specialty and relevant jurisdiction for
the Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic System
or Approved Electronic Platform) of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated),
(ii) reasonable and invoiced

 

Second Amended and Restated Credit Agreement (Orthofix), Page 142



--------------------------------------------------------------------------------

 

out‑of‑pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, the Issuing Bank or the Swingline
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or the Swingline Lender, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) reasonable
and invoiced out-of-pocket expenses incurred by any Lender, including the fees,
charges and disbursements of one counsel and one local counsel in each specialty
and relevant jurisdiction for the Lenders, taken as a whole, and in the case of
an actual or perceived conflict of interest, one additional counsel in each
specialty and relevant jurisdiction to each group of Lenders similarly situated
taken as a whole, in connection with the enforcement, collection or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)The Loan Parties, jointly and severally, shall indemnify the Administrative
Agent, the Issuing Bank, each Arranger and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
(including, without limitation, reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel and one local counsel in each
specialty and in each relevant jurisdiction for the Indemnitees taken as a whole
in connection with indemnification claims arising out of the same facts or
circumstances, and, solely in the case of an actual or perceived conflict of
interest, as reasonably determined by the affected Indemnitee (based upon the
advice of counsel to such Indemnitee), one additional counsel in each specialty
and relevant jurisdiction to each group of affected Indemnitees similarly
situated taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (A) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (B) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(C) any actual or alleged presence or Release of Hazardous Materials on or from
any property owned or operated by a Loan Party or any other Orthofix Entity, or
any Environmental Liability related in any way to an Orthofix Entity, (D) the
failure of a Loan Party to deliver to the Administrative Agent the required
receipts or other required documentary evidence with respect to a payment made
by such Loan Party for Taxes pursuant to Section 2.16, (E) the disclosure of
Confidential Healthcare Information to the Administrative Agent or any Lender in
violation of Section 9.21, or (F) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by any Loan Party, other Orthofix Entity or their respective equity
holders, Affiliates, creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by final and nonappealable
judgment of a court of competent jurisdiction to (1) have arisen or resulted
from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (y) a breach in bad faith of a material obligation of such
Indemnitee or any of its Affiliates or (2) not have resulted from an act or
omission from any of the Borrowers, the Guarantors or any of their Affiliates
and have been brought by an Indemnitee against another Indemnitee (other than
against the Administrative Agent, the Swingline Lender, the Issuing Bank or the
Arrangers in

 

Second Amended and Restated Credit Agreement (Orthofix), Page 143



--------------------------------------------------------------------------------

 

their capacities or fulfilling their respective roles as an arranger or agent or
any similar role hereunder). WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE BORROWERS AND THE BORROWERS AGREE THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFORE IN ACCORDANCE
WITH CLAUSES (iii) AND (iv) OF SECTION 9.03(a)) WHICH IN WHOLE OR IN PART ARISE
OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c)Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, the Swingline Lender and each Issuing Bank, and each Related Party of any
of the foregoing Persons (each, an "Agent Indemnitee") (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of any Loan
Party to do so), ratably according to their respective Applicable Percentage in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent Indemnitee in its capacity as such; provided further that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from such Agent Indemnitee's gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement and the Payment in Full of all Obligations.

(d)To the extent permitted by applicable law, no Loan Party or other Orthofix
Entity shall assert, and each Loan Party hereby waives, on behalf of itself and
each other Orthofix Entity any claim against any Indemnitee, (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except for damages that are determined by final and
nonappealable judgment of a court of competent jurisdiction to have arisen or
resulted from the bad faith or willful misconduct of such Indemnitee or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)Parallel Debt.

(i)Notwithstanding any other provision of this Agreement, each Loan Party hereby
irrevocably and unconditionally undertakes to pay to the Administrative

 

Second Amended and Restated Credit Agreement (Orthofix), Page 144



--------------------------------------------------------------------------------

 

Agent (the "Parallel Debt"), as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by the Loan Parties and the other Orthofix Entities
respectively to each of the Secured Parties under each of the Loan Documents as
and when that amount falls due for payment under the relevant Loan Document.

(ii)The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by each of the Loan Parties and other Orthofix
Entities to the Administrative Agent under this paragraph (e).

(iii)Any amount due and payable by a Loan Party or any of the other Orthofix
Entities to the Administrative Agent under this paragraph (e) shall be decreased
to the extent that the other Secured Parties have received (and are able to
retain) payment of the corresponding amount under the other provisions of the
Loan Documents and any amount due and payable by a Loan Party or any of the
other Orthofix Entities to the other Secured Parties under those provisions
shall be decreased to the extent that the Administrative Agent has received (and
is able to retain) payment of the corresponding amount under this paragraph (e).

(iv)The rights of the Secured Parties (other than the Administrative Agent) to
receive payment of amounts payable by a Loan Party or any of the other Orthofix
Entities under the Loan Documents are several and are separate and independent
from, and without prejudice to, the rights of the Administrative Agent to
receive payment under this paragraph (e).

(f)All amounts due under this Section shall be payable promptly but not later
than 30 days after written demand therefor.

SECTION 9.04.Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the Arrangers, the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A)the Company, provided such consent will not be unreasonably withheld and that
the Company shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
ten (10) Business Days after having

 

Second Amended and Restated Credit Agreement (Orthofix), Page 145



--------------------------------------------------------------------------------

 

received notice thereof, and provided further that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B)the Administrative Agent; and

(C)the Issuing Bank; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender, or
an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Amount of $5,000,000 unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of the Dollar Amount of $3,500;

(D)the assignee must be capable of lending in each of the Agreed Currencies to
each of the U.S. Borrowers, the Dutch Borrowers and any UK Borrower, and in
respect of lending to a Dutch Borrower, qualify as a Permitted Lender; and

(E)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Orthofix Entities and their Related Parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee's compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms "Approved Fund" and
"Ineligible Institution" have the following meanings:

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

"Ineligible Institution" means (a) a natural person, (b) a Defaulting Lender and
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute

 

Second Amended and Restated Credit Agreement (Orthofix), Page 146



--------------------------------------------------------------------------------

 

an Ineligible Institution if it (i) has not been established for the primary
purpose of acquiring any Loans or Commitments, (ii) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (iii) has assets greater than the Dollar Amount of $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
provided that upon the occurrence of an Event of Default, any Person (other than
a Lender) shall be an Ineligible Institution if after giving effect to any
proposed assignment to such Person, such Person would hold more than 25% of the
then outstanding Aggregate Revolving Exposure or aggregate Commitments, as the
case may be or (d) each of the Borrowers, the other Loan Parties, each other
Orthofix Entity and any of Affiliates of each the foregoing.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee's
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.04, 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 147



--------------------------------------------------------------------------------

 

(c)Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Swingline Lender or the Issuing Bank, sell
participations to one or more banks or other entities (a "Participant") other
than an Ineligible Institution in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Sections 2.16(f) and (i) (it being understood that the documentation
required under Section 2.16(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.16(i) will be
delivered to the Company and the Administrative Agent)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.17 and 2.18 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.14 or 2.16 with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrowers' request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement or
any other Loan Document (the "Participant Register"); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 148



--------------------------------------------------------------------------------

 

SECTION 9.05.Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06.Counterparts; Integration; Effectiveness; Electronic
Execution.  (a) This Agreement and each other Loan Document may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement or
any other Loan Document by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement or
such Loan Document.  The words "execution," "signed," "signature," "delivery,"
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby or
thereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.  Without limiting the
generality of the foregoing, each Loan Party hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Loan Parties, electronic
images of this Agreement or any other Loan Documents (in each case, including
with respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.  THIS WRITTEN AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR

 

Second Amended and Restated Credit Agreement (Orthofix), Page 149



--------------------------------------------------------------------------------

 

SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

SECTION 9.07.Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the Secured Obligations owing to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Loan Parties may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The applicable Lender, the Issuing
Bank or such Affiliate shall notify the Company and the Administrative Agent of
such setoff or application; provided that the failure to give such notice shall
not affect the validity of such setoff or application under this Section.  The
rights of each Lender, each Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have.

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process.

(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. federal
or New York state court sitting in New York, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees

 

Second Amended and Restated Credit Agreement (Orthofix), Page 150



--------------------------------------------------------------------------------

 

that all claims in respect of any such action or proceeding may (and any claims,
cross-claims or third party claims brought against the Administrative Agent or
any of its Related Parties may only) be heard and determined in such state court
or, to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(d)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.  EACH UK BORROWER, EACH
DUTCH BORROWER AND OTHER FOREIGN SUBSIDIARY OF THE COMPANY HEREBY IRREVOCABLY
APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN ANY PROCEEDING IN
CONNECTION WITH THIS AGREEMENT AND THE LOAN DOCUMENTS, AND AGREES THAT SERVICE
OF PROCESS IN ANY SUCH PROCEEDING MAY BE MADE BY MAILING OR DELIVERING A COPY
THEREOF TO IT CARE OF THE COMPANY IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.

(f)Notwithstanding paragraph (a) of this Section, if any Loan Party formed under
the laws of the Netherlands is represented by an attorney-in-fact in connection
with the signing and/or execution of this Agreement (including by way of
accession to this Agreement), any other Loan Document, or any other agreement,
deed or document referred to in, or made pursuant to, any Loan Document, it is
hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney-in-fact's authority and
the effect of the attorney-in-fact's exercise or purported exercise of his or
her authority shall be governed by the laws of the Netherlands.

SECTION 9.10.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 151



--------------------------------------------------------------------------------

 

SECTION 9.12.Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of, and not to
disclose to any Person, the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and who are either
subject to customary confidentiality obligations of employment or professional
practice, or who agree to be bound by the terms of this paragraph (or language
substantially similar to this Section)), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case the
Administrative Agent, such Issuing Bank or such Lender agrees (except with
respect to any audit or examination conducted by bank accountants or any
self-regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by any Requirement of Law, to inform the Company promptly thereof
prior to disclosure), (c) to the extent required by any Requirement of Law or by
any subpoena or similar legal process (in which case the Administrative Agent,
such Issuing Bank or such Lender agrees (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority, to the extent practicable and not prohibited by any Requirement of
Law), to inform the Company promptly thereof prior to disclosure), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties, the other Orthofix Entities and their
obligations, (g) with the consent of the Company, (h) to any Person providing a
Guarantee of all or any portion of the Secured Obligations, or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrowers that is not, to the knowledge of the Administrative Agent, the
Issuing Bank or any Lender, subject to contractual or fiduciary confidentiality
obligations owing to any Orthofix Entity.  For the purposes of this Section,
"Information" means all confidential information received from or on behalf of
the Orthofix Entities relating to the Orthofix Entities or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers from a source other than the Borrowers that is not, to the
knowledge of the Administrative Agent, the Issuing Bank or any Lender, subject
to contractual or fiduciary confidentiality obligations owing to any Orthofix
Entity and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE OTHER LOAN PARTIES AND ORTHOFIX
ENTITIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 152



--------------------------------------------------------------------------------

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, OTHER THE LOAN
PARTIES AND ORTHOFIX ENTITIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13.Several Obligations; Nonreliance; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder.  Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

SECTION 9.14.USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15.Disclosure.  Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties, any of the other
Orthofix Entities and their respective Affiliates.

SECTION 9.16.Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control.  Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent's
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent's instructions.

SECTION 9.17.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 153



--------------------------------------------------------------------------------

 

SECTION 9.18.Marketing Consent.  The Borrowers hereby authorize JPMorgan Chase
Bank, N.A., each Lender and each of their respective Affiliates, at their
respective sole expense, but without any prior approval by the Borrowers, to
publish such tombstones and such other similar and customary marketing materials
in respect of this Agreement as each may from time to time determine in its sole
discretion.  The foregoing authorization shall remain in effect with respect to
any such Person unless the Company notifies such Person in writing that such
authorization is revoked.

SECTION 9.19.No Fiduciary Duty, etc .  The Borrowers acknowledge and agree, and
acknowledge its subsidiaries' understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm's length contractual counterparty to the Borrowers with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrowers or any other
person.  Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Borrower acknowledges and agrees that no Credit
Party is advising such Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  Each Borrower shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Borrowers with respect thereto.

Each Borrower further acknowledges and agrees, and acknowledges its
subsidiaries' understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which the Borrowers may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
subsidiaries' understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrowers by virtue of the transactions contemplated by the Loan Documents or
its other relationships with the Borrowers in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies.  Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to such
Borrower, confidential information obtained from other companies.

SECTION 9.20.No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender. The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 154



--------------------------------------------------------------------------------

 

SECTION 9.21.Protected Health Information.  During the term of this Agreement,
the Administrative Agent and the Lenders may be involved in field examinations
and other visits, inspections, examinations and discussions with the Company,
any other Orthofix Entity or  a Subsidiary.  Such involvement by the
Administrative Agent or any Lender shall not be considered a request for the
disclosure of any Protected Health Information or other confidential information
relating to healthcare patients (collectively, the "Confidential Healthcare
Information"), unless (a) the Lenders have made a written request for such
information, (b) the Lenders have entered into a business associate agreement to
cover the use and disclosure of such Confidential Healthcare Information by, to,
or for the benefit of the Lenders and (c) the Lenders and the Company have
determined that such use and disclosure will not violate any laws, regulations
or ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA.  Each of the Company, Borrowers and
Subsidiaries hereby acknowledge the foregoing and represent that they will not
disclose Confidential Healthcare Information to the Administrative Agent or any
Lender except to the extent permitted under this Section and by applicable
law.  

SECTION 9.22.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

 

(i)

a reduction in full or in part or cancellation of any such liability;

 

 

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.23.Amendment and Restatement.  This Agreement constitutes an amendment
and restatement of the Existing Agreement and as such, except for the
indebtedness and other than obligations provided for in the Existing Agreement
(which indebtedness and obligations shall survive, be renewed and restated by
the terms of this Agreement), all terms and provisions of this Agreement
supersede in their entirety the terms and provisions of the Existing Agreement
in its entirety.  This Agreement is not intended as and shall not be construed
as a release or novation of any or all of the obligations and liabilities
existing under the Existing Agreement and the "Loan Documents" (as defined in
the Existing Agreement).  Notwithstanding anything herein to the contrary, in no
event shall the Liens securing the Existing Agreement or the obligations
thereunder be deemed affected hereby, it being the intent and agreement of the
Loan Parties that, except as otherwise provided in the Loan Documents, the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 155



--------------------------------------------------------------------------------

 

Liens on the Collateral (as defined in the Security Agreement (as defined in the
Existing Agreement)) granted to secure the obligations of the Loan Parties in
connection with the Existing Agreement and the other Loan Documents (as defined
in the Existing Agreement), shall not be extinguished and shall remain valid,
binding and enforceable securing the obligations under the Existing Agreement as
amended and restated hereby.

SECTION 9.24.Acknowledgement Regarding Any Supported QFCs .  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support "QFC
Credit Support" and each such QFC a "Supported QFC"), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the "U.S. Special Resolution Regimes") in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Party that is party to a Supported QFC (each, a "Covered
Party") becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 9.25.Release of UK Loan Parties on the Effective Date.  On the Effective
Date and immediately upon giving effect to this Agreement, Orthofix Limited (an
Immaterial Subsidiary on the Effective Date), Victory Medical Limited (an
Excluded Subsidiary) and Colgate Medical Limited (an Excluded Subsidiary) are
released from their obligations under the Existing Agreement and the other "Loan
Documents" as defined in the Existing Agreement.  For the avoidance of doubt, on
the Effective Date, none of Orthofix Limited, Victory Medical Limited or Colgate
Medical Limited are "Borrowers", "Guarantors" or "Loan Parties" under this
Agreement and the other Loan Documents.  Without limiting the foregoing, in no
event shall the release set forth in this Section 9.25 (a) release the Lien on
the Equity Interests of Orthofix Limited or (b) effect any other obligation,
Lien or pledge of any of the other Loan Parties arising under this Agreement or
any Loan Document, including, without limitation, if any one or more of Orthofix
Limited, Victory Medical Limited and/or Colgate Medical Limited becomes, or is
required to become, a Loan Party on any date after the Effective Date.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 156



--------------------------------------------------------------------------------

 

ARTICLE X

Loan Guaranty

SECTION 10.01.Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Obligation Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and reasonable
attorneys' and paralegals' fees  and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the "Guaranteed Obligations"); provided,
however, that the definition of "Guaranteed Obligations" shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan
Guarantor.  Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal.  All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 10.02.Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower or any
Loan Guarantor, or any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an "Obligated Party"), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03.No Discharge or Diminishment of Loan Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets, or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.

(a)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(b)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any

 

Second Amended and Restated Credit Agreement (Orthofix), Page 157



--------------------------------------------------------------------------------

 

Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

SECTION 10.04.Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty, except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05.Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06.Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor's obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 158



--------------------------------------------------------------------------------

 

SECTION 10.07.Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers' financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08.Termination.  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

SECTION 10.09.Taxes.  

(a)Withholding Taxes; Gross-Up; Payments Free of Taxes.  Each payment of the
Guaranteed Obligations will be made by each Loan Guarantor without withholding
for any Taxes, unless such withholding is required by law.  If any Loan
Guarantor determines, in its sole discretion exercised in good faith, that it is
so required to withhold Taxes, then such Loan Guarantor may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased
(without duplication as to any additional amounts paid under Section 2.16) as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives the amount it would
have received had no such withholding been made.

(b)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been paid additional amounts by a Loan Guarantor pursuant to
this Section 10.09, it shall pay to such Loan Guarantor an amount equal to such
refund (but only to the extent of payments made under this Section 10.09 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such Loan Guarantor, upon the request of such party, shall repay to
such party the amount paid over pursuant to this paragraph (b) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (b), in no event will the party be required to pay any amount to a
Loan Guarantor pursuant to this paragraph (b) the payment of which would place
the party in a less favorable net after-Tax position than the party would have
been in if the Tax giving rise to such refund had not been deducted, withheld or
otherwise imposed and the additional amounts giving rise to such refund had
never been paid.  This paragraph (b) shall not be construed to require any party
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Loan Guarantor or any other Person.

SECTION 10.10.Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 159



--------------------------------------------------------------------------------

 

Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act, Uniform Voidable Transaction Act or similar
statute or common law.  In determining the limitations, if any, on the amount of
any Loan Guarantor's obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10.11.Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a "Guarantor Payment") which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor's "Allocable Amount" (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b)As of any date of determination, the "Allocable Amount" of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations.

 

Second Amended and Restated Credit Agreement (Orthofix), Page 160



--------------------------------------------------------------------------------

 

SECTION 10.12.Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13.Keepwell.   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

ARTICLE XI

The Borrower Representative.

SECTION 11.01.Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers and Guarantors as its contractual
representative hereunder and under each other Loan Document, and each of the
Borrowers and other Loan Parties irrevocably authorizes the Company to act as
the contractual representative of such Borrower or such other Loan Parties with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Company agrees to act as such contractual representative upon
the express conditions contained in this Article XI.  Additionally, the
Borrowers hereby appoint the Company as their agent to receive all of the
proceeds of the Loans in the Funding Account, at which time the Company shall
promptly disburse such Loans to the appropriate Borrower, provided that, in the
case of a Revolving Loan, such amount shall not exceed the Availability.  The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Company or any Borrower, or any
other Loan Party, for any action taken or omitted to be taken by the Company,
the Borrowers or the other Loan Parties pursuant to this Section 11.01.

SECTION 11.02.Powers. The Company shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Company by the terms of
each thereof, together with such powers as are reasonably incidental
thereto.  The Company shall have no implied duties to the Borrowers or the other
Loan Parties, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Company.

SECTION 11.03.Employment of Agents.   The Company may execute any of its duties
as the Company hereunder and under any other Loan Document by or through
authorized officers.

SECTION 11.04.Notices.  Each Borrower and each other Loan Party shall
immediately notify the Company of the occurrence of any Default or Event of
Default hereunder, refer to this Agreement, describe such Default or Event of
Default, and state that such notice is a "notice of default". In the event that
the Company receives such a notice, the Company shall give prompt notice thereof
to the

 

Second Amended and Restated Credit Agreement (Orthofix), Page 161



--------------------------------------------------------------------------------

 

Administrative Agent and the Lenders.  Any notice provided to the Company
hereunder shall constitute notice to each Borrower and each other Loan Party on
the date received by the Company.

SECTION 11.05.Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Company may resign at any time, such
resignation to be effective upon the appointment of a successor borrower
representative.  The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 11.06.Execution of Loan Documents. The Borrowers and the other Loan
Parties each hereby empower and authorize the Company, on behalf of the
Borrowers and the other Loan Parties, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including, without
limitation, the Compliance Certificates.  Each Borrower and each of the other
Loan Parties agrees that any action taken by the Company, the Borrowers or the
other Loan Parties in accordance with the terms of this Agreement or the other
Loan Documents, and the exercise by the Company of its powers set forth therein
or herein, together with such other powers that are reasonably incidental
thereto, shall be binding upon each of the Borrowers and each of the other Loan
Parties.

SECTION 11.07.Reporting. Each Loan Party hereby agrees that such Loan Party
shall furnish promptly after each fiscal month to the Company a copy of any
certificate or report required hereunder or requested by the Company on which
the Company shall rely to prepare the Compliance Certificate required pursuant
to the provisions of this Agreement.

[Signature Page Follows]

 

 

 

Second Amended and Restated Credit Agreement (Orthofix), Page 162



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

BORROWERS:

ORTHOFIX MEDICAL INC.


By: /s/ Douglas C. Rice
Name: Douglas C. Rice
Title: Chief Financial Officer

ORTHOFIX INTERNATIONAL B.V.


By: /s/ Stacy L. Kohn
Name: Stacy L. Kohn
Title: Managing director A

By: /s/ L. van Riet
Name: L. van Riet
Title: Managing director B

ORTHOFIX INC.


By: /s/ Douglas C. Rice
Name: Douglas C. Rice
Title: Chief Financial Officer and Treasurer

ORTHOFIX SPINAL IMPLANTS INC.


By: /s/ Douglas C. Rice
Name: Douglas C. Rice
Title: Chief Financial Officer and Treasurer

[Signatures Continued on Next Page]


 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

Orthofix III B.V.


By: /s/ Stacy L. Kohn
Name: Stacy L. Kohn
Title: Managing director A

By: /s/ L. van Riet
Name: L. van Riet
Title: Managing director B

GUARANTORS:

ORTHOFIX HOLDINGS, INC.


By: /s/ Douglas C. Rice
Name: Douglas C. Rice
Title: Chief Financial Officer and Treasurer

SPINAL KINETICS LLC


By: /s/ Douglas C. Rice
Name: Douglas C. Rice
Title: Chief Financial Officer and Treasurer

[Signatures Continued on Next Page]


 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank


By:/s/ Ajay Gupta
Name: Ajay Gupta
Title:  Authorized Officer    

[Signatures Continued on Next Page]




 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.


By:/s/ Heath B Lipson
Name: Heath B Lipson
Title:   Senior Vice President

[Signatures Continued on Next Page]

 

 

 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

BANK OF THE WEST


By:/s/ Susan Garner
Name: Susan Garner
Title:   Managing Director  

[Signatures Continued on Next Page]

 

 

 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as Joint Lead Arranger


By:/s/ Anton Brykalin
Name: Anton Brykalin
Title:   Vice President

[Signatures Continued on Next Page]

 

 

 

 

 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

BBVA USA


By:/s/ Mark Dault
Name: Mark Dault
Title:   SVP

[Signatures Continued on Next Page]

 

 

 

 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender


By:/s/ Robert LaPorte
Name: Robert LaPorte
Title:   Director  

 

 

[End of Signatures]

 

 

Second Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest").  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.Assignor:

______________________________

2.Assignee:

______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]

3.Borrowers:

Orthofix Medical Inc., a Delaware corporation, Orthofix Inc., a Delaware
corporation, Orthofix Spinal Implants Inc., a Delaware corporation, Orthofix
International B.V., a company incorporated under the laws of the Netherlands,
and Orthofix III B.V., a company incorporated under the laws of the Netherlands

4.Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

1 

Select as applicable.

1

4845-3213-5844v.5 58437-4



--------------------------------------------------------------------------------

 

5.Credit Agreement:

The Second Amended and Restated Credit Agreement dated as of October 25, 2019
among Orthofix Medical Inc., Orthofix Inc., Orthofix Spinal Implants Inc.,
Orthofix International B.V., and Orthofix III B.V., as Borrowers, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
parties thereto

6.Assigned Interest:

 



Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned


Percentage Assigned of Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]


By:
Name:
Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. "Commitment,"
"Term Loan Commitment," etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

4845-3213-5844v.5 58437-4



--------------------------------------------------------------------------------

 

ASSIGNEE

[NAME OF ASSIGNEE]


By:
Name:
Title:

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent[, Swingline Lender] and
Issuing Bank


By:
Name:
Title:

 

[Consented to:]5

[NAME OF RELEVANT PARTY]


By:
Name:
Title:

 

 

 

 

4 

To be added only if the consent of the Administrative Agent, Issuing Bank and/or
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

5 

To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

3

4845-3213-5844v.5 58437-4



--------------------------------------------------------------------------------

 

ANNEX 1 to ASSIGNMENT AND ASSUMPTION



 

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION



3.Representations and Warranties.  

3.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or any other Loan
Document or to charge interests at the rate set forth therein from time to time
or (v) the performance or observance by any Borrower, any Subsidiary or
Affiliate, or any other Person of any of their respective obligations under any
Loan Document.

3.2Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.10(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, any arranger or
any other Lender or their respective Related Parties, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender or their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

4.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

5.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature (as defined in the Credit
Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System (as defined in the Credit

1

4845-3213-5844v.5 58437-4



--------------------------------------------------------------------------------

 

 

Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Approved Electronic Platform (as defined in the
Credit Agreement) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 

2

4845-3213-5844v.5 58437-4



--------------------------------------------------------------------------------

 

EXHIBIT B


COMPLIANCE CERTIFICATE

To:

The Lenders party to the
Credit Agreement described below

This Compliance Certificate ("Certificate"), for the period ended _______ __,
201_, is furnished pursuant to that certain Second Amended and Restated Credit
Agreement dated as of October 25, 2019 (as amended, modified, renewed or
extended from time to time, the "Agreement") among Orthofix Medical Inc. (the
"Company"), Orthofix Inc., Orthofix Spinal Implants Inc., Orthofix International
B.V., and Orthofix III B.V. (collectively, the "Borrowers"), the other Loan
Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as a Issuing Bank and Swingline
Lender.  Unless otherwise defined herein, capitalized terms used in this
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON ITS BEHALF AND ON BEHALF OF THE BORROWERS
THAT:

1.

I am the [_________________] of the Company and I am authorized to deliver this
Certificate on behalf of the Borrowers and their Subsidiaries;

2.

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a reasonably detailed review of the compliance of the
Borrowers and their Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the "Relevant Period");

3.

The attached financial statements of the Company and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the "Accounting Method") consistent with the
requirements of the Agreement, and (b) present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (subject to normal year-end audit adjustments and if
applicable, the absence of footnotes except with respect to the audited
statements);

4.

The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any material change in the Accounting Method or
in the application thereof that has occurred since the date of the annual
financial statements delivered to the Administrative Agent in connection with
the closing of the Agreement or subsequently delivered as required in the
Agreement;

5.

I hereby certify that, except as set forth below, no Loan Party has changed
(i) its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement;

6.

I hereby certify that, except as set forth below, no change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04.

1

 



--------------------------------------------------------------------------------

 

7.

Schedule I attached hereto sets forth financial data and computations evidencing
the Borrowers’ compliance with Sections 6.12(a) and (b) of the Agreement, all of
which data and computations are true, complete and correct; and

8.

Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

9.

Schedule III hereto sets forth either a list that identifies each Domestic
Subsidiary of the Company that is an Immaterial Subsidiary as of the date hereof
or a confirmation that there is no change in such information since the later of
the Effective Date or the date of the last such list.

10.

Schedule IV hereto sets forth either a list that identifies each Material
Subsidiary of the Company that is an not Wholly Owned as of the date of delivery
of such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Effective Date or the date of the last such
list.

11.

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrowers have taken, are taking,
or propose to take with respect to each such condition or event or (ii) change
in the Accounting Method or the application thereof and the effect of such
change on the attached financial statements:



 

The foregoing certifications, together with (i) the computations set forth in
Schedule I and Schedule II hereto, (ii) the information set forth in Schedule
III and IV and (iii) the financial statements delivered with this Certificate in
support hereof, are made and delivered this _____ day of ______________, 20__.

_____________________________,
as the Company


By:
Name:
Title:

 

2

 



--------------------------------------------------------------------------------

 

Schedule I to Compliance Certificate


Compliance as of _________, ____ with
Sections 6.12(a) and (b) of the Agreement

 

 

 

 



--------------------------------------------------------------------------------

 

Schedule II to Compliance Certificate


Borrowers’ Applicable Rate Calculation






--------------------------------------------------------------------------------

 

 

Schedule III to Compliance Certificate


Domestic Subsidiaries that are Immaterial Subsidiaries






--------------------------------------------------------------------------------

 

 

Schedule IV to Compliance Certificate


Material Subsidiaries that are Not Wholly Owned

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this "Agreement"), dated as of [    ], is entered into
between ________________________________, a _________________ (the "New
Subsidiary") and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the "Administrative Agent") under that certain Second Amended and
Restated Credit Agreement dated as of October 25, 2019 (as the same may be
amended, modified, extended or restated from time to time, the "Credit
Agreement") among ORTHOFIX MEDICAL INC., a Delaware corporation (the "Company"),
Orthofix Inc., a Delaware corporation ("Orthofix Inc."), Orthofix Spinal
Implants Inc., a Delaware corporation ("Orthofix Spinal" and together with the
Company and Orthofix Inc., each a "U.S. Borrower" and collectively, the "U.S.
Borrowers"), ORTHOFIX INTERNATIONAL B.V., a company incorporated under the laws
of the Netherlands ("Orthofix B.V."), ORTHOFIX III B.V., a company incorporated
under the laws of the Netherlands ("BVIII", and together with Orthofix B.V, each
a "Dutch Borrower" and collectively, the "Dutch Borrowers", and together with
each U.S Borrower, the "Borrowers"), the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent for the Lenders. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1.

The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a "Loan Guarantor" for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement,*[and]*
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]*  *[The New Subsidiary has delivered to the Administrative Agent an
executed Obligation Guaranty.]*

2.

If required, the New Subsidiary is, simultaneously with the execution of this
Agreement (or by such later date as agreed by the Administrative Agent in its
sole discretion), executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

1



--------------------------------------------------------------------------------

 

3.

The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:



 

4.

The New Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which together shall
constitute one and the same instrument.

6.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

[NEW SUBSIDIARY]


By:
Nam:
Title:

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By:
Name:
Title:

 

 

 

 

2



--------------------------------------------------------------------------------

 

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 25, 2019 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among ORTHOFIX MEDICAL INC., a
Delaware corporation (the "Company"), Orthofix Inc., a Delaware corporation
("Orthofix Inc."), Orthofix Spinal Implants Inc., a Delaware corporation
("Orthofix Spinal" and together with the Company and Orthofix Inc., each a "U.S.
Borrower" and collectively, the "U.S. Borrowers"), ORTHOFIX INTERNATIONAL B.V.,
a company incorporated under the laws of the Netherlands ("Orthofix B.V."),
ORTHOFIX III B.V., a company incorporated under the laws of the Netherlands
("BVIII", and together with Orthofix B.V, each a "Dutch Borrower" and
collectively, the "Dutch Borrowers", and together with each U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate prior to the
first payment to be made to the undersigned, or in either of the two calendar
years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]


By:
Name:
Title:

 

Date:  ________ __, 20[  ]

 

 



--------------------------------------------------------------------------------

 

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 25, 2019 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among ORTHOFIX MEDICAL INC., a
Delaware corporation (the "Company"), Orthofix Inc., a Delaware corporation
("Orthofix Inc."), Orthofix Spinal Implants Inc., a Delaware corporation
("Orthofix Spinal" and together with the Company and Orthofix Inc., each a "U.S.
Borrower" and collectively, the "U.S. Borrowers"), ORTHOFIX INTERNATIONAL B.V.,
a company incorporated under the laws of the Netherlands ("Orthofix B.V."),
ORTHOFIX III B.V., a company incorporated under the laws of the Netherlands
("BVIII", and together with Orthofix B.V, each a "Dutch Borrower" and
collectively, the "Dutch Borrowers", and together with each U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]


By:
Name:
Title:

 

Date:  ________ __, 20[  ]

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 25, 2019 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among ORTHOFIX MEDICAL INC., a
Delaware corporation (the "Company"), Orthofix Inc., a Delaware corporation
("Orthofix Inc."), Orthofix Spinal Implants Inc., a Delaware corporation
("Orthofix Spinal" and together with the Company and Orthofix Inc., each a "U.S.
Borrower" and collectively, the "U.S. Borrowers"), ORTHOFIX INTERNATIONAL B.V.,
a company incorporated under the laws of the Netherlands ("Orthofix B.V."),
ORTHOFIX III B.V., a company incorporated under the laws of the Netherlands
("BVIII", and together with Orthofix B.V, each a "Dutch Borrower" and
collectively, the "Dutch Borrowers", and together with each U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W‑8BEN or W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]


By:
Name:
Title:

 



--------------------------------------------------------------------------------

 

Date: ________ __, 20[  ]

 

2



--------------------------------------------------------------------------------

 

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 25, 2019 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among ORTHOFIX MEDICAL INC., a
Delaware corporation (the "Company"), Orthofix Inc., a Delaware corporation
("Orthofix Inc."), Orthofix Spinal Implants Inc., a Delaware corporation
("Orthofix Spinal" and together with the Company and Orthofix Inc., each a "U.S.
Borrower" and collectively, the "U.S. Borrowers"), ORTHOFIX INTERNATIONAL B.V.,
a company incorporated under the laws of the Netherlands ("Orthofix B.V."),
ORTHOFIX III B.V., a company incorporated under the laws of the Netherlands
("BVIII", and together with Orthofix B.V, each a "Dutch Borrower" and
collectively, the "Dutch Borrowers", and together with each U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W‑8IMY accompanied
by a withholding statement together with an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate prior to the first payment to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]


By:
Name:
Title:

1

 



--------------------------------------------------------------------------------

 

Date: ________ __, 20[  ]

 

2

 

